Exhibit 10.1

 

--------------------------------------------------------------------------------

SALE AND SERVICING

AGREEMENT

among

UPFC AUTO RECEIVABLES TRUST 2006-A,

Trust,

UPFC AUTO RECEIVABLES CORP.,

Seller,

UNITED AUTO CREDIT CORPORATION,

Servicer,

DEUTSCHE BANK TRUST COMPANY AMERICAS,

Trust Collateral Agent, Custodian and Backup Servicer

and

CENTERONE FINANCIAL SERVICES LLC,

Designated Backup Subservicer

Dated as of June 1, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I Definitions

   1

SECTION 1.1.

  

Definitions

   1

SECTION 1.2.

  

Other Definitional Provisions

   18

ARTICLE II Conveyance of Receivables

   19

SECTION 2.1.

  

Conveyance of Receivables

   19

SECTION 2.2.

  

[Reserved]

   20

SECTION 2.3.

  

Further Encumbrance of Trust Property

   20

SECTION 2.4.

  

Repurchase of Receivables

   21

ARTICLE III The Receivables

   21

SECTION 3.1.

  

Representations and Warranties with Respect to the Receivables

   21

SECTION 3.2.

  

Repurchase Upon Breach

   21

SECTION 3.3.

  

Custodian Of Receivable Files

   22

SECTION 3.4.

  

Rights and Duties of the Custodian

   26

ARTICLE IV Administration and Servicing of Receivables

   27

SECTION 4.1.

  

Duties of the Servicer and the Designated Backup Subservicer

   27

SECTION 4.2.

  

Collection of Receivable Payments; Modifications of Receivables

   29

SECTION 4.3.

  

Realization upon Receivables

   30

SECTION 4.4.

  

Insurance

   32

SECTION 4.5.

  

Maintenance of Security Interests in Vehicles

   33

SECTION 4.6.

  

Covenants, Representations, and Warranties of Servicer

   34

SECTION 4.7.

  

Purchase of Receivables Upon Breach of Covenant

   35

SECTION 4.8.

  

Total Servicing Fee; Payment of Certain Expenses by Servicer

   36

SECTION 4.9.

  

Servicer’s Certificate

   36

SECTION 4.10.

  

Annual Statement as to Compliance, Notice of Servicer Termination Event

   37

SECTION 4.11.

  

Annual Independent Accountants’ Report

   38

SECTION 4.12.

  

Access to Certain Documentation and Information Regarding Receivables

   39

SECTION 4.13.

  

Monthly Tape

   40

SECTION 4.14.

  

[Reserved]

   41

SECTION 4.15.

  

Fidelity Bond and Errors and Omissions Policy

   41

ARTICLE V Trust Accounts; Distributions; Statements to Noteholders

   41

SECTION 5.1.

  

Establishment of Trust Accounts

   41

SECTION 5.2.

  

[Reserved]

   44

SECTION 5.3.

  

Certain Reimbursements to the Servicer

   44

SECTION 5.4.

  

Application of Collections

   44

SECTION 5.5.

  

Withdrawals from Spread Account

   44

SECTION 5.6.

  

Additional Deposits

   45

 

i



--------------------------------------------------------------------------------

SECTION 5.7.

  

Distributions

   45

SECTION 5.8.

  

Note Distribution Account

   47

SECTION 5.9.

  

[Reserved]

   49

SECTION 5.10.

  

Statements to Noteholders

   49

SECTION 5.11.

  

Optional Deposits by the Insurer

   50

ARTICLE VI The Note Policy

   50

SECTION 6.1.

  

Claims Under Note Policy

   50

SECTION 6.2.

  

Preference Claims Under Note Policy

   51

SECTION 6.3.

  

Surrender of Note Policy

   52

ARTICLE VII The Seller

   52

SECTION 7.1.

  

Representations of Seller

   52

SECTION 7.2.

  

Corporate Existence

   54

SECTION 7.3.

  

Liability of UACC; Indemnities

   54

SECTION 7.4.

  

Merger or Consolidation of, or Assumption of the Obligations of, Seller

   55

SECTION 7.5.

  

Limitation on Liability of Seller and Others

   56

SECTION 7.6.

  

Ownership of the Certificates or Notes

   56

ARTICLE VIII The Servicer

   56

SECTION 8.1.

  

Representations of Servicer

   56

SECTION 8.2.

  

Liability of Servicer, Backup Servicer and Designated Backup Subservicer;
Indemnities

   58

SECTION 8.3.

  

Merger or Consolidation of, or Assumption of the Obligations of the Servicer,
Designated Backup Subservicer or Backup Servicer

   60

SECTION 8.4.

  

Limitation on Liability of Servicer, Designated Backup Subservicer, Backup
Servicer and Others

   61

SECTION 8.5.

  

Delegation of Duties

   62

SECTION 8.6.

  

Servicer, the Designated Backup Subservicer and Backup Servicer Not to Resign

   64

ARTICLE IX Default

   65

SECTION 9.1.

  

Servicer Termination Event

   65

SECTION 9.2.

  

Consequences of a Servicer Termination Event

   67

SECTION 9.3.

  

Appointment of Successor

   67

SECTION 9.4.

  

Notification to Noteholders

   69

SECTION 9.5.

  

Waiver of Past Defaults

   69

ARTICLE X Termination

   69

SECTION 10.1.

  

Optional Purchase of All Receivables

   69

ARTICLE XI Administrative Duties of the Servicer

   70

SECTION 11.1.

  

Administrative Duties

   70

SECTION 11.2.

  

Records

   73

SECTION 11.3.

  

Additional Information to be Furnished to the Trust

   73

SECTION 11.4.

  

Reporting Requirements of the Commission and Indemnification

   73

 

ii



--------------------------------------------------------------------------------

ARTICLE XII Miscellaneous Provisions

   74

SECTION 12.1.

  

Amendment

   74

SECTION 12.2.

  

Protection of Title to Trust

   75

SECTION 12.3.

  

Notices

   77

SECTION 12.4.

  

Assignment

   79

SECTION 12.5.

  

Limitations on Rights of Others

   79

SECTION 12.6.

  

Severability

   79

SECTION 12.7.

  

Separate Counterparts

   79

SECTION 12.8.

  

Headings

   79

SECTION 12.9.

  

Governing Law

   79

SECTION 12.10.

  

Assignment to Trustee

   79

SECTION 12.11.

  

Nonpetition Covenants

   80

SECTION 12.12.

  

Limitation of Liability of Owner Trustee and Trustee

   80

SECTION 12.13.

  

Independence of the Servicer

   81

SECTION 12.14.

  

No Joint Venture

   81

SECTION 12.15.

  

Benefits of Sale and Servicing Agreement

   81

SECTION 12.16.

  

State Business Licenses

   81

SECTION 12.17.

  

Additional Liability

   81

SECTION 12.18.

  

Intent of the Parties; Reasonableness

   82

 

SCHEDULES

   Schedule A    Schedule of Receivables Schedule B    Location of Receivables
Schedule C    Schedule of Servicer’s Representations Schedule D    Terms and
Conditions of Designated Backup Subservicer EXHIBITS    Exhibit A    [Reserved]
Exhibit B    Form of Servicer’s Certificate Exhibit C    [Reserved] Exhibit D   
Form of Request for Release Exhibit E    Form of Assessments of Compliance and
Attestation Reports Servicing Criteria Exhibit F    Form of Annual Certification
Exhibit G    Form of Servicing Criteria to be Addressed in Assessment of
Compliance

 

iii



--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT dated as of June 1, 2006, among UPFC AUTO
RECEIVABLES TRUST 2006-A, a Delaware statutory trust (the “Trust”), UPFC AUTO
RECEIVABLES CORP., a California corporation (the “Seller”), UNITED AUTO CREDIT
CORPORATION, a California corporation (the “Servicer”) DEUTSCHE BANK TRUST
COMPANY AMERICAS, a banking corporation organized under the laws of the State of
New York, in its capacity as trust collateral agent (the “Trust Collateral
Agent”, in its capacity as custodian, the “Custodian” and in its capacity as
backup servicer, the “Backup Servicer”) and CENTERONE FINANCIAL SERVICES LLC, a
Delaware limited liability company (the “Designated Backup Subservicer”).

WHEREAS the Trust desires to purchase a portfolio of receivables arising in
connection with motor vehicle retail installment sale contracts made by United
Auto Credit Corporation or acquired by United Auto Credit Corporation through
motor vehicle dealers;

WHEREAS the Seller has purchased such receivables from United Auto Credit
Corporation and is willing to sell such receivables to the Trust;

WHEREAS the Servicer is willing to service all such receivables;

WHEREAS the Backup Servicer is willing to provide backup servicing for all such
receivables; and

WHEREAS the Designated Backup Subservicer is willing to provide backup
subservicing for all such receivables.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.1. Definitions. Whenever used in this Agreement, the following words
and phrases shall have the following meanings:

“Accountants’ Report” means the report of a firm of nationally recognized
independent accountants described in Section 4.11.

“Accounting Date” means, with respect to any Collection Period the last day of
such Collection Period.

“Additional Funds Available” means, with respect to any Distribution Date, the
sum of (i) the Spread Account Claim Amount, if any, received by the Trust
Collateral Agent with respect to such Distribution Date plus (ii) the Insurer
Optional Deposit, if any, received by the Trust Collateral Agent with respect to
such Distribution Date.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“Aggregate Principal Balance” means, with respect to any date of determination,
the sum of the Principal Balances for all Receivables (other than (i) any
Receivable that became a Liquidated Receivable prior to the end of the related
Collection Period and (ii) any Receivable that became a Purchased Receivable
prior to the end of the related Collection Period) as of the date of
determination.

“Agreement” means this Sale and Servicing Agreement, as the same may be amended
and supplemented from time to time.

“Amount Financed” means, with respect to a Receivable, the aggregate amount
advanced under such Receivable toward the purchase price of the Financed Vehicle
and any related costs, including amounts advanced in respect of accessories,
insurance premiums, service and warranty contracts, other items customarily
financed as part of retail automobile installment sale contracts or promissory
notes, and related costs.

“Annual Percentage Rate” or “APR” of a Receivable means the annual percentage
rate of finance charges or service charges, as stated in the related Contract.

“Available Funds” means, with respect to any Distribution Date, the sum of
(i) the Collected Funds for the related Collection Period, (ii) following the
acceleration of the Notes pursuant to Section 5.2 of the Indenture, the amount
of money or property collected pursuant to Section 5.3 of the Indenture since
the preceding Distribution Date by the Trust Collateral Agent or Controlling
Party for distribution pursuant to Section 5.6 and Section 5.8 of the Indenture,
(iii) the proceeds of any purchase or sale of the assets of the Trust described
in Section 10.1 hereof, (iv) Investment Earnings with respect to the Trust
Accounts for the related Collection Period and (v) excess amounts released from
the Spread Account.

“Backup Servicer” means the Trust Collateral Agent in its capacity as backup
servicer.

“Base Servicing Fee” means, with respect to any Collection Period, the fee
payable to the Servicer for services rendered during such Collection Period,
which shall be equal to the product of the Servicing Fee Rate times the product
of (i) the aggregate Principal Balance of the Receivables as of the opening of
business on the first day of such Collection Period multiplied by (ii) one
twelfth.

“Basic Documents” means this Agreement, the Certificate of Trust, the Trust
Agreement, the Indenture, the Spread Account Agreement, the Insurance Agreement,
the Sale Agreement, the P.O. Box Access Agreement and other documents and
certificates delivered in connection therewith.

 

2



--------------------------------------------------------------------------------

“Business Day” means any day other than (a) a Saturday or a Sunday, (b) a day on
which the Insurer is closed or (c) a day on which banking institutions in New
York City, Newport Beach, California, Wilmington, Delaware or in the city in
which the corporate trust office of the Trustee under the Indenture or the Owner
Trustee under the Trust Agreement is located are authorized or obligated by law
or executive order to be closed.

“CenterOne” mean CenterOne Financial Services LLC, a Delaware limited liability
company.

“Certificate” means the trust certificate evidencing the beneficial interest of
the Certificateholder in the Trust.

“Certificateholder” means the Person in whose name the Certificate is
registered.

“Class” means the Class A-1 Notes, the Class A-2 Notes or the Class A-3 Notes,
as the context requires.

“Class A-1 Notes” has the meaning assigned to such term in the Indenture.

“Class A-2 Notes” has the meaning assigned to such term in the Indenture.

“Class A-3 Notes” has the meaning assigned to such term in the Indenture.

“Closing Date” means June 15, 2006.

“Collateral Agent” means Deutsche Bank Trust Company Americas, in its capacity
as Collateral Agent under the Spread Account Agreement.

“Collateral Insurance” shall have the meaning set forth in Section 4.4(a).

“Collected Funds” means, with respect to any Collection Period, the amount of
funds in the Collection Account representing collections on the Receivables
during such Collection Period, including all Net Liquidation Proceeds collected
during such Collection Period and any Purchase Amounts deposited in the
Collection Account with respect to such Collection Period.

“Collection Account” means the account designated as such, established and
maintained pursuant to Section 5.1.

“Collection Period” means, with respect to the first Distribution Date, the
period beginning on the close of business on May 31, 2006 and ending on the
close of business on June 30, 2006. With respect to each subsequent Distribution
Date, “Collection Period” means the immediately preceding calendar month.

“Collection Records” means all manually prepared or computer generated records
relating to collection efforts or payment histories with respect to the
Receivables.

“Commission” means the United States Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

“Computer Tape” means the computer tapes or other electronic media furnished by
the Servicer to the Trust and the Insurer and its assigns describing certain
characteristics of the Receivables as of the Cutoff Date.

“Contract” means a motor vehicle retail installment sale contract or promissory
note.

“Controlling Party” means the Insurer, so long as no Insurer Default shall have
occurred and be continuing and the Trust Collateral Agent for the benefit of the
Noteholders, in the event an Insurer Default shall have occurred and be
continuing.

“Corporate Trust Office” means (i) with respect to the Owner Trustee, the
principal corporate trust office of the Owner Trustee, which at the time of
execution of this agreement is 919 Market Street, Suite 700, Wilmington,
Delaware 19801, Attention: Corporate Trust Administration, (ii) with respect to
the Trustee, the Trust Collateral Agent and the Collateral Agent, the principal
office thereof at which at any particular time its corporate trust business
shall be administered, which at the time of execution of this agreement is 60
Wall Street, 26th Floor, New York, New York 10005, Attention: Trust Securities
Services/Structured Finance Services and (iii) with respect to the Custodian,
the principal office at which any particular time its custodial business shall
be administered, which at the time of execution of this agreement is 1761 East
St. Andrew Place, Santa Ana, California 92705, Attention: Mortgage Custody
UPFC5B.

“Cram Down Loss” means, with respect to a Receivable that has not become a
Liquidated Receivable, (i) if a court of appropriate jurisdiction in a
proceeding related to an Insolvency Event shall have issued an order reducing
the amount owed on a Receivable or otherwise modifying or restructuring the
Scheduled Receivables Payments to be made on a Receivable in a manner that
reduces the total principal payable by the obligor, an amount equal to the
excess of the principal balance of such Receivable immediately prior to such
order over the principal balance of such Receivable as so reduced or (ii) if
such court shall have issued an order reducing the effective rate of interest on
such Receivable, the excess of the Principal Balance of such Receivable
immediately prior to such order over the net present value (using as the
discount rate the higher of the APR on such Receivable or the rate of interest,
if any, specified by the court in such order) of the Scheduled Receivables
Payments as so modified or restructured. A “Cram Down Loss” shall be deemed to
have occurred on the date of issuance of such order.

“Credit and Collection Policy” means the Credit and Collection Policy of UACC as
outlined in the policies and procedures manual provided to Insurer on April 21,
2006, together with any amendments approved by Insurer.

“Custodian” means the Trust Collateral Agent in its capacity as custodian of the
Receivable Files.

“Cutoff Date” means May 31, 2006.

 

4



--------------------------------------------------------------------------------

“Dealer” means a dealer who sold a Financed Vehicle and who originated and
assigned the respective Receivable to UACC under a Dealer Agreement or pursuant
to a Dealer Assignment.

“Dealer Agreement” means any agreement between a Dealer and UACC relating to the
acquisition of Receivables from a Dealer by UACC.

“Dealer Assignment” means, with respect to a Receivable, the executed assignment
executed by a Dealer conveying such Receivable to UACC.

“Deficiency Amount” means, for any Distribution Date, an amount equal to the
excess, if any, of: (a) Scheduled Payments over (b) the sum, without
duplication, of (i) the amount actually deposited into or otherwise available in
the Note Distribution Account on such Distribution Date (excluding amounts to be
drawn under the Note Policy) and (ii) Additional Funds Available, if any, for
the Distribution Date.

“Deficiency Notice” shall have the meaning set forth in Section 5.5.

“Delivery” when used with respect to Trust Account Property means:

(a) with respect to bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments”
within the meaning of Section 9-102(a)(47) of the UCC and are susceptible of
physical delivery, transfer thereof to the Trust Collateral Agent or its nominee
or custodian by physical delivery to the Trust Collateral Agent or its nominee
or custodian endorsed to, or registered in the name of, the Trust Collateral
Agent or its nominee or custodian or endorsed in blank, and, with respect to a
certificated security (as defined in Section 8-102 of the UCC), transfer thereof
(i) by delivery of such certificated security endorsed to, or registered in the
name of, the Trust Collateral Agent or its nominee or custodian or endorsed in
blank to a financial intermediary (as defined in Section 8-313 of the UCC) and
the making by such financial intermediary of entries on its books and records
identifying such certificated securities as belonging to the Trust Collateral
Agent or its nominee or custodian and the sending by such financial intermediary
of a confirmation of the purchase of such certificated security by the Trust
Collateral Agent or its nominee or custodian, or (ii) by delivery thereof to a
“clearing corporation” (as defined in Section 8-102(3) of the UCC) and the
making by such clearing corporation of appropriate entries on its books reducing
the appropriate securities account of the transferor and increasing the
appropriate securities account of a financial intermediary by the amount of such
certificated security, the identification by the clearing corporation of the
certificated securities for the sole and exclusive account of the financial
intermediary, the maintenance of such certificated securities by such clearing
corporation or a “custodian bank” (as defined in Section 8-102(4) of the UCC) or
the nominee of either subject to the clearing corporation’s exclusive control,
the sending of a confirmation by the financial intermediary of the purchase by
the Trust Collateral Agent or its nominee or custodian of such securities and
the making by such financial intermediary of entries on its books and records
identifying such certificated securities as belonging to the Trust Collateral
Agent or its nominee or custodian (all of the foregoing, “Physical Property”),
and, in any event,

 

5



--------------------------------------------------------------------------------

any such Physical Property in registered form shall be in the name of the Trust
Collateral Agent or its nominee or custodian; and such additional or alternative
procedures as may hereafter become appropriate to effect the complete transfer
of ownership of any such Trust Account Property to the Trust Collateral Agent or
its nominee or custodian, consistent with changes in applicable law or
regulations or the interpretation thereof;

(b) with respect to any security issued by the U.S. Treasury, the Federal Home
Loan Mortgage Corporation or by the Federal National Mortgage Association that
is a book-entry security held through the Federal Reserve System pursuant to
federal book-entry regulations, the following procedures, all in accordance with
applicable law, including applicable Federal regulations and Articles 8 and 9 of
the UCC: book-entry registration of such Trust Account Property to an
appropriate book-entry account maintained with a Federal Reserve Bank by a
financial intermediary which is also a “depository” pursuant to applicable
Federal regulations and issuance by such financial intermediary of a deposit
advice or other written confirmation of such book-entry registration to the
Trust Collateral Agent or its nominee or custodian of the purchase by the Trust
Collateral Agent or its nominee or custodian of such book-entry securities; the
making by such financial intermediary of entries in its books and records
identifying such book-entry security held through the Federal Reserve System
pursuant to Federal book-entry regulations as belonging to the Trust Collateral
Agent or its nominee or custodian and indicating that such custodian holds such
Trust Account Property solely as agent for the Trust Collateral Agent or its
nominee or custodian; and such additional or alternative procedures as may
hereafter become appropriate to effect complete transfer of ownership of any
such Trust Account Property to the Trust Collateral Agent or its nominee or
custodian, consistent with changes in applicable law or regulations or the
interpretation thereof; and

(c) with respect to any item of Trust Account Property that is an uncertificated
security under Article 8 of the UCC and that is not governed by clause
(b) above, registration on the books and records of the Trust thereof in the
name of the financial intermediary, the sending of a confirmation by the
financial intermediary of the purchase by the Trust Collateral Agent or its
nominee or custodian of such uncertificated security, the making by such
financial intermediary of entries on its books and records identifying such
uncertificated certificates as belonging to the Trust Collateral Agent or its
nominee or custodian.

“Depositor” shall mean the Seller in its capacity as Depositor under the Trust
Agreement.

“Designated Backup Subservicer” means the designated backup subservicer
appointed by the Backup Servicer pursuant to Section 8.5(c), initially
CenterOne.

“Determination Date” means, with respect to any Collection Period the third
Business Day preceding the Distribution Date in the next calendar month and with
respect to the first Distribution Date, July 12, 2006.

“Distribution Date” means, with respect to each Collection Period, the 15th day
of the following calendar month, or, if such day is not a Business Day, the
immediately following Business Day, commencing July 17, 2006.

 

6



--------------------------------------------------------------------------------

“Draw Date” means, with respect to any Distribution Date, the second Business
Day immediately preceding such Distribution Date.

“Electronic Ledger” means the electronic master record of the retail installment
sales contracts or installment loans of the Servicer.

“Eligible Deposit Account” means a segregated trust account with the corporate
trust department of a depository institution acceptable to the Insurer organized
under the laws of the United States of America or any one of the states thereof
or the District of Columbia (or any domestic branch of a foreign bank), having
corporate trust powers and acting as trustee for funds deposited in such
account, so long as (i) any of the securities of such depository institution
have a credit rating from each Rating Agency in one of its generic rating
categories which signifies investment grade and (ii) such depository
institutions’ deposits are insured by the FDIC.

“Eligible Investments” mean book-entry securities, negotiable instruments or
securities represented by instruments in bearer or registered form which
evidence:

(a) direct obligations of, and obligations fully guaranteed as to timely payment
by, the United States of America;

(b) demand deposits, time deposits or certificates of deposit of any depository
institution or trust company incorporated under the laws of the United States of
America or any state thereof or the District of Columbia (or any domestic branch
of a foreign bank) and subject to supervision and examination by federal or
state banking or depository institution authorities (including depository
receipts issued by any such institution or trust company as custodian with
respect to any obligation referred to in clause (a) above or portion of such
obligation for the benefit of the holders of such depository receipts);
provided, however, that at the time of the investment or contractual commitment
to invest therein (which shall be deemed to be made again each time funds are
reinvested following each Distribution Date), the commercial paper or other
short-term senior unsecured debt obligations (other than such obligations the
rating of which is based on the credit of a Person other than such depository
institution or trust company) of such depository institution or trust company
shall have a credit rating from Standard & Poor’s of A-1+ and from Moody’s of
Prime-1;

(c) commercial paper and demand notes investing solely in commercial paper
having, at the time of the investment or contractual commitment to invest
therein, a rating from Standard & Poor’s of A-1+ and from Moody’s of Prime-1;

(d) investments in money market funds (including funds for which the Trust
Collateral Agent or the Owner Trustee in each of their individual capacities or
any of their respective Affiliates is investment manager, controlling party or
advisor) having a rating from Standard & Poor’s of AAA-m or AAAm-G and from
Moody’s of Aaa and having been approved by the Insurer, which approval shall not
be unreasonably withheld;

(e) bankers’ acceptances issued by any depository institution or trust company
referred to in clause (b) above;

(f) repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States of America or any
agency or

 

7



--------------------------------------------------------------------------------

instrumentality thereof the obligations of which are backed by the full faith
and credit of the United States of America, in either case entered into with a
depository institution or trust company (acting as principal) referred to in
clause (b) above;

(g) any other investment which would satisfy the Rating Agency Condition and is
consistent with the ratings of the Securities and which, so long as no Insurer
Default shall have occurred and be continuing, has been approved by the Insurer,
which approval shall not be unreasonably withheld, or any other investment that
by its terms converts to cash within a finite period, if the Rating Agency
Condition is satisfied with respect thereto;

(h) cash denominated in United States dollars; and

(i) money market deposit accounts, time deposits or savings deposits, in each
case as defined in Regulation D of the Board of Governors of the Federal Reserve
System and issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$250,000,000 which are fully insured by FDIC under the Deposit Insurance Fund or
secured at all times by collateral described in (a) above. Such collateral must
be held by a third party and the Trustee must have a perfected security interest
in the collateral.

Any of the foregoing Eligible Investments may be purchased by or through the
Owner Trustee or the Trust Collateral Agent or any of their respective
Affiliates.

“Eligible Servicer” means, UACC, Deutsche Bank Trust Company Americas, as Backup
Servicer, CenterOne Financial Services, LLC, as Designated Backup Subservicer,
or another Person which at the time of its appointment as Servicer or Backup
Servicer, (i) is servicing a portfolio of motor vehicle retail installment sale
contracts and/or motor vehicle installment loan contracts, (ii) is legally
qualified and has the capacity to service the Receivables, (iii) has
demonstrated the ability professionally and competently to service a portfolio
of motor vehicle retail installment sale contracts and/or motor vehicle
installment loan contracts similar to the Receivables with reasonable skill and
care and (iv) is qualified and entitled to use, pursuant to a license or other
written agreement, and agrees to maintain the confidentiality of, the software
which the Servicer uses in connection with performing its duties and
responsibilities under this Agreement or otherwise has available software which
is adequate to perform its duties and responsibilities under this Agreement.

“Event of Default” has the meaning assigned to such term in the Indenture.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

“FDIC” means the Federal Deposit Insurance Corporation.

“Final Scheduled Distribution Date” means with respect to (i) the Class A-1
Notes, the June 15, 2007 Distribution Date, (ii) the Class A-2 Notes, the
June 15, 2009 Distribution Date and (iii) the Class A-3 Notes, the May 15, 2012
Distribution Date.

 

8



--------------------------------------------------------------------------------

“Financed Vehicle” means an automobile or light-duty truck, van or minivan,
together with all accessions thereto, securing an Obligor’s indebtedness under
the respective Receivable.

“Indenture” means the Indenture dated as of June 1, 2006, between the Trust and
Deutsche Bank Trust Company Americas, as Trust Collateral Agent and Trustee, as
the same may be amended and supplemented from time to time.

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a petition against such Person or the entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of such Person or any
substantial part of its property in an involuntary case under any applicable
federal or state bankruptcy, insolvency or other similar law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator, or similar official for such Person or for any substantial part of
its property, or ordering the winding-up or liquidation or such Person’s
affairs, and such petition, decree or order shall remain unstayed and in effect
for a period of 60 consecutive days; or (b) the commencement by such Person of a
voluntary case under any applicable federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or the consent by such Person to
the entry of an order for relief in an involuntary case under any such law, or
the consent by such Person to the appointment of or taking possession by, a
receiver, liquidator, assignee, custodian, trustee, sequestrator, or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due,
or the taking of action by such Person in furtherance of any of the foregoing.

“Insurance Agreement” means the Insurance Agreement, dated as of June 15, 2006,
among the Insurer, the Trustee, the Trust Collateral Agent, the Collateral
Agent, the Trust, the Seller, UACC, individually, the Servicer and the Backup
Servicer, as the same may be amended or supplemented from time to time.

“Insurance Agreement Event of Default” means an “Insurance Agreement Event of
Default” as defined in the Insurance Agreement.

“Insurance Policy” means, with respect to a Receivable, any insurance policy
(including the insurance policies described in Section 4.4 hereof) benefiting
the holder of the Receivable providing loss or physical damage, credit life,
credit disability, theft, mechanical breakdown or similar coverage with respect
to the Financed Vehicle or the Obligor.

“Insurance Proceeds” means proceeds paid pursuant to any Insurance Policy and
amounts (exclusive of any rebated insurance premiums) paid by any insurer under
any other insurance policy related to a Financed Vehicle, a Receivable or an
Obligor.

“Insurer” means MBIA Insurance Corporation, or any successor thereto, as issuer
of the Note Policy.

 

9



--------------------------------------------------------------------------------

“Insurer Default” means the occurrence and continuance of any of the following
events:

(a) the Insurer shall have failed to make a payment required under the Note
Policy in accordance with its terms;

(b) the Insurer shall have (i) filed a petition or commenced any case or
proceeding under any provision or chapter of the United States Bankruptcy Code
or any other similar federal or state law relating to insolvency, bankruptcy,
rehabilitation, liquidation or reorganization, (ii) made a general assignment
for the benefit of its creditors, or (iii) had an order for relief entered
against it under the United States Bankruptcy Code or any other similar federal
or state law relating to insolvency, bankruptcy, rehabilitation, liquidation or
reorganization which is final and nonappealable; or

(c) a court of competent jurisdiction, the New York Department of Insurance or
other competent regulatory authority shall have entered a final and
nonappealable order, judgment or decree (i) appointing a custodian, trustee,
agent or receiver for the Insurer or for all or any material portion of its
property or (ii) authorizing the taking of possession by a custodian, trustee,
agent or receiver of the Insurer (or the taking of possession of all or any
material portion of the property of the Insurer).

“Insurer Optional Deposit” means, with respect to any Distribution Date, an
amount delivered by the Insurer pursuant to Section 5.11, at its sole option,
other than amounts in respect of an Insured Payment (as defined in the Note
Policy), to the Trust Collateral Agent for deposit into the Collection Account
for any of the following purposes: (i) to provide funds in respect of the
payment of fees or expenses of any provider of services to the Trust with
respect to such Distribution Date; or (ii) to include such amount as part of the
Additional Funds Available for such Distribution Date to the extent that without
such amount a draw would be required to be made on the Note Policy.

“Interest Period” means with respect to any Distribution Date (i) for the
Class A-1 Notes, from and including the prior Distribution Date (or in the case
of the first Distribution Date, from and including the Closing Date) to, but
excluding, the current Distribution Date, and (ii) with respect to the Class A-2
Notes and the Class A-3 Notes, from and including the 15th day of the preceding
calendar month (or, in the case of the first Distribution Date, from and
including the Closing Date) to, but excluding, the 15th day of the month of the
current Distribution Date.

“Interest Rate” means, with respect to (i) the Class A-1 Notes, 5.2728% per
annum (computed on the basis of a 360-day year and the actual number of days
elapsed in the applicable Interest Period), (ii) the Class A-2 Notes, 5.46% per
annum (computed on the basis of a 360-day year consisting of twelve 30-day
months), and (iii) the Class A-3 Notes, 5.49% per annum (computed on the basis
of a 360-day year consisting of twelve 30-day months).

“Investment Earnings” means, with respect to any date of determination and Trust
Account, the investment earnings on amounts on deposit in such Trust Account on
such date.

“Trust” means UPFC Auto Receivables Trust 2006-A.

“Lien” means a security interest, lien, charge, pledge, equity, or encumbrance
of any kind, other than tax liens, mechanics’ liens and any liens that attach to
the respective Receivable by operation of law as a result of any act or omission
by the related Obligor.

 

10



--------------------------------------------------------------------------------

“Lien Certificate” means, with respect to a Financed Vehicle, an original
certificate of title, certificate of lien or other notification issued by the
Registrar of Titles of the applicable state to a secured party which indicates
that the lien of the secured party on the Financed Vehicle is recorded on the
original certificate of title. In any jurisdiction in which the original
certificate of title is required to be given to the Obligor, the term “Lien
Certificate” shall mean only a certificate or notification issued to a secured
party.

“Liquidated Receivable” means, with respect to any Collection Period, a
Receivable for which, as of the last day of the Collection Period, (i) 90 days
have elapsed since the Servicer repossessed the Financed Vehicle provided,
however, that in no case shall 5% or more of a Scheduled Receivables Payment
have become 210 or more days delinquent in the case of a repossessed Financed
Vehicle and which is not a Sold Receivable, (ii) the Servicer has determined in
good faith that all amounts it expects to recover have been received and which
is not a Sold Receivable, (iii) 5% or more of a Scheduled Receivables Payment
shall have become 120 or more days delinquent, except in the case of a
repossessed Financed Vehicle, and which is not a Sold Receivable or (iv) that is
a Sold Receivable.

“Liquidation Proceeds” means, with respect to a Liquidated Receivable, all
amounts realized with respect to such Receivable (other than amounts withdrawn
from the Spread Account and drawings under the Note Policy), and, with respect
to a Sold Receivable, the related Sale Amount.

“Minimum Sale Price” means (i) with respect to a Receivable (x) that has become
60 to 210 days delinquent or (y) that has become greater than 210 days
delinquent and with respect to which the related Financed Vehicle has been
repossessed by the Servicer and has not yet been sold at auction, the greater of
(A) 55% multiplied by the Principal Balance of such Receivable and (B) the
product of the three month rolling average recovery rate (expressed as a
percentage) for the Servicer in its liquidation of all receivables for which it
acts as servicer, either pursuant to this Agreement or otherwise, multiplied by
the Principal Balance of such Receivable or (ii) with respect to a Receivable
(x) with respect to which the related Financed Vehicle has been repossessed by
the Servicer and has been sold at auction and the Net Liquidation Proceeds for
which have been deposited in the Collection Account, or (y) that has become
greater than 210 days delinquent and with respect to which the related Financed
Vehicle has not been repossessed by the Servicer despite the Servicer’s diligent
efforts, consistent with its servicing obligations, to repossess the Financed
Vehicle, $1.

“Monthly Extension Rate” means, with respect to any Accounting Date, the
fraction, expressed as a percentage, the numerator of which is the aggregate
Principal Balance of Receivables whose payments are extended during the related
Collection Period and the denominator of which is the aggregate Principal
Balance of Receivables as of the immediately preceding Accounting Date.

“Monthly Records” means all records and data maintained by the Servicer with
respect to the Receivables, including the following with respect to each
Receivable: the account number; the originating Dealer; Obligor name; Obligor
address; Obligor home phone number; Obligor business phone number; original
Principal Balance; original term; Annual Percentage Rate; current Principal
Balance; current remaining term; origination date; first payment date;

 

11



--------------------------------------------------------------------------------

final scheduled payment date; next payment due date; date of most recent
payment; new/used classification; collateral description; days currently
delinquent; number of contract extensions (months) to date; amount of Scheduled
Receivables Payment; current Insurance Policy expiration date; and past due late
charges.

“Moody’s” means Moody’s Investors Service, or its successor.

“Net Insurance Proceeds” means, with respect to any Receivable, Insurance
Proceeds net of amounts applied to the repair of the related Financed Vehicle,
released to the related Obligor in accordance with the normal servicing
procedures of the Servicer or representing expenses incurred by the Servicer and
recoverable hereunder.

“Net Liquidation Proceeds” means, with respect to a Liquidated Receivable
Liquidation Proceeds net of (i) reasonable out-of-pocket expenses incurred by
the Servicer in connection with the collection of such Receivable and the
repossession and disposition of the Financed Vehicle and (ii) amounts that are
required to be refunded to the Obligor on such Receivable; provided, however,
that the Net Liquidation Proceeds with respect to any Receivable shall in no
event be less than zero.

“Note Distribution Account” means the account designated as such, established
and maintained pursuant to Section 5.1.

“Note Majority” means a majority by principal amount of the Noteholders.

“Note Policy” means the note guaranty insurance policy issued by the Insurer to
the Trustee, for the benefit of the Noteholders.

“Note Pool Factor” for each Class of Notes as of the close of business on any
date of determination means a seven-digit decimal figure equal to the
outstanding principal amount of such Class of Notes divided by the original
outstanding principal amount of such Class of Notes.

“Noteholders’ First Principal Distributable Amount” means, for any Distribution
Date, an amount equal to the sum of:

(1) the greater of (i) zero and (ii) (a) the outstanding principal balance of
the Notes immediately preceding such Distribution Date; less (b) the Aggregate
Principal Balance as of the end of the preceding calendar month; and

(2) (a) in the case of the Final Scheduled Distribution Date for a Class of
Notes, the excess of the outstanding principal balance of that Class of Notes,
if any, over the amounts described in clause (1), and (b) in the case of the
acceleration of the Notes under the Indenture, the excess of the outstanding
principal balance of all classes of the Notes then outstanding over the amount
described in clause (1).

“Noteholders’ Interest Carryover Amount” means, with respect to any Class of
Notes and any date of determination, all or any portion of the Noteholders’
Interest Distributable Amount for that Class for the immediately preceding
Distribution Date, any of which remains unpaid as of such date of determination,
plus interest on such unpaid amount, to the extent

 

12



--------------------------------------------------------------------------------

permitted by law, at the respective Interest Rate borne by such Class of Notes
from such immediately preceding Distribution Date to but excluding the related
Distribution Date.

“Noteholders’ Interest Distributable Amount” means, with respect to any
Distribution Date and Class of Notes, the sum of the Noteholders’ Monthly
Interest Distributable Amount for such Distribution Date and Class of Notes and
the Noteholders’ Interest Carryover Amount, if any for such Distribution Date
and such Class.

“Noteholders’ Monthly Interest Distributable Amount” means, with respect to any
Distribution Date and any Class of Notes, interest accrued at the related
Interest Rate during the applicable Interest Period on the principal amount of
the Notes of such Class outstanding as of the end of the prior Distribution Date
(or, in the case of the first Distribution Date, as of the Closing Date).

“Noteholders’ Second Principal Distributable Amount” means for a Distribution
Date, an amount equal to the lesser of:

(1) the excess, if any, of the amount of Available Funds and Additional Funds
Available on the Distribution Date over the amounts payable on the Distribution
Date under Section 5.7(b)(i) through (vi); and

(2) the amount necessary to reduce the principal balance of the notes (after
application of the Noteholders’ First Principal Distributable Amount) to the
Targeted Note Balance.

“Obligor” on a Receivable means the purchaser or co-purchasers of the Financed
Vehicle and any other Person who owes payments under the Receivable.

“Officers’ Certificate” means a certificate signed by the chairman of the board,
the president, any executive vice president, senior vice president or any vice
president, any treasurer, assistant treasurer, secretary or assistant secretary
of the Seller or the Servicer, as appropriate.

“Opinion of Counsel” means a written opinion of counsel reasonably acceptable to
the Insurer, which opinion is satisfactory in form and substance to the Trust
Collateral Agent and, if such opinion or a copy thereof is required by the
provisions of this Agreement to be delivered to the Insurer, to the Insurer.

“Original Pool Balance” means the Aggregate Principal Balance as of the Cutoff
Date, which equaled $260,215,063.57.

“Other Conveyed Property” means all property conveyed by the Seller to the Trust
pursuant to Section 2.1(b) through (j) of this Agreement.

“Owner Trust Estate” has the meaning assigned to such term in the Trust
Agreement.

 

13



--------------------------------------------------------------------------------

“Owner Trustee” means Wells Fargo Delaware Trust Company, not in its individual
capacity but solely as Owner Trustee, acting on behalf of the Trust, under the
Trust Agreement, its successors in interest or any successor Owner Trustee under
the Trust Agreement.

“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint stock company, trust (including any beneficiary thereof),
unincorporated organization or government or any agency or political subdivision
thereof.

“Physical Property” has the meaning assigned to such term in the definition of
“Delivery” above.

“Principal Balance” means, with respect to any Receivable, as of any date of
determination, the Amount Financed minus (i) that portion of all amounts
received on or prior to such date and allocable to principal in accordance with
the terms of the Receivable and (ii) any Cram Down Loss accounted for as of such
date in respect of such Receivable.

“Purchase Amount” means, with respect to a Purchased Receivable, the Principal
Balance and all accrued and unpaid interest on the Purchased Receivable, after
giving effect to the receipt of any moneys collected (from whatever source) on
such Purchased Receivable, if any as of the date of purchase.

“Purchased Receivable” means a Receivable purchased as of the close of business
on the last day of a Collection Period by the Servicer pursuant to Sections 4.2
or 4.7 or repurchased by the Seller or the Servicer pursuant to Section 3.2 or
Section 10.1(a).

“Rating Agency” means Moody’s and Standard & Poor’s. If no such organization or
successor maintains a rating on the Securities, “Rating Agency” shall be a
nationally recognized statistical rating organization or other comparable Person
designated by the Seller and acceptable to the Insurer (so long as an Insurer
Default shall not have occurred and be continuing), notice of which designation
shall be given to the Trust Collateral Agent, the Owner Trustee and the
Servicer.

“Rating Agency Condition” means, with respect to any action, that each Rating
Agency shall have been given 10 days (or such shorter period as shall be
acceptable to each Rating Agency) prior notice thereof and that each Rating
Agency shall have notified the Seller, the Servicer, the Insurer, the Trustee,
the Owner Trustee and the Trust in writing that such action will not result in a
reduction or withdrawal of the then current rating of any Class of Notes without
regard to the Note Policy.

“Realized Losses” means, with respect to any Receivable that becomes a
Liquidated Receivable, the excess of the Principal Balance of such Liquidated
Receivable over Net Liquidation Proceeds to the extent allocable to principal.

“Receivables” means the contracts transferred to the Trust pursuant to this
Agreement as listed on Schedule A attached hereto (which Schedule may be in the
form of microfiche or a disk).

“Receivable Files” means the documents specified in Section 3.3.

 

14



--------------------------------------------------------------------------------

“Record Date” means, with respect to each Distribution Date, the Business Day
immediately preceding such Distribution Date, unless otherwise specified in the
Agreement.

“Registrar of Titles” means, with respect to any state, the governmental agency
or body responsible for the registration of, and the issuance of certificates of
title relating to, motor vehicles and liens thereon.

“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.

“Requisite Amount” has the meaning specified in the Spread Account Agreement.

“Sale Agreement” means the means the Sale Agreement between UACC, as seller and
the Seller, as purchaser dated as of June 1, 2006, pursuant to which the Seller
acquired the Receivables, as such Agreement may be amended from time to time.

“Sale Amount” means, with respect to any Sold Receivable, the amount received
from the related third-party purchaser as payment for such Sold Receivable.

“Schedule of Receivables” means the schedule of all Receivables originally held
as part of the Trust, which schedule is attached as Schedule A, (which Schedule
may be in the form of microfiche or a disk).

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule C.

“Scheduled Payments” means, with respect to any Distribution Date, an amount
equal to the sum of the Noteholders’ Interest Distributable Amount (net of
interest shortfalls resulting from the application of the Servicemembers Civil
Relief Act, as amended, or any similar state regulation or legislation) and the
Noteholders’ First Principal Distributable Amount (other than the amount
specified in clause (2)(b) of the definition thereof) for the related
Distribution Date; provided that Scheduled Payments will not include (x) any
portion of a Noteholders’ Interest Distributable Amount or of a Noteholders’
Interest Carryover Amount due to Noteholders because the notice in proper form
was not timely received by the Insurer or (y) any portion of a Noteholders’
Interest Distributable Amount due to registered owners of notes representing
interest on any Noteholders’ Monthly Interest Distributable Amount.

“Scheduled Receivables Payment” means, with respect to any Collection Period for
any Receivable, the amount set forth in such Receivable as required to be paid
by the Obligor in such Collection Period. If after the Closing Date, the
Obligor’s obligation under a Receivable with respect to a Collection Period has
been modified so as to differ from the amount specified in such Receivable as a
result of (i) the order of a court in an insolvency proceeding involving the
Obligor, (ii) pursuant to the Servicemembers Civil Relief Act, as amended, or
(iii) modifications or extensions of the Receivable permitted by Section 4.2(b),
the Scheduled Receivables Payment

 

15



--------------------------------------------------------------------------------

with respect to such Collection Period shall refer to the Obligor’s payment
obligation with respect to such Collection Period as so modified.

“Seller” means UPFC Auto Receivables Corp., a California corporation, and its
successors in interest to the extent permitted hereunder.

“Service Contract” means, with respect to a Financed Vehicle, the agreement, if
any, financed under the related Receivable that provides for the repair of such
Financed Vehicle.

“Servicer” means United Auto Credit Corporation, as the servicer of the
Receivables, and each replacement Servicer pursuant to Section 9.3.

“Servicer Termination Event” means an event specified in Section 9.1.

“Servicer’s Certificate” means an Officers’ Certificate of the Servicer
delivered pursuant to Section 4.9(b), substantially in the form of Exhibit B.

“Servicing Fee” has the meaning specified in Section 4.8.

“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.

“Servicing Fee Rate” means 3.00% per annum.

“Sold Receivable” means a Receivable that was more than 60 days delinquent and
was sold to an unaffiliated third party by the Trust, at the Servicer’s
direction, as of the close of business on the last day of a Collection Period
and in accordance with the provisions of Section 4.3(c) hereof.

“Spread Account” means the account designated as such, established and
maintained pursuant to the Spread Account Agreement.

“Spread Account Agreement” means the Spread Account Agreement dated as of
June 15, 2006, among the Insurer, the Trust, the Trustee, the Trust Collateral
Agent and the Collateral Agent, as the same may be modified, supplemented or
otherwise amended in accordance with the terms thereof.

“Spread Account Claim Amount” means with respect to any Determination Date,
after taking into account the application on the related Distribution Date of
the Available Funds for the related Collection Period, an amount equal to any
shortfall in the payment of the full amounts described in clauses (i) through
(v) of Section 5.7(b) herein.

“Spread Account Claim Date” means, with respect to any Distribution Date, the
third Business Day immediately preceding such Distribution Date.

“Spread Account Initial Deposit” means an amount equal to $5,204,301.08.

 

16



--------------------------------------------------------------------------------

“Standard & Poor’s” means Standard & Poor’s, a Division of The McGraw-Hill
Companies, Inc., or its successor.

“Subcontractor” means any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the asset-backed securities market) of the Receivables but
performs one or more discrete functions identified in Item 1122(d) of Regulation
AB with respect to the Receivables under the direction or authority of the
Servicer or a Subservicer.

“Subservicer” means any Person that services Receivables on behalf of the
Servicer or any Subservicer and is responsible for the performance (whether
directly or through Subservicers or Subcontractors) of a substantial portion of
the material servicing functions required to be performed by the Servicer under
this Agreement that are identified in Item 1122(d) of Regulation AB.

“Supplemental Servicing Fee” means, with respect to any Collection Period, all
administrative fees, expenses and charges paid by or on behalf of Obligors,
including late fees, prepayment fees and liquidation fees collected on the
Receivables during such Collection Period but excluding any fees or expenses
related to extensions.

“Targeted Note Balance” means, for any Distribution Date, the product of 86% and
the Aggregate Principal Balance as of the last day of the preceding calendar
month. The Insurer may, in its discretion, permit the Targeted Note Balance to
increase.

“Trigger Event” has the meaning assigned thereto in the Spread Account
Agreement.

“Trust” means UPFC Auto Receivables Trust 2006-A.

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, Physical Property, book-entry securities, uncertificated securities or
otherwise), and all proceeds of the foregoing.

“Trust Accounts” has the meaning assigned thereto in Section 5.1.

“Trust Agreement” means the Trust Agreement dated as of May 11, 2006, between
the Seller and the Owner Trustee, as amended and restated as of June 15, 2006,
as the same may be amended and supplemented from time to time.

“Trust Collateral Agent” means Deutsche Bank Trust Company Americas or its
successors in interest and any successor Trust Collateral Agent hereunder.

“Trust Officer” means, (i) in the case of the Trust Collateral Agent, the
chairman or vice-chairman of the board of directors, any managing director, the
chairman or vice-chairman of the executive committee of the board of directors,
the president, any vice president, assistant vice president, the secretary, any
assistant secretary, the treasurer, any assistant treasurer, the cashier, any
assistant cashier, any trust officer or assistant trust officer or any other
officer of the

 

17



--------------------------------------------------------------------------------

Trust Collateral Agent customarily performing functions similar to those
performed by any of the above designated officers and also means, with respect
to a particular corporate trust matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject, and (ii) in the case of the Owner Trustee, any officer in
the corporate trust office of the Owner Trustee or any agent of the Owner
Trustee under a power of attorney (including the Servicer) with direct
responsibility for the administration of this Agreement or any of the Basic
Documents on behalf of the Owner Trustee.

“Trust Property” means the property and proceeds conveyed pursuant to
Section 2.1, together with certain monies paid on or after the Cutoff Date, the
Collection Account , the Note Distribution Account, the Spread Account
(including all Eligible Investments in each such account and all proceeds
therefrom) and certain other rights under this Agreement.

“Trustee” means the Person acting as Trustee under the Indenture, its successors
in interest and any successor trustee under the Indenture.

“UACC” means United Auto Credit Corporation, the initial servicer hereunder.

“UCC” means the Uniform Commercial Code as in effect in the relevant
jurisdiction on the date of the Agreement.

SECTION 1.2. Other Definitional Provisions.

(a) Capitalized terms used herein and not otherwise defined herein have meanings
assigned to them in the Indenture, or, if not defined therein, in the Trust
Agreement.

(b) All terms defined in this Agreement shall have the defined meanings when
used in any instrument governed hereby and in any certificate or other document
made or delivered pursuant hereto unless otherwise defined therein.

(c) As used in this Agreement, in any instrument governed hereby and in any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms not defined in this Agreement or in any such instrument,
certificate or other document, and accounting terms partly defined in this
Agreement or in any such instrument, certificate or other document to the extent
not defined, shall have the respective meanings given to them under generally
accepted accounting principles as in effect on the date of this Agreement or any
such instrument, certificate or other document, as applicable. To the extent
that the definitions of accounting terms in this Agreement or in any such
instrument, certificate or other document are inconsistent with the meanings of
such terms under generally accepted accounting principles, the definitions
contained in this Agreement or in any such instrument, certificate or other
document shall control.

(d) The words “hereof,” “herein,” “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Section, Schedule and Exhibit references
contained in this Agreement are references to Sections, Schedules and Exhibits
in or to this Agreement unless otherwise specified; and the term “including”
shall mean “including without limitation.”

 

18



--------------------------------------------------------------------------------

(e) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.

(f) Any agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, modified or supplemented and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein; references to a Person
are also to its permitted successors and assigns.

ARTICLE II

Conveyance of Receivables

SECTION 2.1. Conveyance of Receivables. In consideration of the Trust’s delivery
to or upon the order of the Seller on the Closing Date of the Notes and
Certificates and the amounts to be distributed from time to time to the Seller
in accordance with the terms of this Agreement, the Seller does hereby sell,
transfer, assign, set over and otherwise convey to the Trust, without recourse
(subject to the obligations set forth herein), all right, title and interest of
the Seller in and to:

(a) the Receivables and all moneys received thereon after the Cutoff Date;

(b) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(c) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(e) all rights under any Service Contracts on the related Financed Vehicles;

(f) the related Receivable Files;

(g) all of the Seller’s right, title and interest in its rights and benefits,
but none of its obligations or burdens, under the Sale Agreement, including the
Seller’s rights with respect to delivery requirements, representations and
warranties and the repurchase obligations of UACC under the Sale Agreement;

(h) all of the Seller’s (a) Accounts, (b) Chattel Paper, (c) Documents,
(d) Instruments and (e) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (a) through (g);

 

19



--------------------------------------------------------------------------------

(i) all proceeds and investments with respect to items (a) through (h); and

(j) all of Seller’s right, title and interest in its rights and benefits but
none of its obligations or burdens under the Dealer Agreements.

It is the intention of the Seller that the transfer and assignment contemplated
by this Agreement shall constitute a sale of the Receivables and Other Conveyed
Property from the Seller to the Trust and the beneficial interest in and title
to the Receivables and the Other Conveyed Property shall not be part of the
Seller’s estate in the event of the filing of a bankruptcy petition by or
against the Seller under any bankruptcy law. In the event that, notwithstanding
the intent of the Seller, the transfer and assignment contemplated hereby is
held by a court of competent jurisdiction not to be a sale, this Agreement shall
constitute a grant of a security interest by the Seller to the Trust in the
property referred to in this Section for the benefit of the Noteholders and the
Insurer.

SECTION 2.2. [Reserved]

SECTION 2.3. Further Encumbrance of Trust Property.

(a) Immediately upon the conveyance to the Trust by the Seller of any item of
the Trust Property pursuant to Section 2.1, all right, title and interest of the
Seller in and to such item of Trust Property shall terminate, and all such
right, title and interest shall vest in the Trust, in accordance with the Trust
Agreement and Sections 3802 and 3805 of the Statutory Trust Statute (as defined
in the Trust Agreement).

(b) Immediately upon the vesting of the Trust Property in the Trust, the Trust
shall have the sole right to pledge or otherwise encumber, such Trust Property.
Pursuant to the Indenture, the Trust shall grant a security interest in the
Trust Property to the Trust Collateral Agent securing the repayment of the Notes
and the Trust’s obligations to the Insurer. The Certificates shall represent the
beneficial ownership interest in the Trust Property, and the Certificateholders
shall be entitled to receive distributions with respect thereto as set forth
herein.

(c) Following the payment in full of the Notes and the release and discharge of
the Indenture, all covenants of the Trust under Article III of the Indenture
shall, until payment in full of the Certificates, remain as covenants of the
Trust for the benefit of the Certificateholders, enforceable by the
Certificateholders to the same extent as such covenants were enforceable by the
Noteholders prior to the discharge of the Indenture. Any rights of the Trustee
under Article III of the Indenture, following the discharge of the Indenture,
shall vest in Certificateholders.

(d) The Trust Collateral Agent shall, at such time as there are no Notes or
Certificates outstanding and all sums due to (i) the Trustee pursuant to the
Indenture, (ii) the Insurer pursuant to the Insurance Agreement and (iii) the
Trust Collateral Agent pursuant to this Agreement, have been paid, release any
remaining portion of the Trust Property to the Certificateholder.

 

20



--------------------------------------------------------------------------------

SECTION 2.4. Repurchase of Receivables. The Seller may repurchase Receivables,
effective as of the first day of each Collection Period, by giving notice of its
exercise of that right to the Indenture Trustee and Owner Trustee no later than
the last Business Day of the immediately preceding Collection Period. The
aggregate Principal Balance of Receivables that the Seller may repurchase shall
not exceed, when aggregated with all other Receivables previously repurchased
under this Section 2.4, 2% of the Original Pool Balance, provided, however, that
Receivables repurchased pursuant to this Section 2.4 shall not include any
Receivables repurchased pursuant to Section 3.4. Each repurchase of Receivables
shall close on the Distribution Date in the Collection Period in which each such
repurchase is effective. The repurchase price to be paid by the Seller shall
equal the aggregate Principal Balance of the repurchased Receivables as of the
last day of the immediately preceding Collection Period and shall be deposited
into the Collection Account not later than the Business Day prior to the
applicable Distribution Date. Upon receipt of a Request for Release in the form
of Exhibit D hereto, the Custodian shall release the related Receivable File
held for the benefit of the Trust to such Person as directed by the Servicer.Any
Collections received by the Servicer as to those repurchased Receivables on or
after the effective date of their repurchase shall be delivered to the Seller on
the Distribution Date related to that repurchase.

ARTICLE III

The Receivables

SECTION 3.1. Representations and Warranties with Respect to the Receivables.
UACC has made the representations and warranties set forth in Section 3.3 of the
Sale Agreement, and has consented to the assignment by Seller to Trust of
Seller’s rights with respect thereto. Pursuant to Section 2.1 of this Agreement,
Seller has transferred to Trust all of Seller’s right, title and interest, but
none of its obligations or burdens in, to and under the Sale Agreement,
including Seller’s rights with respect to delivery requirements, representations
and warranties and the cure or repurchase obligations of UACC thereunder, upon
which Trust relies in accepting the Receivables. Seller hereby represents and
warrants to the Trust that such assignment is or will be valid, enforceable and
effective to permit the Trust to enforce such obligations of UACC under the Sale
Agreement. Any purchase by UACC pursuant to the Sale Agreement shall be deemed a
purchase by Seller pursuant to Section 3.2 of this Agreement and the definition
of Purchased Receivable. In addition, pursuant to Section 2.1 of this Agreement,
Seller has transferred to Trust all of UACC’s right, title and interest, but
none of its obligations or burdens, in, to and under each Dealer Agreement,
including the representations and warranties of the obligors therein, upon which
the Trust relies in accepting the Receivables.

SECTION 3.2. Repurchase Upon Breach.

(a) Seller, Servicer, Insurer, Backup Servicer, the Designated Backup
Subservicer or Trust Collateral Agent, as the case may be, shall inform the
other parties to this Agreement promptly, in writing, upon actual knowledge of
any breach or failure to be true of the representations or warranties made by
UACC in Section 3.3 of the Sale Agreement, which materially and adversely
affects the interests of Trust, the Noteholders or the Insurer in any

 

21



--------------------------------------------------------------------------------

Receivable; provided that the failure to give such notice shall not affect any
obligation of UACC; and, provided, further, that the Designated Backup
Subservicer, so long as it has not been appointed Servicer or subservicer, shall
have no liability for a failure to give such notice. In consideration of the
repurchase of a Receivable hereunder by UACC under Section 3.4 of the Sale
Agreement, UACC shall remit the Purchase Amount of such Receivable, no later
than the close of business on the next Determination Date, in the manner
specified in Section 5.6.

(b) With respect to all Receivables repurchased pursuant to this Section 3.2,
Trust shall assign to the Seller without recourse, all of Trust’s right, title
and interest in and to such Receivables and all other Trust Property, security
and documents, relating solely to such Receivable.

(c) In addition to the foregoing and notwithstanding whether the related
Receivable shall have been purchased by UACC, UACC shall indemnify the Trust,
the Trustee, the Seller, the Backup Servicer, the Designated Backup Subservicer,
the Trust Collateral Agent, Collateral Agent and the officers, directors, agents
and employees thereof, the Insurer, and the Noteholders against all costs,
expenses, losses, damages, claims and liabilities, including reasonable fees and
expenses of counsel, which may be asserted against or incurred by any of them as
a result of third party claims arising out of the events or facts giving rise to
such breach.

SECTION 3.3. Custodian Of Receivable Files.

(a) CUSTODY. To assure uniform quality in servicing the Receivables and to
reduce administrative costs, Trust, upon the execution and delivery of this
Agreement, revocably appoints the Custodian, as agent, and the Custodian accepts
such appointment, to act as agent on behalf of the Trustee (or if no Notes are
outstanding, Trust) to maintain custody of the following documents or
instruments, which are hereby constructively delivered to Trust with respect to
each Receivable (with respect to each Receivable, a “Receivable File”):

(i) copies of (A) the original certificate of title, lien card or application of
title, as used in the applicable jurisdiction and/or (B) if the security
interest of the applicable Obligor is evidenced with respect to a Financed
Vehicle under the Uniform Commercial Code of a state and the Custodian is given
notice of such security interest, the UCC-1 financing statements evidencing the
applicable Obligor’s security interest;

(ii) the fully executed original counterpart of the (a) installment sale
contract or (b) note and the security agreement, as applicable relating to each
Receivable and, in the case of promissory notes, endorsements of such notes in
blank;

(iii) a copy of the credit application of the Obligor; and

(iv) such other documents that the Servicer causes to be delivered to the
Custodian.

The Custodian makes no representations as to and shall not be responsible to
verify (A) the validity, legality, enforceability, due authorization,
recordability, sufficiency or genuineness of any of the documents contained in
each Receivable File or (B) the collectability, insurability, effectiveness,
perfection, priority or suitability of any such Receivable.

 

22



--------------------------------------------------------------------------------

On the Closing Date, UACC shall deliver to the Custodian a delivery
certification certifying that the Receivable Files have been delivered to the
Custodian as of the Closing Date, with any exceptions as noted thereon, which
certification shall be agreed to and acknowledged by the Custodian. Within
fifteen (15) days following the Closing Date, the Custodian will deliver to the
Trust, the Insurer and UACC a final certification of the Custodian certifying
that the Custodian has received all of the Receivable Files, with any exceptions
as noted thereon.

(b) SAFEKEEPING. The Custodian shall hold the applicable Receivable Files as
agent on behalf of Trust and maintain accurate and complete records and computer
systems pertaining to each Receivable in accordance with the terms of this
Agreement. In performing its duties as Custodian hereunder, Custodian shall act
with reasonable care, exercising the degree of skill, attention and care that
Custodian exercises with respect to receivable files relating to other similar
motor vehicle loans which are held by Custodian and that is consistent with
industry standards. In accordance with its customary practice with respect to
its custody files, Custodian shall maintain the Receivable Files in such a
manner as shall enable the Trust, the Insurer, the Trust Collateral Agent and
the Trustee to verify, if the Trust, the Insurer, the Trust Collateral Agent or
Trustee so elects, the accuracy of the record keeping of Custodian. Custodian
shall promptly report to the Trust and the Insurer any failure on its part to
hold the Receivable Files and maintain its records and computer systems as
herein provided, and promptly take appropriate action to remedy any such
failure. Custodian hereby acknowledges receipt of the Receivable File for each
Receivable listed on the Schedule of Receivables, except as it may report to the
Trust in writing. Nothing herein shall be deemed to require Trust, Owner Trustee
or Trustee to verify the accuracy of the record keeping of the Custodian.

(c) MAINTENANCE OF AND ACCESS TO RECORDS. Custodian shall maintain each
Receivable File at the locations specified in Schedule B to this Agreement, or
at such other offices of Custodian or its Affiliates within the United States
(or, in the case of any successor Custodian, within the state in which its
principal place of business is located) as shall be specified to the Trust by 30
days’ prior written notice. Custodian shall make available to the Trust, the
Trust Collateral Agent, Trustee, Insurer and their respective agents (or, when
requested in writing by the Trust or Trustee, their respective attorneys or
auditors) the Receivable Files and the related records maintained by Custodian
at such times as the Trust, Trustee or Insurer shall instruct for purposes of
inspecting, auditing or making copies of abstracts of the same, but only upon
two (2) Business Days prior notice and during the normal business hours at the
respective offices of Custodian.

(d) RELEASE OF DOCUMENTS. Upon written instructions from Servicer (or, if no
Notes are then Outstanding, the Trust), and receipt from the Servicer of a
request for release (substantially in the form of Exhibit D), Custodian shall
release any document in the Receivable Files to Servicer or the Trust or its
respective agent or designee, as the case may be, at such place or places as
Servicer or the Trust may designate, as soon thereafter as is practicable and at
the cost of the Trust. Any document so released shall be handled by Servicer or
the Trust with due care and returned to Custodian for safekeeping as soon as
Servicer or the Trust or its respective agent or designee, as the case may be,
shall have no further need therefor.

 

23



--------------------------------------------------------------------------------

Upon becoming aware of the payment in full of any Receivable, the Servicer shall
promptly notify the Custodian, in writing, that such Receivable has been paid in
full and upon such written notice from the Servicer, Custodian shall release the
related Receivable File to the Servicer or the Trust or its respective agent or
designee, as the case may be, at such place or places as the Servicer or the
Trust may designate, as soon thereafter as is practicable. Upon such release of
the Receivable File, the Custodian shall have no further responsibility with
regard to such Receivable File.

(e) TITLE TO RECEIVABLES. Custodian agrees that, in respect of any Receivable
File held by Custodian hereunder, Custodian shall not at any time have or in any
way attempt to assert any interest in such Receivable File or the related
Receivable, other than solely as Trust Collateral Agent for the purpose of
collecting or enforcing the Receivable for the benefit of Trust and that the
entire equitable interest in such Receivable and the related Receivable File
shall at all times be vested in Trust.

(f) INSTRUCTIONS; AUTHORITY TO ACT. Custodian shall be deemed to have received
proper instructions with respect to the Receivable Files upon its receipt of
written instructions signed by an Authorized Officer of the Trust Collateral
Agent or the Trust, as applicable, a copy of which shall be provided to the
Insurer. A certified copy of excerpts of certain resolutions of the Board of
Directors of the Trust Collateral Agent shall constitute conclusive evidence of
the authority of any such Trust Officer to act and shall be considered in full
force and effect until receipt by Custodian of written notice to the contrary
given by the Trust or the Trust Collateral Agent, as applicable.

(g) CUSTODIAN’S INDEMNIFICATION. In the event that the Custodian fails to
produce an original note or installment contract that was in its possession
pursuant to Section 3.3 within five (5) Business Days after required or
requested by the Trustee or Trust under Section 3.3(e), and provided that
(i) the Custodian previously notified the Trust that it was in possession of
such document; (ii) such document is not outstanding pursuant to a request for
release of documents under Section 3.3(d); and (iii) such document was held by
the Custodian on behalf of the Trust (a “Custodian Delivery Failure”), then the
Custodian shall indemnify the Trust, Insurer and Trustee in accordance with the
succeeding sentence of this Section 3.3(g). The Custodian shall indemnify and
hold harmless Trust, Insurer and Trustee (individually and in its capacity as
such), and each of their respective officers, directors, employees and agents
from and against any and all direct liabilities, obligations, losses, payments,
costs or expenses (including reasonable legal fees and expenses, if any) of any
kind whatsoever that may be imposed on, incurred or asserted against Trust,
Trustee, Insurer or the Holders as the result of such Custodian Delivery
Failure. Indemnification under this Subsection (g) shall survive termination of
this Agreement and the resignation or removal of the Trustee, as the case may
be. If Custodian shall have made any indemnity payments to Trustee or Insurer
pursuant to this Section and Trustee or Insurer thereafter shall collect any of
such amounts from Persons other than Custodian, Trust, Trustee or Insurer, as
the case may be, shall, as soon as practicable following such receipt thereof,
repay such amounts to Custodian, without interest.

(h) EFFECTIVE PERIOD AND TERMINATION. Trust Collateral Agent’s appointment as
Custodian shall become effective as of the date of delivery of the Receivable
Files (which shall be a date on or before the Closing Date) and shall continue
in full force and

 

24



--------------------------------------------------------------------------------

effect until terminated pursuant to this Subsection (h). If Backup Servicer
shall resign as Backup Servicer in accordance with Section 8.6, the Custodian
hereunder may be terminated by the Insurer (so long as an Insurer Default has
not occurred and is continuing), the Owner Trustee, Trustee or by the Holders of
Notes evidencing greater than 25% of the aggregate outstanding principal amount
of the Notes (or, if no Notes are then Outstanding, the Holders of Certificates
representing greater than 50% of the outstanding percentage interest of the
Certificates), upon the prior written consent of the Insurer (so long as no
Insurer Default shall have occurred and be continuing) in each case in the same
manner as the Trust, Trustee or such Holders may terminate the rights and
obligations of Backup Servicer under Section 9.1. The Trustee, or, if no Notes
are then outstanding, the Owner Trustee at the direction of Holders of
Certificates evidencing greater than 50% of the outstanding principal interest
of the Certificates, may terminate Trust Collateral Agent’s appointment as
Custodian hereunder at any time with cause. Any successor Custodian must be
approved in writing by the Controlling Party. As soon as practicable after any
termination of such appointment, Trust Collateral Agent shall deliver, or cause
to be delivered, the Receivable Files to Trustee or Owner Trustee, as
applicable, or its respective agent or designee at such place or places as
Trustee or Owner Trustee, as applicable, may reasonably designate.
Notwithstanding any termination of Trust Collateral Agent as Custodian
hereunder, from and after the date of such termination, and for so long as Trust
Collateral Agent is acting as such pursuant to this Agreement, Trustee shall
provide, or cause the successor Custodian to provide, access to the Receivable
Files to Trust Collateral Agent, at such times as Trust Collateral Agent shall
reasonably request, for the purpose of carrying out its duties and
responsibilities with respect to the servicing of the Receivables hereunder.

In addition, the obligations of the Custodian under this Agreement shall
terminate upon the final payment or other liquidation (or advance with respect
thereto) of the last Receivable, and the final remittance of all funds due the
Owner Trustee under the Trust Agreement and the Indenture Trustee under the
Indenture. In such event, all documents remaining in the Receivable Files shall
be released in accordance with the written instructions of the Trustee or the
Trust, as applicable.

(i) DELEGATION. Custodian may, at any time without notice or consent, delegate
any or all of its duties under this Agreement to any Affiliate which is legally
qualified and has the capacity to perform such delegated duties hereunder;
provided that no such delegation shall relieve Custodian of its responsibility
with respect to such duties and Custodian shall remain obligated and liable to
Trust, Insurer and the Holders for its duties hereunder as if Custodian alone
were performing such duties.

(j) LEVEL 2 TRIGGER EVENT. Upon the occurrence of a Level 2 Trigger Event or a
Level 3 Trigger Event (as defined in the Spread Account Agreement), the Servicer
shall within 5 Business Days, provide to the Insurer a list of the locations of
all original certificates of title not held at UACC headquarters. The Servicer
shall within 30 days transfer custody of the original certificates of title to
the Custodian. The Custodian shall confirm receipt of each original certificate
of title (for up to 25,000 Receivable Files) in writing to the Trust Collateral
Agent and the Insurer within fifteen (15) Business Days of receiving each
certificate of title; provided, however, that the Custodian will have an
additional five (5) Business Days to confirm receipt for each additional 5,000
Receivable Files transferred in excess of 25,000

 

25



--------------------------------------------------------------------------------

Receivable Files. On and after such transfer, the original certificates of title
will constitute part of the Receivable File, and will be held by the Custodian
in the manner described hereunder.

SECTION 3.4. Rights and Duties of the Custodian.

(a) The Custodian shall have no duties or responsibilities with respect to the
contents of the Receivables Files except as specifically set forth herein.

(b) The Custodian shall neither be responsible for or under, nor chargeable with
knowledge of the terms and conditions of, any other agreement, instrument or
document in connection herewith.

(c) The Custodian may conclusively rely upon, and shall be fully protected from
all liability, loss, cost, damage or expense in acting or omitting to act
pursuant to any written notice, instrument, request, consent, certificate,
document, letter, telegram, opinion, order resolution or other writing hereunder
which it reasonably believes to be authentic without being required to determine
the authenticity of such document, the correctness of any fact stated therein,
the propriety of the service thereof of the capacity, identity or authority of
any party purporting to sign or deliver such document.

(d) This Agreement expressly sets forth all the duties and obligations of the
Custodian with respect to any and all matters pertinent thereto. No implied
duties or obligations of the Custodian shall be read into this Agreement.

(e) No provision of this Agreement shall require the Custodian to expend or risk
its own funds or otherwise incur financial liability in the performance of any
of its duties hereunder or in the exercise of any of its rights or powers.

(f) In order to comply with laws, rules, regulations and executive orders in
effect from time to time applicable to banking institutions, including those
relating to the funding of terrorist activities and money laundering
(“Applicable Law”), the Custodian is required to obtain, verify and record
certain information relating to individuals and entities which maintain a
business relationship with Custodian. Accordingly, each of the parties agrees to
provide to Custodian upon its request from time to time such identifying
information and documentation as may be available for such party in order to
enable Custodian to comply with Applicable Law.

(g) On or before March 15th of each calendar year beginning with March 15, 2007
until and unless a Form 15 suspension notification has been filed with respect
to the Trust, the Custodian shall, at its own expense, cause a firm of
independent public accountants (who may also render other services to
Custodian), which is a member of the American Institute of Certified Public
Accountants, to furnish to the Depositor a report to the effect that such firm

 

26



--------------------------------------------------------------------------------

attests to and reports on, the assessment made by such asserting party pursuant
to the following paragraph, which report shall be made in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Exchange Act.

On or before March 15th of each calendar year, beginning with March 15, 2007,
the Custodian shall deliver to the Depositor, until such time as a Form 15
suspension notification is filed after which the Custodian shall not be required
to so deliver, a report regarding its assessment of compliance with the
servicing criteria applicable to it identified in Exhibit E attached hereto, as
of and for the fiscal year ending no later than December 31 of the year prior to
the year of delivery of the report, as required under Rules 13a-18 and 15d-18 of
the Exchange Act and Item 1122 of Regulation AB. Each such report shall include
(a) a statement of the party’s responsibility for assessing compliance with the
servicing criteria applicable to such party, (b) a statement that such party
used the criteria applicable to it identified in Item 1122(d) of Regulation AB
(§ 229.1122(d)) to assess compliance with the applicable servicing criteria,
(c) disclosure of any material instance of noncompliance identified by such
party, and (d) a statement that a registered public accounting firm has issued
an attestation report on such party’s assessment of compliance with the
applicable servicing criteria, which report shall be delivered by the Custodian
as provided in this Section 3.4(g).

The Depositor shall indemnify the Custodian for any material misstatement or
omissions in any Form 10D or 10K filing, or failure to timely file, required
under the Exchange Act other than any information, reports, or exhibits in such
filing that are provided by the Custodian pursuant to this Section 3.4(g).

ARTICLE IV

Administration and Servicing of Receivables

SECTION 4.1. Duties of the Servicer and the Designated Backup Subservicer

(a) The Servicer is hereby authorized to act as agent for the Trust and in such
capacity shall manage, service, administer and make collections on the
Receivables, and perform the other actions required by the Servicer under this
Agreement. The Servicer agrees that its servicing of the Receivables shall be
carried out in accordance with customary and usual procedures of institutions
which service motor vehicle retail installment sales contracts and, to the
extent more exacting, the degree of skill and attention that the Servicer
exercises from time to time with respect to all comparable motor vehicle
receivables that it services for itself or others. In performing such duties, so
long as UACC is the Servicer, it shall substantially comply with the Credit and
Collection Policy. The Servicer’s duties shall include, without limitation,
collection and posting of all payments, responding to inquiries of Obligors on
the Receivables, investigating delinquencies, sending payment coupons to
Obligors, reporting any required tax information to Obligors, monitoring the
collateral, accounting for collections and furnishing monthly and annual
statements to the Trust Collateral Agent, the Trustee and the Insurer with
respect to distributions, monitoring the status of Insurance Policies with
respect to the Financed Vehicles and performing the other duties specified
herein.

 

27



--------------------------------------------------------------------------------

The Servicer shall deposit in or credit to the Collection Account within two
Business Days of receipt all collections of monthly principal and interest
(including any prepayments thereof) received after the Cut-Off Date by it on or
in respect of the Receivables together with Liquidation Proceeds and any
accompanying interest. The Servicer shall likewise deposit in the Collection
Account within two Business Days of receipt all Net Liquidation Proceeds and Net
Insurance Proceeds.

In addition, annually, the Servicer will engage an accounting firm to complete
an operational audit of 15 branches over any immediately preceding consecutive
12 month period. The results of such audits will be delivered to the
Insurer upon completion of each such annual audit.

In addition, annually, the results of up to15 other internal or third party
audits will be delivered to the Insurer at the Insurer’s reasonable request.

In addition, annually, upon request of the Insurer, the Backup Servicer or the
Designated Backup Subservicer, the Servicer will provide to the Insurer,
the Backup Servicer and the Designated Backup Subservicer a list of the
addresses of all active branch offices.

The Servicer, or if UACC is no longer the Servicer, UACC at the request of the
Servicer, shall also administer and enforce all rights and responsibilities of
the holder of the Receivables provided for in the Dealer Agreements (and shall
maintain possession of the Dealer Agreements, to the extent it is necessary to
do so), the Dealer Assignments and the Insurance Policies, to the extent that
such Dealer Agreements, Dealer Assignments and Insurance Policies relate to the
Receivables, the Financed Vehicles or the Obligors. To the extent consistent
with the standards, policies and procedures otherwise required hereby, the
Servicer shall follow its customary standards, policies, and procedures and
shall have full power and authority, acting alone, to do any and all things in
connection with such managing, servicing, administration and collection that it
may deem necessary or desirable. Without limiting the generality of the
foregoing, the Servicer is hereby authorized and empowered by the Trust to
execute and deliver, on behalf of the Trust, any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Receivables and with
respect to the Financed Vehicles; provided, however, that notwithstanding the
foregoing, the Servicer shall not, except pursuant to an order from a court of
competent jurisdiction, release an Obligor from payment of any unpaid amount
under any Receivable or waive the right to collect the unpaid balance of any
Receivable from the Obligor except in accordance with the Servicer’s customary
practices and the Credit and Collection Policy.

The Servicer is hereby authorized, but not required, to commence, in its own
name or in the name of the Trust, a legal proceeding to enforce a Receivable
pursuant to Section 4.3 or to commence or participate in any other legal
proceeding (including, without limitation, a bankruptcy proceeding) relating to
or involving a Receivable, an Obligor or a Financed Vehicle. If the Servicer
commences or participates in such a legal proceeding in its own name, the Trust
shall thereupon be deemed to have automatically assigned such Receivable to the
Servicer solely for purposes of commencing or participating in any such
proceeding as a party or claimant, and the Servicer is authorized and empowered
by the Trust to execute and deliver in the Servicer’s name any notices, demands,
claims, complaints, responses, affidavits or other documents or

 

28



--------------------------------------------------------------------------------

instruments in connection with any such proceeding. The Trust Collateral Agent
and the Owner Trustee shall furnish the Servicer with any limited powers of
attorney and other documents which the Servicer may reasonably request and which
the Servicer deems necessary or appropriate and take any other steps which the
Servicer may deem necessary or appropriate to enable the Servicer to carry out
its servicing and administrative duties under this Agreement.

(b) The duties of the Designated Backup Subservicer are described in Schedule D
hereto.

SECTION 4.2. Collection of Receivable Payments; Modifications of Receivables.

(a) Consistent with the standards, policies and procedures required by this
Agreement, the Servicer shall make reasonable efforts to collect all payments
called for under the terms and provisions of the Receivables as and when the
same shall become due, and shall follow such collection procedures as it follows
with respect to all comparable automobile receivables that it services for
itself or others and otherwise act with respect to the Receivables, the Dealer
Agreements, the Dealer Assignments, the Insurance Policies and the Other
Conveyed Property in such manner as will, in the reasonable judgment of the
Servicer, maximize the amount to be received by the Trust with respect thereto,
including directing the Trust to sell the Receivables pursuant to Section 4.3(c)
hereof. The Servicer is authorized in its discretion to waive any prepayment
charge, late payment charge or any other similar fees that may be collected in
the ordinary course of servicing any Receivable.

(b) The Servicer may (A) at any time agree to a modification or amendment of a
Receivable in order to (i) change on one or more occasions the Obligor’s regular
monthly due date to a date that shall in no event be later than 30 days in total
after the original monthly due date of that Receivable or (ii) re-amortize the
Scheduled Receivables Payments on the Receivable following a partial prepayment
of principal, in accordance with its customary procedures or (iii) increase the
Principal Balance and re-amortize the Scheduled Receivables Payments on the
Receivable following a mechanical re-write; provided, that the number of
Receivables that are subject to a mechanical re-write shall not exceed, in the
aggregate, 2% of the number of Receivables as of the Closing Date, or (B) may
direct the Trust to sell the Receivables pursuant to Section 4.3 hereof if the
Servicer believes in good faith that such extension, modification, amendment or
sale is necessary to avoid a default on such Receivable, will maximize the
amount to be received by the Trust with respect to such Receivable, and is
otherwise in the best interests of the Trust.

(c) The Servicer may grant payment extensions on, or other modifications or
amendments to, a Receivable (in addition to those modifications permitted by
Section 4.2(b) hereof), in accordance with its customary procedures if the
Servicer believes in good faith that such extension, modification or amendment
is necessary to avoid a default on such Receivable, will maximize the amount to
be received by the Trust with respect to such Receivable, and is otherwise in
the best interests of the Trust; provided, however, that:

(i) The aggregate period of all extensions on a Receivable shall not exceed
eight months;

 

29



--------------------------------------------------------------------------------

(ii) a Receivable may be extended no more than twice within a twelve month
period unless the regional manager approves and in no event may a Receivable be
extended more than four times within its lifetime;

(iii) In no event may a Receivable be extended beyond the Collection Period
immediately preceding the latest Final Scheduled Distribution Date;

(iv) The average Monthly Extension Rate for (A) any three consecutive calendar
months, other than the months of December, January and February, shall not
exceed 3.0% and (B) for the calendar months of December, January and February,
shall not exceed 3.5%; and

(v) So long as an Insurer Default shall not have occurred and be continuing, the
Servicer shall not amend or modify a Receivable (except as provided in
Section 4.2(b) and this Section 4.2(c)) without the consent of the Insurer or a
Note Majority (if an Insurer Default shall have occurred and be continuing).

With respect to clause (iv) of this Section 4.2(c), in the event the average of
the Monthly Extension Rates calculated with respect to (A) three consecutive
calendar months, other than the months of December, January and February,
exceeds 3.0% and (B) for the calendar months of December, January and February,
exceeds 3.5% (in each case, which information shall be set forth in the related
Servicer’s Certificate), the Servicer shall, on the third such Accounting Date,
purchase from the Trust the Receivables with respect to which payment had been
extended (starting with the Receivables most recently so extended) in an
aggregate Principal Balance equal to the product of (i) the difference between
such average of Monthly Extension Rates and 3.0% and (ii) the Aggregate
Principal Balance, and pay the related Purchase Amount on the related
Determination Date; provided, however, that in the event the Backup Servicer
shall be acting as Servicer hereunder, the foregoing sentence shall apply only
in respect of Receivables as to which payments had been extended by such Backup
Servicer.

SECTION 4.3. Realization upon Receivables.

(a) In addition to the Servicer’s ability to direct the Trust to sell
Receivables pursuant to Section 4.3(c) hereof, and consistent with the
standards, policies and procedures required by this Agreement, the Servicer
shall use its best efforts to repossess (or otherwise comparably convert the
ownership of) and liquidate any Financed Vehicle securing a Receivable with
respect to which the Servicer has determined that payments thereunder are not
likely to be resumed, as soon as is practicable after default on such Receivable
but in no event later than the date on which all or any portion of a Scheduled
Receivables Payment has become 91 days delinquent; provided, however, that the
Servicer may elect not to repossess a Financed Vehicle within such time period
if in its good faith judgment it determines that the proceeds ultimately
recoverable with respect to such Receivable would be increased by forbearance or
if it instead elects to direct the Trust to sell the Receivables pursuant to
Section 4.3(c). The Servicer is authorized to follow such customary practices
and procedures as it shall deem necessary or advisable, consistent with the
standard of care required by Section 4.1, which practices and procedures may
include reasonable efforts to realize upon any recourse to Dealers, the sale of
the related Financed Vehicle at public or private sale, the submission of

 

30



--------------------------------------------------------------------------------

claims under an Insurance Policy and other actions by the Servicer in order to
realize upon such a Receivable. The foregoing is subject to the provision that,
in any case in which the Financed Vehicle shall have suffered damage, the
Servicer shall not expend funds in connection with any repair or towards the
repossession of such Financed Vehicle unless it shall determine in its
discretion that such repair and/or repossession shall increase the proceeds of
liquidation of the related Receivable by an amount greater than the amount of
such expenses. All amounts received upon liquidation of a Financed Vehicle shall
be remitted directly by the Servicer to the Collection Account pursuant to
Section 4.1(a). The Servicer shall be entitled to recover all reasonable
expenses incurred by it in the course of repossessing and liquidating a Financed
Vehicle into cash proceeds, including costs to repair the Financed Vehicle, but
only out of the cash proceeds of such Financed Vehicle, any deficiency obtained
from the Obligor or any amounts received from the related Dealer, which amounts
in reimbursement may be retained by the Servicer (and shall not be required to
be deposited as provided in Section 4.2(e)) to the extent of such expenses. The
Servicer shall pay on behalf of the Trust any personal property taxes assessed
on repossessed Financed Vehicles. The Servicer shall be entitled to
reimbursement of any such tax from Net Liquidation Proceeds with respect to such
Receivable.

(b) If the Servicer, or if UACC is no longer the Servicer, UACC at the request
of the Servicer, elects to commence a legal proceeding to enforce a Dealer
Agreement or Dealer Assignment, the act of commencement shall be deemed to be an
automatic assignment from the Trust to the Servicer, or to UACC at the request
of the Servicer, of the rights under such Dealer Agreement or Dealer Assignment
for purposes of collection only. If, however, in any enforcement suit or legal
proceeding it is held that the Servicer or UACC, as appropriate, may not enforce
a Dealer Agreement or Dealer Assignment on the grounds that it is not a real
party in interest or a Person entitled to enforce the Dealer Agreement or Dealer
Assignment, the Owner Trustee, at UACC’s expense or the Seller, at the Seller’s
expense, shall take such steps as the Servicer deems reasonably necessary to
enforce the Dealer Agreement or Dealer Assignment , including bringing suit in
its name or the name of the Seller or of the Trust and the Owner Trustee and/or
the Trust Collateral Agent for the benefit of the Noteholders. All amounts
recovered shall be remitted directly by the Servicer as provided in
Section 4.2(e).

(c) Consistent with the standards, policies and procedures required by this
Agreement, the Servicer may use its best efforts to locate a third party
purchaser that is not affiliated with the Servicer, the Seller or the Trust to
purchase from the Trust any Receivable that has become more than 60 days
delinquent, and shall have the right to direct the Trust to sell any such
Receivable to the third-party purchaser; provided, that no more than 20% of the
number of Receivables in the pool as of the Closing Date may be sold by the
Trust pursuant to this Section 4.3(c) in the aggregate; provided, further, that
the Servicer may elect to not direct the Trust to sell a Receivable that has
become more than 60 days delinquent if in its good faith judgment the Servicer
determines that the proceeds ultimately recoverable with respect to such
Receivable would be increased by forbearance. In selecting Receivables to be
sold to a third party purchaser pursuant to this Section 4.3(c), the Servicer
shall use commercially reasonable efforts to locate purchasers for the most
delinquent Receivables first. In any event, the Servicer shall not use any
procedure in selecting Receivables to be sold to third party purchasers which is
materially adverse to the interest of the Noteholders or the Insurer. The Trust
shall sell each Sold Receivable for the greatest market price possible;
provided, however, that aggregate Sale Amounts received by the Trust for all
Receivables sold to a single third-party purchaser on a

 

31



--------------------------------------------------------------------------------

single date must be at least equal to the sum of the Minimum Sale Prices for all
such Receivables. The Servicer shall remit or cause the third-party purchaser to
remit all sale proceeds from the sale of Receivables directly to the Collection
Account without deposit into any intervening account as soon as practicable, but
in no event later than the Business Day after receipt thereof.

(d) Upon the occurrence of a Level 2 Trigger Event or a Level 3 Trigger Event,
the Servicer shall, within 30 Business Days, provide payment instructions and
coupon books to the Obligors as required by the P.O. Box Access Agreement,
provide an updated list of Obligors a list of active branch offices to the
Backup Servicer and the Designated Backup Subservicer and post payment
instruction signage at each branch directing payments to be made to the
appropriate post office box.

(e) Upon the occurrence of a Level 3 Trigger Event (as defined in the Spread
Account Agreement), the Servicer shall (i) within 21 Business Days, send notice
to the Obligors that payments must be mailed to the Servicer’s service provider,
(ii) within 5 Business Days, send written notice to the Backup Servicer and the
Designated Backup Subservicer of the occurrence of such Trigger Event and
request that the Designated Backup Subservicer provide the Servicer with revised
payment instructions and (iii) post any payment instruction signage provided by
the Backup Servicer or the Designated Backup Subservicer in plain view at each
branch.

SECTION 4.4. Insurance.

(a) The Servicer shall require, in accordance with its customary servicing
policies and procedures, that each Financed Vehicle be insured by the related
Obligor under the Insurance Policies referred to in Paragraph (cc) of
Section 3.3 to the Sale Agreement and shall monitor the status of such physical
loss and damage insurance coverage thereafter, in accordance with its customary
servicing procedures. Each Receivable requires the Obligor to maintain such
physical loss and damage insurance, naming UACC and its successors and assigns
as additional insureds, and permits the holder of such Receivable to obtain
physical loss and damage insurance at the expense of the Obligor if the Obligor
fails to maintain such insurance. If the Servicer shall determine that an
Obligor has failed to obtain or maintain a physical loss and damage Insurance
Policy covering the related Financed Vehicle which satisfies the conditions set
forth in clause (i)(a) of such Paragraph (cc) of Section 3.3 to the Sale
Agreement (including, without limitation, during the repossession of such
Financed Vehicle) the Servicer may, but is not required to, enforce the rights
of the holder of the Receivable under the Receivable to require the Obligor to
obtain such physical loss and damage insurance in accordance with its customary
servicing policies and procedures. The Servicer may, but is not required to,
maintain a vendor’s single interest or other collateral protection insurance
policy with respect to all Financed Vehicles (“Collateral Insurance”) which
policy shall by its terms insure against physical loss and damage in the event
any Obligor fails to maintain physical loss and damage insurance with respect to
the related Financed Vehicle. All policies of Collateral Insurance shall be
endorsed with clauses providing for loss payable to the Servicer. Costs incurred
by the Servicer in maintaining such Collateral Insurance shall be paid by the
Servicer.

(b) [Reserved].

 

32



--------------------------------------------------------------------------------

(c) [Reserved].

(d) The Servicer may sue to enforce or collect upon the Insurance Policies, in
its own name, if possible, or as agent of the Trust. If the Servicer elects to
commence a legal proceeding to enforce an Insurance Policy, the act of
commencement shall be deemed to be an automatic assignment of the rights of the
Trust under such Insurance Policy to the Servicer for purposes of collection
only. If, however, in any enforcement suit or legal proceeding it is held that
the Servicer may not enforce an Insurance Policy on the grounds that it is not a
real party in interest or a holder entitled to enforce the Insurance Policy, the
Trust and/or the Trust Collateral Agent, at the Servicer’s expense shall take
such steps as the Servicer deems necessary to enforce such Insurance Policy,
including bringing suit in its name or the name of the Trust and/or the Trust
Collateral Agent for the benefit of the Noteholders.

(e) The Servicer will cause itself and may cause the Trust Collateral Agent to
be named as named insured under all policies of Collateral Insurance.

SECTION 4.5. Maintenance of Security Interests in Vehicles.

(a) Consistent with the policies and procedures required by this Agreement, the
Servicer shall take such steps on behalf of the Trust as are necessary to
maintain perfection of the security interest created by each Receivable in the
related Financed Vehicle, including, but not limited to, obtaining the execution
by the Obligors and the recording, registering, filing, re-recording, re-filing,
and re-registering of all security agreements, financing statements and
continuation statements as are necessary to maintain the security interest
granted by the Obligors under the respective Receivables. The Trust Collateral
Agent hereby authorizes the Servicer, and the Servicer agrees, to take any and
all steps necessary to re-perfect such security interest on behalf of the Trust
as necessary because of the relocation of a Financed Vehicle or for any other
reason. In the event that the assignment of a Receivable to the Trust is
insufficient, without a notation on the related Financed Vehicle’s certificate
of title, or without fulfilling any additional administrative requirements under
the laws of the state in which the Financed Vehicle is located, to perfect a
security interest in the related Financed Vehicle in favor of the Trust, the
Servicer hereby agrees that the Seller’s designation as the secured party on the
Lien Certificate is in its capacity as Servicer as agent of the Trust.

(b) Upon the occurrence of an Insurance Agreement Event of Default, the Insurer
may (so long as an Insurer Default shall not have occurred and be continuing)
instruct the Trust Collateral Agent and the Servicer to take or cause to be
taken, or, if an Insurer Default shall have occurred, upon the occurrence of a
Servicer Termination Event, the Trust Collateral Agent and the Servicer shall
take or cause to be taken such action as may, in the opinion of counsel to the
Controlling Party, be necessary to perfect or re-perfect the security interests
in the Financed Vehicles securing the Receivables in the name of the Trust by
amending the title documents of such Financed Vehicles or by such other
reasonable means as may, in the opinion of counsel to the Controlling Party, be
necessary or prudent.

UACC hereby agrees to pay all expenses related to such perfection or
reperfection and to take all action necessary therefor. In addition, prior to
the occurrence of an Insurance Agreement Event of Default, the Controlling Party
may instruct the Trust Collateral Agent and

 

33



--------------------------------------------------------------------------------

the Servicer to take or cause to be taken such action as may, in the opinion of
counsel to the Controlling Party, be necessary to perfect or re-perfect the
security interest in the Financed Vehicles underlying the Receivables in the
name of the Trust, including by amending the title documents of such Financed
Vehicles or by such other reasonable means as may, in the opinion of counsel to
the Controlling Party, be necessary or prudent; provided, however, that if the
Controlling Party requests that the title documents be amended prior to the
occurrence of an Insurance Agreement Event of Default, the out-of-pocket
expenses of the Trust Collateral Agent and the Servicer in connection with such
action shall be reimbursed to the Trust Collateral Agent and the Servicer by the
Controlling Party. The Seller hereby appoints the Trust Collateral Agent and the
Servicer as its attorney-in-fact to take any and all steps required to be
performed by the Seller pursuant to this Section 4.5(b) (it being understood
that and agreed that the Trust Collateral Agent and the Servicer shall have no
obligation to take such steps with respect to all perfection or reperfection,
except as pursuant to the Basic Documents to which it is a party and to which
UACC or the Seller has paid all expenses), including execution of the Lien
Certificates or any other documents in the name and stead of the Seller and the
Trust Collateral Agent hereby accepts such appointment.

SECTION 4.6. Covenants, Representations, and Warranties of Servicer. By its
execution and delivery of this Agreement, the Servicer makes the following
representations, warranties and covenants on which the Trust Collateral Agent
relies in accepting the Receivables, on which the Trustee relies in
authenticating the Notes and on which the Insurer relies in issuing the Note
Policy.

(a) The Servicer covenants as follows:

(i) Liens in Force. The Financed Vehicle securing each Receivable shall not be
released in whole or in part from the security interest granted by the
Receivable, except upon payment in full of the Receivable or as otherwise
contemplated herein;

(ii) No Impairment. The Servicer shall do nothing to impair the rights of the
Trust or the Noteholders in the Receivables, the Dealer Agreements, the Dealer
Assignments, the Insurance Policies or the Other Conveyed Property except as
otherwise expressly provided herein;

(iii) No Amendments. The Servicer shall not extend or otherwise amend the terms
of any Receivable, except in accordance with Section 4.2; and

(iv) Restrictions on Liens. The Servicer shall not (i) create, incur or suffer
to exist, or agree to create, incur or suffer to exist, or consent to cause or
permit in the future (upon the happening of a contingency or otherwise) the
creation, incurrence or existence of any Lien or restriction on transferability
of the Receivables except for the Lien in favor of the Trust Collateral Agent
for the benefit of the Noteholders and Insurer, the Lien imposed by the Spread
Account Agreement in favor of the Collateral Agent for the benefit of the Trust
Collateral Agent and Insurer, and the restrictions on transferability imposed by
this Agreement or (ii) sign or file under the Uniform Commercial Code of any
jurisdiction any financing statement which names the the

 

34



--------------------------------------------------------------------------------

Servicer as a debtor, or sign any security agreement authorizing any secured
party thereunder to file such financing statement, with respect to the
Receivables, except in each case any such instrument solely securing the rights
and preserving the Lien of the Trust Collateral Agent, for the benefit of the
Noteholders and the Insurer.

(b) UACC represents, warrants and covenants as of the Closing Date as to itself
that the representations and warranties set forth on the Schedule of
Representations attached hereto as Schedule C are true and correct.

SECTION 4.7. Purchase of Receivables Upon Breach of Covenant. Upon discovery by
any of the Servicer, the Insurer, a Responsible Officer of the Trust Collateral
Agent, the Owner Trustee, a Responsible Officer of the Backup Servicer, a
Responsible Officer of the Designated Backup Subservicer or a Responsible
Officer of the Trustee of a breach of any of the covenants set forth in
Subsections (a), (b), (c), (d) and (j) of Section 3.3 or in Sections 4.5(a) or
4.6 hereof, the party discovering such breach shall give prompt written notice
to the others; provided, however, that the failure to give any such notice shall
not affect any obligation of UACC as Servicer under this Section; provided,
further, that the Designated Backup Subservicer, so long as it has not been
appointed Servicer or subservicer, shall have no liability for a failure to give
such notice. As of the second Accounting Date following its discovery or receipt
of notice of any breach of any covenant set forth in Sections 4.5(a) or 4.6(a)
which materially and adversely affects the interests of the Noteholders or the
Insurer in any Receivable (including any Liquidated Receivable) (or, at UACC’s
election, the first Accounting Date so following) or the related Financed
Vehicle, UACC shall, unless such breach shall have been cured in all material
respects, purchase from the Trust the Receivable affected by such breach and, on
the related Determination Date, UACC shall pay the related Purchase Amount. It
is understood and agreed that the obligation of UACC to purchase any Receivable
(including any Liquidated Receivable) with respect to which such a breach has
occurred and is continuing shall, if such obligation is fulfilled, constitute
the sole remedy against UACC for such breach available to the Insurer, the
Noteholders, the Owner Trustee, the Backup Servicer, the Designated Backup
Subservicer or the Trust Collateral Agent; provided, however, that UACC shall
indemnify the Trust, the Backup Servicer, the Designated Backup Subservicer, the
Collateral Agent, the Custodian, the Insurer, the Owner Trustee, the Trust
Collateral Agent, the Trustee and the Noteholders from and against all costs,
expenses, losses, damages, claims and liabilities, including reasonable fees and
expenses of counsel, which may be asserted against or incurred by any of them as
a result of third party claims arising out of the events or facts giving rise to
such breach. Notwithstanding anything to the contrary contained herein, UACC
will not be required to repurchase Receivables due solely to the Servicer’s not
having received Lien Certificates that have been properly applied for from the
Registrar of Titles in the applicable states for such Receivables unless
(i) such Lien Certificates shall not have been received with respect to
Receivables with Principal Balances which total more than 0.25% of the Aggregate
Principal Balance as of the 180th day after the Closing Date, in which case UACC
shall be required to repurchase a sufficient number of such Receivables to cause
the aggregate Principal Balances of the remaining Receivables for which no such
Lien Certificate shall have been received to be no greater than 0.25% of the
Aggregate Principal Balance as of such date or (ii) such Lien Certificates shall
not have been received as of the 240th day after the Closing Date. This section
shall survive the termination of this Agreement and the earlier removal or
resignation of the Trustee and/or the Trust Collateral Agent and/or the Backup
Servicer and/or the Collateral Agent

 

35



--------------------------------------------------------------------------------

and/or the Custodian and/or the Designated Backup Subservicer. On each such
date, UACC shall deliver to the Insurer a written report specifying which
Receivables do and do not have Lien Certificates (after giving effect to such
repurchases).

SECTION 4.8. Total Servicing Fee; Payment of Certain Expenses by Servicer. On
each Distribution Date, the Servicer shall be entitled to receive out of the
Collection Account the Base Servicing Fee and any Supplemental Servicing Fee for
the related Collection Period (together, the “Servicing Fee”) pursuant to
Section 5.7. The Servicer shall be required to pay all expenses incurred by it
in connection with its activities under this Agreement (including taxes imposed
on the Servicer, expenses incurred in connection with distributions and reports
made by the Servicer to Noteholders or the Insurer and all other fees and
expenses of the Owner Trustee, the Collateral Agent, the Backup Servicer, the
Designated Backup Subservicer, the Trust Collateral Agent, the Custodian or the
Trustee, except taxes levied or assessed against the Trust, and claims against
the Trust in respect of indemnification, which taxes and claims in respect of
indemnification against the Trust are expressly stated to be for the account of
UACC). The Servicer shall be liable for the fees and expenses of the Owner
Trustee, the Backup Servicer, the Designated Backup Subservicer, the Trust
Collateral Agent, the Trustee, the Custodian, the Collateral Agent and the
Independent Accountants. Notwithstanding the foregoing, if the Servicer shall
not be UACC, a successor to UACC as Servicer including the Backup Servicer or
the Designated Backup Subservicer permitted by Section 9.3 shall not be liable
for taxes levied or assessed against the Trust or claims against the Trust in
respect of indemnification, or the fees and expenses referred to above.

SECTION 4.9. Servicer’s Certificate. No later than 10:00 a.m. Eastern time on
the 3rd Business Day prior to each Distribution Date, the Servicer shall deliver
(facsimile delivery being acceptable) to the Trustee, the Owner Trustee, the
Trust Collateral Agent, the Collateral Agent, the Backup Servicer, the
Designated Backup Subservicer, the Insurer and each Rating Agency a Servicer’s
Certificate executed by a Responsible Officer of the Servicer containing among
other things, (i) all information necessary to enable the Trust Collateral Agent
to make any withdrawal and deposit required by Section 5.5 and to make the
distributions required by Section 5.7(b), (ii) a listing of all Purchased
Receivables and Sold Receivables purchased by the Servicer or sold by the Trust
as of the related Accounting Date, identifying the Receivables so purchased by
the Servicer or sold by the Trust, (iii) all information necessary to enable the
Backup Servicer (or the Designated Backup Subservicer, as the case may be) to
verify the items specified in Section 4.13(a)(iii), (iv) all information
necessary to enable the Trust Collateral Agent to send the statements to
Noteholders and the Insurer required by Section 5.10, and (v) all information
necessary to enable the Trust Collateral Agent to reconcile the aggregate cash
flows, the Collection Account for the related Collection Period and Distribution
Date, including the accounting required by Section 5.10. Receivables purchased
by the Servicer or by the Seller on the related Accounting Date and each
Receivable which became a Liquidated Receivable or which was paid in full during
the related Collection Period shall be identified by account number (as set
forth in the Schedule of Receivables). In addition to the information set forth
in the preceding sentence, the Servicer’s Certificate shall also contain the
following information: (a) the Delinquency Ratio, Monthly Extension Rate and
Cumulative Net Loss Ratio (as such terms are defined herein or in the Spread
Account Agreement) and the number of Receivables that have been subject to
mechanical re-writes for the related Collection Period; (b) whether any Trigger
Event has occurred as of such Determination Date; (c) whether any Trigger

 

36



--------------------------------------------------------------------------------

Event that may have occurred as of a prior Determination Date is deemed cured as
of such Determination Date; (d) whether to the knowledge of the Servicer an
Insurance Agreement Event of Default has occurred; and (e) if any branches have
been closed, specifying the closed branches.

SECTION 4.10. Annual Statement as to Compliance, Notice of Servicer Termination
Event.

(a) On or before 60 days after the end of each fiscal year, commencing with the
fiscal year ended December 31, 2006 until and unless a Form 15 suspension
notification has been filed with respect to the Trust, the Servicer shall:

(i) deliver to the Depositor, acting on behalf of the Trust, a report (in the
form of Exhibit F) regarding the Servicer’s assessment of compliance with the
Servicing Criteria during the immediately preceding calendar year, as required
under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation
AB. Such report shall be addressed to the Trust and signed by an authorized
officer of the Servicer, and shall address each of the Servicing Criteria
applicable to it specified on a certification substantially in the form of
Exhibit G hereto;

(ii) deliver to the Depositor, acting on behalf of the Trust, a report of a
registered public accounting firm that attests to, and reports on, the
assessment of compliance made by the Servicer and delivered pursuant to the
preceding paragraph. Such attestation shall be in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act;

(iii) cause each Subservicer and each Subcontractor determined by UACC to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, to deliver to the Depositor, acting on behalf of the Trust, an
assessment of compliance and accountants’ attestation as and when provided in
paragraphs (i) and (ii) of this Section; and

(iv) if requested by the Depositor, acting on behalf of the Trust, deliver to
the Depositor, acting on behalf of the Trust, and any other Person that will be
responsible for signing the certification (a “Sarbanes Certification”) required
by Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302
of the Sarbanes-Oxley Act of 2002) on behalf of an asset-backed issuer with
respect to a securitization transaction a certification in the form attached
hereto as Exhibit F.

(b) The Servicer acknowledges that the parties identified in clause (a)(iv)
above may rely on the certification provided by the Servicer pursuant to such
clause in signing a Sarbanes Certification and filing such with the Commission.
However, in no event shall any certificate provided in the form attached hereto
as Exhibit F and supplied under clause (a)(iv) be filed with the SEC. The
Depositor, acting on behalf of the Trust, will not request delivery of a
certification under clause (a)(iv) above unless the Depositor is required under
the Exchange Act to file an annual report on Form 10-K with respect to an issuer
whose asset pool includes the Receivables.

 

37



--------------------------------------------------------------------------------

(c) Each assessment of compliance provided by a Subservicer pursuant to
Section 4.10(a)(iii) shall address each of the Servicing Criteria applicable to
it specified on a certification to be delivered to the Servicer and the
Depositor, acting on behalf of the Trust, on or prior to the date of such
appointment. An assessment of compliance provided by a Subcontractor pursuant to
Section 4.10(a)(iii) need not address any elements of the Servicing Criteria
other than those specified by the Servicer and the Depositor, acting on behalf
of the Trust, on the date of such appointment.

(d) The Servicer shall deliver to the Trustee, the Owner Trustee, the Trust
Collateral Agent, the Backup Servicer, the Designated Backup Subservicer, the
Insurer, the Collateral Agent, the Seller and each Rating Agency, promptly after
having obtained knowledge thereof, but in no event later than two (2) Business
Days thereafter, written notice in an officer’s certificate of any event which
with the giving of notice or lapse of time, or both, would become a Servicer
Termination Event under Section 9.1.

SECTION 4.11. Annual Independent Accountants’ Report. The Servicer shall cause a
firm of nationally recognized independent certified public accountants (the
“Independent Accountants”), who may also render other services to the Servicer
or to the Seller, to deliver to the Trustee, the Owner Trustee, the Trust
Collateral Agent, the Backup Servicer, the Designated Backup Subservicer, the
Insurer and each Rating Agency, on or before February 28 of each year, beginning
on February 28, 2007, with respect to the twelve months ended the immediately
preceding December 31 (or other applicable date) (or such other period as shall
have elapsed from the Closing Date to the date of such certificate), an
attestation report (the “Accountants’ Report”) in compliance with Item 1122(b)
of Regulation AB (17 CFR 229.1122(b)), addressed to the Board of Directors of
the Servicer, to the Trustee, the Owner Trustee, the Trust Collateral Agent, the
Backup Servicer, the Designated Backup Subservicer and to the Insurer, providing
information as required by Item 1122(b) of Regulation AB (17 CFR 229.1122(b)),
and a statement to the effect that such firm has audited the books and records
of the Servicer and that (1) such audit was made in accordance with generally
accepted auditing standards, and accordingly included such tests of the
accounting records and such other auditing procedures as such firm considered
necessary in the circumstances; (2) the firm is independent of the Seller and
the Servicer within the meaning of the Code of Professional Ethics of the
American Institute of Certified Public Accountants, and (3) includes a report on
the application of agreed upon procedures to three randomly selected Servicer’s
Certificates including the delinquency, default and loss statistics required to
be specified therein noting whether any exceptions or errors in the Servicer’s
Certificates were found.

In the event such independent public accountants require the Trust Collateral
Agent, Trustee, the Servicer, Backup Servicer or Designated Backup Subservicer
to agree to the procedures to be performed by such firm in any of the reports
required to be prepared pursuant to this Section 4.11, the Servicer shall direct
the Trust Collateral Agent, Trustee, the Backup Servicer and Designated Backup
Subservicer in writing to so agree; it being understood and agreed that the
Trust Collateral Agent, Trustee, Backup Servicer and Designated Backup
Subservicer will deliver such letter of agreement in conclusive reliance upon
the direction of the Servicer, and the Trust Collateral Agent, Trustee, Backup
Servicer and Designated Backup

 

38



--------------------------------------------------------------------------------

Subservicer have not made any independent inquiry or investigation as to, and
shall have no obligation or liability in respect of, the sufficiency, validity
or correctness of such procedures.

SECTION 4.12. Access to Certain Documentation and Information Regarding
Receivables.

(a) The Servicer shall provide to representatives of the Trustee, the Owner
Trustee, the Trust Collateral Agent, the Backup Servicer, the Designated Backup
Subservicer and the Insurer reasonable access to the documentation regarding the
Receivables. In each case, such access shall be afforded without charge but only
upon reasonable request and during normal business hours. Nothing in this
Section shall affect the obligation of the Servicer to observe any applicable
law prohibiting disclosure of information regarding the Obligors, and the
failure of the Servicer to provide access as provided in this Section as a
result of such obligation shall not constitute a breach of this Section.

(b) At the request of the Depositor, acting on behalf of the Trust, for the
purpose of satisfying its reporting obligation under the Exchange Act with
respect to any class of asset-backed securities, the Servicer shall (or shall
cause each Subservicer to) (i) notify the Depositor, acting on behalf of the
Trust, in writing of any material litigation or governmental proceedings pending
against the Servicer or any Subservicer and (ii) provide to the Depositor,
acting on behalf of the Trust, a description of such proceedings.

(c) As a condition to the succession to the Servicer or any Subservicer as
servicer or subservicer under this Agreement by any Person (i) into which the
Servicer or such Subservicer may be merged or consolidated, or (ii) which may be
appointed as a successor to the Servicer or any Subservicer, the Servicer or
such Subservicer shall provide to the Trust and the Depositor, at least 10
Business Days prior to the effective date of such succession or appointment,
(x) written notice to the Trust of such succession or appointment and (y) in
writing and in form and substance reasonably satisfactory to the Trust, all
information reasonably requested by the Trust or the Indenture Trustee, acting
on behalf of the Trust, in order to comply with its reporting obligation under
Item 6.02 of Form 8-K with respect to any class of asset-backed securities.

(d) In addition to such information as the Servicer, as servicer, is obligated
to provide pursuant to other provisions of this Agreement, if so requested by
the Trust or the Depositor, acting on behalf of the Trust, the Servicer shall
provide such information regarding the performance or servicing of the
Receivables as is reasonably required to facilitate preparation of distribution
reports in accordance with Item 1121 of Regulation AB. Such information shall be
provided concurrently with the monthly reports otherwise required to be
delivered by the Servicer under this Agreement, commencing with the first such
report due not less than ten Business Days following such request.

(e) UACC shall be liable to the Trust and the Depositor for any monetary damages
incurred as a result of the failure by any Subservicer or any Subcontractor or
any person performing a servicing function under the direction or control of
UACC to deliver, including any person UACC is obligated to cause to deliver any
information, report, certification, attestation, accountants’ letter or other
material when and as required under this Article IV, including any failure by
UACC to identify any Subcontractor “participating in the servicing function”
within the meaning of Item 1122 of Regulation AB, and shall reimburse the

 

39



--------------------------------------------------------------------------------

applicable party for all costs reasonably incurred by each such party in order
to obtain the information, report, certification, accountants’ letter or other
material not delivered as required by the Servicer, any Subservicer, or any
Subcontractor.

SECTION 4.13. Monthly Tape.

(a) On or before the seventh calendar day, of each month, the Servicer will
deliver to the Trust Collateral Agent, the Insurer, the Backup Servicer and the
Designated Backup Subservicer a computer tape and a diskette (or any other
electronic transmission acceptable to the Trust Collateral Agent, the Insurer
and the Backup Servicer) in a format acceptable to the Trust Collateral Agent,
the Insurer and the Backup Servicer containing the information with respect to
the Receivables as of the preceding Accounting Date necessary for preparation of
the Servicer’s Certificate relating to the immediately preceding Determination
Date and necessary to review the application of collections as provided in
Section 5.4 (the “Monthly Tape”). The Backup Servicer shall cause the Designated
Backup Subservicer to use such tape or diskette (or other electronic
transmission acceptable to the Trust Collateral Agent and the Backup Servicer)
to (i) confirm that the Servicer’s Certificate is complete on its face or note
discrepancies, (ii) confirm or note discrepancies that such tape, diskette or
other electronic transmission is in readable form, (iii) calculate and confirm
or note discrepancies regarding (A) the aggregate amount distributable as
principal on the related Distribution Date to each Class of Notes; (B) the
aggregate amount distributable as interest on the related Distribution Date to
each Class of Notes; (C) any amounts distributable on the related Distribution
Date which are to be paid with funds (y) withdrawn from the Spread Account, or
(z) drawn under the Note Policy; (D) the outstanding principal amount of each
Class of Notes after giving effect to all distributions made pursuant to clause
(A), above; (E) the Note Pool Factor for each Class of Notes after giving effect
to all distributions made pursuant to clause (A), above; (F) the aggregate
Noteholders’ Interest Carryover Amount on such Distribution Date after giving
effect to all distributions made pursuant to clause (B) above; (G) the Monthly
Extension Rate; (H) the Delinquency Ratio; and (I) the Cumulative Net Loss
Ratio. The Backup Servicer shall cause the Designated Backup Subservicer to
provide a letter to the Controlling Party and to the Trustee that it has
verified the Servicer’s Certificate in accordance with this Section and shall
notify the Servicer and the Controlling Party of any discrepancies, in each
case, on or before the fifth Business Day following the Distribution Date. In
the event that the Designated Backup Subservicer reports any discrepancies, the
Servicer and the Backup Servicer shall attempt to reconcile such discrepancies
prior to the next succeeding Distribution Date, but in the absence of a
reconciliation, the Servicer’s Certificate shall control for the purpose of
calculations and distributions with respect to the next succeeding Distribution
Date. In the event that the Designated Backup Subservicer and the Servicer are
unable to reconcile discrepancies with respect to a Servicer’s Certificate by
the next succeeding Distribution Date, the Servicer shall cause the Independent
Accountants, at the Servicer’s expense, to audit the Servicer’s Certificate and,
prior to the last day of the month after the month in which such Servicer’s
Certificate was delivered, reconcile the discrepancies. The effect, if any, of
such reconciliation shall be reflected in the Servicer’s Certificate for such
next succeeding Determination Date. In addition, upon the occurrence of a
Servicer Termination Event the Servicer shall, if so requested by the
Controlling Party, deliver to the Backup Servicer or any replacement Servicer
its Collection Records and its Monthly Records within 15 days after demand
therefor and a computer tape containing as of the close of business on the date
of demand all of the data maintained by the

 

40



--------------------------------------------------------------------------------

Servicer in computer format in connection with servicing the Receivables. Other
than the duties specifically set forth in this Agreement, the Backup Servicer
shall have no obligations hereunder, including, without limitation, to
supervise, verify, monitor or administer the performance of the Servicer. The
Backup Servicer shall have no liability for any actions taken or omitted by the
Servicer.

(b) The Designated Backup Subservicer shall have no liability for the failure to
perform any duty if such failure results from its failure to receive in a timely
manner the Monthly Tape or any other information reasonably required by it to
perform its obligations, and the Designated Backup Subservicer shall have no
liability for any error or omission in the Servicer’s Certificate or any other
data confirmed by it, such certificates and data being the sole responsibility
of the Servicer or the other Person supplying such data.

(c) The Servicer shall deliver to the Designated Backup Subservicer the Monthly
Tape on or before the seventh calendar day of each month. The Backup Servicer
shall cause such Designated Backup Subservicer to load such Monthly Tapes into
its computer system in the format in which they were received (it being
understood that such loading shall not include boarding or other manipulation of
the data) and to certify to the Trust Collateral Agent that (i) it can access
and read the data and (ii) the summary totals for each category of information
provided in such computer tapes conform with the summary totals for such
categories of information as reflected in the books and records of the Servicer.
Other than the duties specifically set forth in this Agreement, the Designated
Backup Subservicer shall have no obligations hereunder, including, without
limitation, to supervise, verify, monitor or administer the performance of the
Servicer. The Designated Backup Subservicer shall have no liability for any
actions taken or omitted by the Servicer.

SECTION 4.14. [Reserved].

SECTION 4.15. Fidelity Bond and Errors and Omissions Policy. The Servicer has
obtained, and shall continue to maintain in full force and effect, a Fidelity
Bond and Errors and Omissions Policy of a type and in such amount as is
customary for servicers engaged in the business of servicing automobile
receivables.

ARTICLE V

Trust Accounts; Distributions;

Statements to Noteholders

SECTION 5.1. Establishment of Trust Accounts.

(a) (i) The Trust Collateral Agent, on behalf of the Noteholders and the
Insurer, shall establish and maintain in its own name an Eligible Deposit
Account (the “Collection Account”), bearing a designation clearly indicating
that the funds deposited therein are held for the benefit of the Trust
Collateral Agent, in trust, on behalf of the Noteholders and the Insurer. The
Collection Account shall initially be established with the Trust Collateral
Agent.

 

41



--------------------------------------------------------------------------------

(ii) The Trust Collateral Agent, on behalf of the Noteholders, shall establish
and maintain in its own name an Eligible Deposit Account (the “Note Distribution
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Trust Collateral Agent, in trust, on
behalf of the Noteholders and the Insurer. The Note Distribution Account shall
initially be established with the Trust Collateral Agent.

(b) Funds on deposit in the Collection Account and the Note Distribution Account
(collectively, the “Trust Accounts”) shall be invested by the Trust Collateral
Agent (or any custodian with respect to funds on deposit in any such account) in
Eligible Investments selected in writing by the Servicer (pursuant to standing
instructions or otherwise). All such Eligible Investments shall be held by or on
behalf of the Trust Collateral Agent for the benefit of the Noteholders and the
Insurer, as applicable. Other than as permitted by the Rating Agencies and the
Insurer, funds on deposit in any Trust Account shall be invested in Eligible
Investments that will mature so that such funds will be available at the close
of business on the Business Day immediately preceding the following Distribution
Date. Funds deposited in a Trust Account on the day immediately preceding a
Distribution Date upon the maturity of any Eligible Investments are required to
be invested overnight. All Eligible Investments will be held to maturity.

(c) All investment earnings of moneys deposited in the Trust Accounts shall be
deposited (or caused to be deposited), pursuant to the monthly Servicer’s
Certificate, on each Distribution Date by the Trust Collateral Agent in the
Collection Account, and any loss resulting from such investments shall be
charged to such account. The Servicer will not direct the Trust Collateral Agent
to make any investment of any funds held in any of the Trust Accounts unless the
security interest granted and perfected in such account will continue to be
perfected in such investment, in either case without any further action by any
Person, and, in connection with any direction to the Trust Collateral Agent to
make any such investment, if requested by the Trust Collateral Agent, the
Servicer shall deliver to the Trust Collateral Agent an Opinion of Counsel,
acceptable to the Trust Collateral Agent, to such effect.

(d) The Trust Collateral Agent shall not in any way be held liable by reason of
any insufficiency in any of the Trust Accounts resulting from any loss on any
Eligible Investment included therein except for losses attributable to the Trust
Collateral Agent’s negligence or bad faith or its failure to make payments on
such Eligible Investments issued by the Trust Collateral Agent, in its
commercial capacity as principal obligor and not as trustee, in accordance with
their terms.

(e) If (i) the Servicer shall have failed to give investment directions in
writing for any funds on deposit in the Trust Accounts to the Trust Collateral
Agent by 1:00 p.m. Eastern Time (or such other time as may be agreed by the
Trust and Trust Collateral Agent) on any Business Day; or (ii) a Default or
Event of Default shall have occurred and be continuing with respect to the Notes
but the Notes shall not have been declared due and payable, or, if such Notes
shall have been declared due and payable following an Event of Default, amounts
collected or receivable from the Trust Property are being applied as if there

 

42



--------------------------------------------------------------------------------

had not been such a declaration; then the Trust Collateral Agent shall, to the
fullest extent practicable, invest and reinvest funds in the Trust Accounts in
the investment described in clause (d) of the definition of Eligible
Investments; provided that the Trust Collateral Agent shall not be liable for
any loss or absence of income resulting from such investments.

(f) (i) The Trust Collateral Agent shall possess all right, title and interest
in all funds on deposit from time to time in the Trust Accounts and in all
proceeds thereof for the benefit of the Noteholders and the Insurer and all such
funds, investments, proceeds and income shall be part of the Owner Trust Estate.
Except as otherwise provided herein, the Trust Accounts shall be under the sole
dominion and control of the Trust Collateral Agent for the benefit of the
Noteholders, as the case may be, and the Insurer. If, at any time, any of the
Trust Accounts ceases to be an Eligible Deposit Account, the Trust Collateral
Agent (or the Servicer on its behalf) shall within five Business Days (or such
longer period as to which each Rating Agency and the Insurer may consent)
establish a new Trust Account as an Eligible Deposit Account and shall transfer
any cash and/or any investments to such new Trust Account. In connection with
the foregoing, the Servicer agrees that, in the event that any of the Trust
Accounts are not accounts with the Trust Collateral Agent, the Servicer shall
notify the Trust Collateral Agent in writing promptly upon any of such Trust
Accounts ceasing to be an Eligible Deposit Account.

(ii) With respect to the Trust Account Property:

(A) any Trust Account Property that is held in deposit accounts shall be held
solely in the Eligible Deposit Accounts; and, except as otherwise provided
herein, each such Eligible Deposit Account shall be subject to the exclusive
custody and control of the Trust Collateral Agent, and the Trust Collateral
Agent shall have sole signature authority with respect thereto;

(B) any Trust Account Property that constitutes Physical Property shall be
delivered to the Trust Collateral Agent in accordance with paragraph (a) of the
definition of “Delivery” and shall be held, pending maturity or disposition,
solely by the Trust Collateral Agent or a financial intermediary (as such term
is defined in Section 8-313(4) of the UCC) acting solely for the Trust
Collateral Agent;

(C) any Trust Account Property that is a book-entry security held through the
Federal Reserve System pursuant to Federal book-entry regulations shall be
delivered in accordance with paragraph (b) of the definition of “Delivery” and
shall be maintained by the Trust Collateral Agent, pending maturity or
disposition, through continued book-entry registration of such Trust Account
Property as described in such paragraph; and

(D) any Trust Account Property that is an “uncertificated security” under
Article 8 of the UCC and that is not governed by clause (C) above shall be
delivered to the Trust Collateral Agent in accordance

 

43



--------------------------------------------------------------------------------

with paragraph (c) of the definition of “Delivery” and shall be maintained by
the Trust Collateral Agent, pending maturity or disposition, through continued
registration of the Trust Collateral Agent’s (or its nominee’s) ownership of
such security.

SECTION 5.2. [Reserved]

SECTION 5.3. Certain Reimbursements to the Servicer. The Servicer will be
entitled to be reimbursed from amounts on deposit in the Collection Account with
respect to a Collection Period for amounts previously deposited in the
Collection Account but later determined by the Servicer to have resulted from
mistaken deposits or postings or checks returned for insufficient funds. The
amount to be reimbursed hereunder shall be paid to the Servicer on the related
Distribution Date pursuant to Section 5.7(b)(ii) upon certification by the
Servicer of such amounts and the provision of such information to the Trust
Collateral Agent and the Insurer as may be necessary in the opinion of the
Insurer to verify the accuracy of such certification; provided, however, that
the Servicer must provide such clarification within 12 months of such mistaken
deposit, posting, or returned check. In the event that the Insurer has not
received evidence satisfactory to it of the Servicer’s entitlement to
reimbursement pursuant to this Section, the Insurer shall (unless an Insurer
Default shall have occurred and be continuing) give the Trust Collateral Agent
notice in writing to such effect, following receipt of which the Trust
Collateral Agent shall not make a distribution to the Servicer in respect of
such amount pursuant to Section 5.7, or if the Servicer prior thereto has been
reimbursed pursuant to Section 5.7, the Trust Collateral Agent shall withhold
such amounts from amounts otherwise distributable to the Servicer on the next
succeeding Distribution Date.

SECTION 5.4. Application of Collections. All collections for the Collection
Period shall be applied by the Servicer as follows:

With respect to each Receivable (other than a Purchased Receivable or a Sold
Receivable), payments by or on behalf of the Obligor, (other than Supplemental
Servicing Fees with respect to such Receivable, to the extent collected) shall
be applied to interest and principal in accordance with the method applicable to
the Receivable.

All amounts collected that are payable to the Servicer as Supplemental Servicing
Fees hereunder shall be deposited in the Collection Account and paid to the
Servicer in accordance with Section 5.7(b).

SECTION 5.5. Withdrawals from Spread Account.

(a) In the event that the Servicer’s Certificate with respect to any
Determination Date shall state that there is a Spread Account Claim Amount then
on the Spread Account Claim Date immediately preceding the related Distribution
Date, the Trust Collateral Agent shall deliver to the Collateral Agent, the
Owner Trustee, the Trustee, the Insurer and the Servicer, by hand delivery or
facsimile transmission, a written notice (a “Deficiency Notice”) specifying the
Spread Account Claim Amount for such Distribution Date and the Deficiency
Amount, if any. Such Deficiency Notice shall direct the Collateral Agent to
remit such Spread Account Claim Amount (to the extent of the funds available to
be distributed pursuant to the

 

44



--------------------------------------------------------------------------------

Spread Account Agreement) to the Trust Collateral Agent for deposit in the
Collection Account on the related Distribution Date.

Any Deficiency Notice shall be delivered by 10:00 am, Eastern time, on the
second Business Day preceding such Distribution Date.

(b) [Reserved].

(c) The amounts distributed by the Collateral Agent to the Trust Collateral
Agent pursuant to a Deficiency Notice shall be deposited by the Trust Collateral
Agent into the Collection Account pursuant to Section 5.6.

SECTION 5.6. Additional Deposits.

(a) The Servicer or the Seller, as applicable, shall deposit or cause to be
deposited in the Collection Account on the Determination Date on which such
obligations are due the aggregate Purchase Amount with respect to Purchased
Receivables and the aggregate Sale Amounts with respect to Sold Receivables. On
the Business Day prior to each Distribution Date, the Trust Collateral Agent
shall remit to the Collection Account any amounts delivered to the Trust
Collateral Agent by the Collateral Agent.

(b) The proceeds of any purchase or sale of the assets of the Trust described in
Section 10.1 hereof shall be deposited in the Collection Account.

SECTION 5.7. Distributions.

(a) [Reserved].

(b) On each Distribution Date, the Trust Collateral Agent shall (based solely on
the information contained in the Servicer’s Certificate delivered with respect
to the related Determination Date) distribute the following amounts from the
Collection Account unless otherwise specified, to the extent of the sources of
funds stated to be available therefor, and in the following order of priority:

(i) from the Available Funds, to the Servicer (or, if the Designated Backup
Subservicer shall be appointed successor servicer or subservicer to the
Servicer, to such Person), the Base Servicing Fee and any Supplemental Servicing
Fee for the related Collection Period and, to any successor Servicer (or, if the
Designated Backup Subservicer shall be appointed successor servicer or
subservicer to the Servicer, to such Person), transition fees not to exceed
$500,000 (including boarding fees) in the aggregate;

(ii) from the Available Funds, to each of the Trustee, the Trust Collateral
Agent, the Backup Servicer, the Designated Backup Subservicer, the Custodian and
the Owner Trustee, their respective accrued and unpaid fees and out-of-pocket
expenses and any accrued and unpaid fees and out-of-pocket expenses of the Trust
Collateral Agent, including the fees and expenses of its counsel (in each case,
to the extent such fees or expenses have not been previously paid by the
Servicer and provided

 

45



--------------------------------------------------------------------------------

that such fees and expenses shall not exceed (w) $100,000 in the aggregate in
any calendar year to the Owner Trustee, (x) $175,000 in the aggregate in any
calendar year to the Trust Collateral Agent, the Backup Servicer, the Custodian
and the Trustee, collectively and (y) $75,000 in the aggregate in any calendar
year to the Designated Backup Subservicer);

(iii) from the Available Funds to the Note Distribution Account, the
Noteholders’ Interest Distributable Amount;

(iv) from the Available Funds to the Note Distribution Account, the Noteholders’
First Principal Distributable Amount;

(v) from the Available Funds, to the Insurer, the Premium (as defined in the
Insurance Agreement) and, so long as no Insurer Default has occurred and is
continuing, any amounts owing to the Insurer under the Insurance Agreement and
not paid;

(vi) from the Available Funds, to the Spread Account, an amount, if necessary,
required to increase the amount therein to the Spread Account Initial Deposit;

(vii) from the Available Funds to the Note Distribution Account, the
Noteholders’ Second Principal Distributable Amount;

(viii) from Available Funds, to the Insurer, so long as an Insurer Default has
occurred and is continuing, the amounts described in clause (v) above, excluding
the Premium, as defined in the Insurance Agreement;

(ix) from the Available Funds, to the Spread Account, an amount, if necessary,
required to increase the amount therein to the Requisite Amount;

(x) from the Available Funds, to each of the Servicer, the Trustee, the Trust
Collateral Agent, the Backup Servicer, the Designated Backup Subservicer and the
Owner Trustee, their respective accrued and unpaid fees and expenses and any
accrued and unpaid fees and expenses of the Trust Collateral Agent (in each
case, to the extent such fees or expenses have not been previously paid pursuant
to clauses (i) and (ii) above) and any additional fees of a successor servicer;

(xi) to the Class A-3 Notes, additional amounts as described in Section 10.1
herein; and

(xii) from Available Funds, any remaining Available Funds to the Collateral
Agent for distribution in accordance with Section 3.03(b) of the Spread Account
Agreement;

provided, however, that, (A) following an acceleration of the Notes pursuant to
the Indenture or, (B) if an Insurer Default shall have occurred and be
continuing and an Event of Default pursuant to Section 5.1(i), 5.1(ii), 5.1(iv),
5.1(v) or 5.1(vi) of the Indenture shall have occurred and be continuing, or
(C) the receipt of Insolvency Proceeds pursuant to Section 10.1(b), amounts

 

46



--------------------------------------------------------------------------------

deposited in the Note Distribution Account (including any such Insolvency
Proceeds) shall be paid to the Noteholders, pursuant to Section 5.6 of the
Indenture.

(c) On each Distribution Date, the Trust Collateral Agent shall (based solely on
the information contained in the Servicer’s Certificate delivered with respect
to the related Determination Date, unless the Insurer shall have notified the
Trust Collateral Agent in writing of any errors or deficiencies with respect
thereto) distribute from the Collection Account the Additional Funds Available
in accordance with the priorities set forth in Section 5.7(b) or as may be
directed by the Insurer in writing on the Business Day prior to such
Distribution Date with respect to that portion of the Additional Funds Available
constituting Insurer Optional Deposits and the Trustee shall deposit in the Note
Distribution Account any Insured Payments (as defined in the Note Policy) due on
such Distribution Date, which amount shall be applied solely to the payment of
amounts then due and unpaid on the Notes in accordance with the priorities set
forth in Section 5.8(a) hereof or Section 5.6 of the Indenture, as applicable.

(d) In the event that the Collection Account is not able to be held with the
Trust Collateral Agent, the Servicer or the Trust Collateral Agent shall
instruct and cause such institution to make all deposits and distributions
pursuant to Sections 5.7(b) and 5.7(c) on the related Distribution Date.

SECTION 5.8. Note Distribution Account.

(a) On each Distribution Date (based solely on the information contained in the
Servicer’s Certificate) the Trust Collateral Agent shall distribute all amounts
on deposit in the Note Distribution Account to Noteholders in respect of the
Notes to the extent of amounts due and unpaid on the Notes for principal and
interest in the following amounts and in the following order of priority:

(i) accrued and unpaid interest on the Notes; provided that if there are not
sufficient funds in the Note Distribution Account to pay the entire amount of
accrued and unpaid interest then due on each Class of Notes, the amount in the
Note Distribution Account shall be applied to the payment of such interest on
each Class of Notes pro rata on the basis of the amount of accrued and unpaid
interest due on each Class of Notes;

(ii) The Noteholders’ First Principal Distributable Amount and the Noteholders’
Second Principal Distributable Amount shall be distributed as follows:

(1) If an Event of Default has not occurred:

(A) to the Holders of the Class A-1 Notes with the total amount paid out on each
Distribution Date until the outstanding principal amount of the Class A-1 Notes
has been reduced to zero;

(B) to the Holders of the Class A-2 Notes with the total amount paid out on each
Distribution Date until the outstanding principal amount of the Class A-2 Notes
has been reduced to zero;

 

47



--------------------------------------------------------------------------------

(C) to the Holders of the Class A-3 Notes, with the total amount paid out on
each Distribution Date until the outstanding principal amount of the Class A-3
Notes has been reduced to zero;

(2) After the occurrence of an Event of Default:

(A) to the Holders of the Class A-1 Notes until the outstanding principal amount
of the Class A-1 Notes has been reduced to zero;

(B) to the Holders of the Class A-2 Notes and the Holders of the Class A-3
Notes, on a pro rata basis, based upon their respective outstanding principal
amounts, until the Class A-2 Notes and Class A-3 Notes have been paid in full;

(b) On each Distribution Date, the Trust Collateral Agent shall send to each
Noteholder the statement provided to the Trust Collateral Agent by the Servicer
pursuant to Section 5.10 hereof on such Distribution Date.

(c) In the event that any withholding tax is imposed on the Trust’s payment (or
allocations of income) to a Noteholder, such tax shall reduce the amount
otherwise distributable to the Noteholder in accordance with this Section. The
Trust Collateral Agent is hereby authorized and directed to retain from amounts
otherwise distributable to the Noteholders sufficient funds for the payment of
any tax attributable to the Trust (but such authorization shall not prevent the
Trust Collateral Agent from contesting any such tax in appropriate proceedings,
and withholding payment of such tax, if permitted by law, pending the outcome of
such proceedings). The amount of any withholding tax imposed with respect to a
Noteholder shall be treated as cash distributed to such Noteholder at the time
it is withheld by the Trust and remitted to the appropriate taxing authority. If
there is a possibility that withholding tax is payable with respect to a
distribution (such as a distribution to a non-US Noteholder), the Trust
Collateral Agent may in its sole discretion withhold such amounts in accordance
with this clause (c). In the event that a Noteholder wishes to apply for a
refund of any such withholding tax, the Trust Collateral Agent shall reasonably
cooperate with such Noteholder in making such claim so long as such Noteholder
agrees to reimburse the Trust Collateral Agent for any out-of-pocket expenses
(including legal fees and expenses) incurred.

(d) Distributions required to be made to Noteholders on any Distribution Date
shall be made to each Noteholder of record on the preceding Record Date either
by (i) wire transfer, in immediately available funds, to the account of such
Holder at a bank or other entity having appropriate facilities therefore, if
such Noteholder shall have provided to the Note Registrar appropriate written
instructions at least five Business Days prior to such Distribution Date and
such Holder’s Notes in the aggregate evidence a denomination of not less than
$1,000,000 or (ii) by check mailed to such Noteholder at the address of such
holder appearing in the Note Register. Notwithstanding the foregoing, the final
distribution in respect of any Note (whether on the Final Scheduled Distribution
Date or otherwise) will be payable only upon presentation and surrender of such
Note at the office or agency maintained for that purpose by the Note Registrar
pursuant to Section 2.4 of the Indenture.

 

48



--------------------------------------------------------------------------------

(e) Subject to Section 5.1 and this section, monies received by the Trust
Collateral Agent hereunder need not be segregated in any manner except to the
extent required by law and may be deposited under such general conditions as may
be prescribed by law, and the Trust Collateral Agent shall not be liable for any
interest thereon.

SECTION 5.9. [Reserved]

SECTION 5.10. Statements to Noteholders.

(a) On or prior to each Distribution Date, the Trust Collateral Agent shall
provide each Noteholder of record (with a copy to the Insurer and the Rating
Agencies) a copy of the Servicer’s Certificate which shall contain the following
information as to the Notes to the extent applicable:

(i) the amount of such distribution allocable to principal of each Class of
Notes;

(ii) the amount of such distribution allocable to interest on or with respect to
each Class of Notes;

(iii) the amount of such distribution payable out of amounts withdrawn from the
Spread Account or pursuant to a claim on the Note Policy;

(iv) the Aggregate Principal Balance as of the close of business on the last day
of the preceding Collection Period;

(v) the aggregate outstanding principal amount of each Class of the Notes and
the Note Pool Factor for each such Class after giving effect to payments
allocated to principal reported under (i) above;

(vi) the amount of the Servicing Fee paid to the Servicer with respect to the
related Collection Period and/or due but unpaid with respect to such Collection
Period or prior Collection Periods, as the case may be;

(vii) the Noteholders’ Interest Carryover Amount;

(viii) the amount of the aggregate Realized Losses, if any, for the second
preceding Collection Period;

(ix) the aggregate Purchase Amounts for Receivables, if any, that were
repurchased by the Servicer in such period; and

(x) the aggregate Sale Amounts for Sold Receivables, if any, that were sold by
the Trust in such period.

Each amount set forth pursuant to paragraph (i), (ii), (iii), (vi) and
(vii) above shall be expressed as a dollar amount per $1,000 of the initial
principal balance of the Notes (or Class thereof).

 

49



--------------------------------------------------------------------------------

(b)The Trust Collateral Agent will make available each month to each Noteholder
the statements referred to in Section 5.10(a) above (and certain other
documents, reports and information regarding the Receivables provided by the
Servicer from time to time) via the Trust Collateral Agent’s internet website
with the use of a password provided by the Trust Collateral Agent. The Trust
Collateral Agent’s internet website will be located at www.tss.db.com/invr or at
such other address as the Trust Collateral Agent shall notify the Noteholders
from time to time. For assistance with regard to this service, Noteholders can
call the Trust Collateral Agent’s Corporate Trust Office at (800) 735-7777. The
Trust Collateral Agent shall have the right to change the way the statements
referred to in Section 5.10(a) above are distributed in order to make such
distribution more convenient and/or more accessible to the parties entitled to
receive such statements. The Trust Collateral Agent shall provide notification
of any such change to all parties entitled to receive such statements in the
manner described in Section 12.3 hereof, Section 11.4 of the Indenture or
Section 11.5 of the Indenture, as appropriate.

SECTION 5.11.Optional Deposits by the Insurer. The Insurer shall at any time,
and from time to time, with respect to a Distribution Date, have the option (but
shall not be required, except in accordance with the terms of the Note Policy)
to deliver amounts no later than 12:00 noon Eastern time on such Distribution
Date to the Trust Collateral Agent for deposit into the Collection Account for
any of the following purposes: (i) to provide funds in respect of the payment of
fees or expenses of any provider of services to the Trust with respect to such
Distribution Date, or (ii) to include such amount to the extent that without
such amount a draw would be required to be made on the Note Policy.

ARTICLE VI

The Note Policy

SECTION 6.1. Claims Under Note Policy.

(a) In the event that the Trust Collateral Agent has delivered a Deficiency
Notice with respect to any Determination Date pursuant to Section 5.5 hereof,
the Trust Collateral Agent shall on the related Draw Date determine the
Deficiency Amount for the related Distribution Date. If the Deficiency Amount
for such Distribution Date is greater than zero, the Trustee shall, to the
extent it has received sufficient information to make such determinations,
furnish to the Insurer no later than 10:00 am Eastern time on the related Draw
Date a completed Notice (as defined in (b) below) in the amount of the
Deficiency Amount. Amounts paid by the Insurer pursuant to a claim submitted
under this Section shall be deposited by the Trustee into the Note Distribution
Account for payment to Noteholders on the related Distribution Date.

(b) Any notice delivered by the Trustee to the Insurer in the form attached as
Exhibit A to the Note Policy pursuant to subsection 6.1(a) shall specify the
Deficiency Amount claimed under the Note Policy and shall constitute a “Notice”
under the Note Policy. In accordance with the provisions of the Note Policy, the
Insurer is required to pay to the Trustee the Deficiency Amount properly claimed
thereunder by 12:00 noon., New York time, on the

 

50



--------------------------------------------------------------------------------

later of (i) the second Business Day following receipt on a Business Day of the
Notice, and (ii) the applicable Distribution Date. Any payment made by the
Insurer under the Note Policy shall be applied solely to the payment of the
Notes, and for no other purpose.

(c) The Trustee shall (i) receive as attorney-in-fact of each Noteholder any
Deficiency Amount from the Insurer and (ii) deposit the same in the Note
Distribution Account for distribution to Noteholders. Any and all Deficiency
Amounts disbursed by the Trustee or the Trust Collateral Agent from claims made
under the Note Policy shall not be considered payment by the Trust or from the
Spread Account with respect to such Notes, and shall not discharge the
obligations of the Trust with respect thereto. The Insurer shall, to the extent
it makes any payment with respect to the Notes, become subrogated to the rights
of the recipients of such payments to the extent of such payments. Subject to
and conditioned upon any payment with respect to the Notes by or on behalf of
the Insurer, the Trustee shall assign to the Insurer all rights to the payment
of interest or principal with respect to the Notes which are then due for
payment to the extent of all payments made by the Insurer, and the Insurer may
exercise any option, vote, right, power or the like with respect to the Notes to
the extent that it has made payment pursuant to the Note Policy. To evidence
such subrogation, the Note Registrar shall note the Insurer’s rights as subrogee
upon the register of Noteholders. The foregoing subrogation shall in all cases
be subject to the rights of the Noteholders to receive all Insured Payments (as
defined in the Note Policy) in respect of the Notes.

(d) The Trustee and the Trust Collateral Agent shall keep a complete and
accurate record of all funds deposited by the Trustee on behalf of the Insurer
into the Note Distribution Account with respect to the Note Policy and the
allocation of such funds to payment of interest on and principal paid in respect
of any Note. The Insurer shall have the right to inspect such records at
reasonable times upon seven Business Day’s prior notice to the Trust Collateral
Agent or the Trustee.

(e) The Trustee shall be entitled to enforce on behalf of the Noteholders the
obligations of the Insurer under the Note Policy. Notwithstanding any other
provision of this Agreement or any Basic Document, the Noteholders are not
entitled to institute proceedings directly against the Insurer.

SECTION 6.2. Preference Claims Under Note Policy.

(a) In the event that the Trustee has received a certified copy of a final,
non-appealable order of the appropriate court that any payment paid on a Note
has been avoided in whole or in part as a preference payment under applicable
bankruptcy law pursuant to a final nonappealable order of a court having
competent jurisdiction, the Trustee shall so notify the Insurer, shall comply
with the provisions of the Note Policy to obtain payment by the Insurer of such
avoided payment, and shall, at the time it provides notice to the Insurer,
notify Holders of the Notes by mail that, in the event that any Noteholder’s
payment is so recoverable, such Noteholder will be entitled to payment pursuant
to the terms of the Note Policy. The Trust Collateral Agent and the Trustee
shall furnish to the Insurer its records evidencing the payments of principal of
and interest on Notes, if any, which have been made by the Trust Collateral
Agent or the Trustee and subsequently recovered from Noteholders, and the dates
on which such payments were made. Pursuant to the terms of the Note Policy, the
Insurer will make such

 

51



--------------------------------------------------------------------------------

payment on behalf of the Noteholder to the receiver, conservator,
debtor-in-possession or trustee in bankruptcy named in the order and not to the
Trust Collateral Agent, the Trustee or any Noteholder directly (unless a
Noteholder has previously paid such payment to the receiver, conservator,
debtor-in-possession or trustee in bankruptcy, in which case the Insurer will
make such payment to the Trustee for distribution to such Noteholder upon proof
of such payment reasonably satisfactory to the Insurer).

(b) The Trust Collateral Agent or the Trustee shall promptly notify the Insurer
of any proceeding or the institution of any action (of which a Responsible
Officer of the Trust Collateral Agent has actual knowledge) seeking the
avoidance as a preferential transfer under applicable bankruptcy, insolvency,
receivership, rehabilitation or similar law of any distribution made with
respect to the Notes (a “Note Preference Claim”). Each Noteholder, by its
purchase of Notes, the Trustee and the Trust Collateral Agent hereby agree that
so long as an Insurer Default shall not have occurred and be continuing, the
Insurer may at any time during the continuation of any proceeding relating to a
Note Preference Claim direct all matters relating to such Note Preference Claim,
including, without limitation, (i) the direction of any appeal of any order
relating to any Note Preference Claim and (ii) the posting of any surety,
supersedeas or performance bond pending any such appeal at the expense of the
Insurer, but subject to reimbursement as provided in the Insurance Agreement. In
addition, and without limitation of the foregoing, as set forth in
Section 6.1(c), the Insurer shall be subrogated to, and each Noteholder, the
Trustee and the Trust Collateral Agent hereby delegate and assign, to the
fullest extent permitted by law, the rights of the Trustee and each Noteholder
in the conduct of any proceeding with respect to a Note Preference Claim,
including, without limitation, all rights of any party to an adversary
proceeding action with respect to any court order issued in connection with any
such Note Preference Claim.

SECTION 6.3. Surrender of Note Policy. The Trustee shall surrender the Note
Policy to the Insurer for cancellation upon payment in full of the Notes.

ARTICLE VII

The Seller

SECTION 7.1. Representations of Seller. The Seller makes the following
representations on which the Insurer shall be deemed to have relied in executing
and delivering the Note Policy and on which the Trust is deemed to have relied
in acquiring the Receivables and on which the Trustee, Collateral Agent, Trust
Collateral Agent, Backup Servicer and the Designated Backup Subservicer may
rely. The representations speak as of the execution and delivery of this
Agreement and as of the Closing Date, in the case of Receivables, and shall
survive the sale of the Receivables to the Trust and the pledge thereof to the
Trust Collateral Agent pursuant to the Indenture.

(a) [Reserved].

(b) Organization and Good Standing. The Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of

 

52



--------------------------------------------------------------------------------

California, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property transferred to the Trust.

(c) Due Qualification. The Seller is duly qualified to do business as a foreign
corporation in good standing and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Seller’s ability to transfer the Receivables and the Other
Conveyed Property to the Trust pursuant to this Agreement, or the validity or
enforceability of the Receivables and the Other Conveyed Property or to perform
Seller’s obligations hereunder and under the Seller’s Basic Documents.

(d) Power and Authority. The Seller has the power and authority to execute and
deliver this Agreement and its Basic Documents and to carry out its terms and
their terms, respectively; the Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with the Trust by it and has duly authorized such sale and
assignment to the Trust by all necessary corporate action; and the execution,
delivery and performance of this Agreement and the Seller’s Basic Documents have
been duly authorized by the Seller by all necessary corporate action.

(e) Valid Sale, Binding Obligations. This Agreement effects a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property,
enforceable against the Seller and creditors of and purchasers from the Seller;
and this Agreement and the Seller’s Basic Documents, when duly executed and
delivered, shall constitute legal, valid and binding obligations of the Seller
enforceable in accordance with their respective terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and by equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

(f) No Violation. The consummation of the transactions contemplated by this
Agreement and the Basic Documents and the fulfillment of the terms of this
Agreement and the Basic Documents shall not conflict with, result in any breach
of any of the terms and provisions of or constitute (with or without notice,
lapse of time or both) a default under the certificate of incorporation or
by-laws of the Seller, or any indenture, agreement, mortgage, deed of trust or
other instrument to which the Seller is a party or by which it is bound, or
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement, mortgage, deed of trust
or other instrument, other than this Agreement, or violate any law, order, rule
or regulation applicable to the Seller of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Seller or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending or, to
the Seller’s knowledge, threatened against the Seller, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Seller or its properties
(A) asserting the invalidity of this Agreement or any of the Basic Documents,
(B) seeking to prevent the issuance of the Notes or the consummation of any of
the

 

53



--------------------------------------------------------------------------------

transactions contemplated by this Agreement or any of the Basic Documents,
(C) seeking any determination or ruling that might materially and adversely
affect the performance by the Seller of its obligations under, or the validity
or enforceability of, this Agreement or any of the Basic Documents, or
(D) seeking to adversely affect the federal income tax or other federal, state
or local tax attributes of the Notes.

(h) No Consents. The Seller is not required to obtain the consent of any other
party or any consent, license, approval or authorization, or registration or
declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery, performance, validity or enforceability of this
Agreement which has not already been obtained.

(i) True Sale. The Receivables are being transferred with the intention of
removing them from the Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(j) Chief Executive Office. The chief executive office of the Seller is at 3990
Westerly Place, Newport Beach, California 92660.

SECTION 7.2. Corporate Existence. During the term of this Agreement, the Seller
will (i) keep in full force and effect its existence, rights and franchises as a
corporation under the laws of the jurisdiction of its incorporation and will
obtain and preserve its qualification to do business in each jurisdiction in
which such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the Basic Documents and each other instrument
or agreement necessary or appropriate to the proper administration of this
Agreement and the transactions contemplated hereby and (ii) take all actions
reasonably necessary to maintain its separate corporate entity distinct and
separate from its Affiliates.

SECTION 7.3. Liability of UACC; Indemnities. UACC shall be liable in accordance
herewith only to the extent of the obligations specifically undertaken by UACC
under this Agreement.

(a) UACC shall indemnify, defend and hold harmless the Trust, the Owner Trustee,
Trustee, Seller, Backup Servicer, Designated Backup Subservicer, including in
its capacity as successor Servicer or as subservicer to the Servicer, Collateral
Agent, Insurer, Custodian and Trust Collateral Agent and the officers,
directors, employees and agents thereof from and against any taxes that may at
any time be asserted against any such Person with respect to the transactions
contemplated in this Agreement and any of the Basic Documents (except any income
taxes arising out of fees paid to the Owner Trustee, the Trust Collateral Agent,
the Trustee and the Insurer and except any taxes to which the Owner Trustee, the
Trust Collateral Agent or the Trustee may otherwise be subject to, without
regard to the transactions contemplated hereby), including any sales, gross
receipts, general corporation, tangible personal property, privilege or license
taxes (but in the case of the Trust, not including any taxes asserted with
respect to federal or other income taxes arising out of distributions on the
Notes) and costs and expenses in defending against the same.

(b) UACC shall indemnify, defend and hold harmless the Trust, the Owner Trustee,
Trustee, Seller, Backup Servicer, Designated Backup Subservicer, including in
its

 

54



--------------------------------------------------------------------------------

capacity as successor Servicer or as subservicer to the Servicer, Collateral
Agent, Insurer, Custodian and Trust Collateral Agent and the officers,
directors, employees and agents thereof and the Noteholders from and against any
loss, liability or expense incurred by reason of (i) UACC’s willful misfeasance,
bad faith or negligence in the performance of its duties under this Agreement,
or by reason of reckless disregard of its obligations and duties under this
Agreement and (ii) UACC’s or the Trust’s violation of federal or state
securities laws in connection with the offering and sale of the Notes.

(c) UACC shall indemnify, defend and hold harmless the Owner Trustee, Trustee,
Seller, Trust Collateral Agent, Collateral Agent, Custodian, Backup Servicer,
Designated Backup Subservicer, including in its capacity as successor Servicer
or as subservicer to the Servicer, and the officers, directors, employees and
agents thereof from and against any and all costs, expenses, losses, claims,
damages and liabilities arising out of, or incurred in connection with the
acceptance or performance of the trusts and duties set forth herein and in the
Basic Documents except to the extent that such cost, expense, loss, claim,
damage or liability shall be due to the willful misfeasance, bad faith or
negligence (except for errors in judgment) of the Owner Trustee, Trustee, Trust
Collateral Agent, Collateral Agent, Custodian, Backup Servicer and Designated
Backup Subservicer, respectively.

Indemnification under this Section shall survive the resignation or removal of
the Owner Trustee, the Trustee, the Seller, the Custodian, the Backup Servicer,
the Designated Backup Subservicer, the Collateral Agent or the Trust Collateral
Agent and the termination of this Agreement or the Indenture or the Trust
Agreement, as applicable, and shall include reasonable fees and expenses of
counsel and other expenses of litigation. If UACC shall have made any indemnity
payments pursuant to this Section and the Person to or on behalf of whom such
payments are made thereafter shall collect any of such amounts from others, such
Person shall promptly repay such amounts to UACC, without interest.

SECTION 7.4. Merger or Consolidation of, or Assumption of the Obligations of,
Seller. Any Person (a) into which the Seller may be merged or consolidated,
(b) which may result from any merger or consolidation to which the Seller shall
be a party or (c) which may succeed to the properties and assets of the Seller
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Seller under this
Agreement, shall be the successor to the Seller hereunder without the execution
or filing of any document or any further act by any of the parties to this
Agreement; provided, however, that (i) the Seller shall have received the
written consent of the Insurer prior to entering into any such transaction,
(ii) immediately after giving effect to such transaction, no Servicer
Termination Event, and no event which, after notice or lapse of time, or both,
would become a Servicer Termination Event, shall have happened and be
continuing, (iii) the Seller shall have delivered to the Owner Trustee, the
Trust Collateral Agent, the Collateral Agent, the Trustee and the Insurer an
Officer’s Certificate and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, (iv) the Rating
Agency Condition shall have been satisfied with respect to such transaction and
(v) the Seller shall have delivered to the Owner Trustee, the Trust Collateral
Agent, the Collateral Agent, the Trustee and the Insurer an Opinion of Counsel
stating that, in the opinion of such counsel, either (A) all financing
statements and continuation

 

55



--------------------------------------------------------------------------------

statements and amendments thereto have been executed and filed that are
necessary fully to preserve and protect the interest of the Trust Collateral
Agent, the Owner Trustee and the Trustee, respectively, in the Receivables and
reciting the details of such filings or (B) no such action shall be necessary to
preserve and protect such interest. Notwithstanding anything herein to the
contrary, the execution of the foregoing agreement of assumption and compliance
with clauses (i), (ii), (iii), (iv) and (v) above shall be conditions to the
consummation of the transactions referred to in clauses (a), (b) or (c) above.

SECTION 7.5. Limitation on Liability of Seller and Others. The Seller and any
director, officer or employee or agent of the Seller may rely in good faith on
the advice of counsel or on any document of any kind, prima facie properly
executed and submitted by any Person respecting any matters arising under any
Basic Document. The Seller shall not be under any obligation to appear in,
prosecute or defend any legal action that shall not be incidental to its
obligations under this Agreement, and that in its opinion may involve it in any
expense or liability.

SECTION 7.6. Ownership of the Certificates or Notes. The Seller and any
Affiliate thereof may in its individual or any other capacity become the owner
or pledgee of Certificates or Notes with the same rights as it would have if it
were not the Seller or an Affiliate thereof, except as expressly provided herein
or in any Basic Document. Notes or Certificates so owned by the Seller or such
Affiliate shall have an equal and proportionate benefit under the provisions of
the Basic Documents, without preference, priority, or distinction as among all
of the Notes or Certificates; provided, however, that any Notes or Certificates
owned by the Seller or any Affiliate thereof, during the time such Notes or
Certificates are owned by them, shall be without voting rights for any purpose
set forth in the Basic Documents and will not be entitled to the benefits of the
Note Policy. The Seller shall notify the Owner Trustee, the Trustee, the Trust
Collateral Agent and the Insurer with respect to any other transfer of any
Certificate.

ARTICLE VIII

The Servicer

SECTION 8.1. Representations of Servicer. The Servicer makes the following
representations on which the Insurer shall be deemed to have relied in executing
and delivering the Note Policy and on which the Trust is deemed to have relied
in acquiring the Receivables. The representations speak as of the execution and
delivery of this Agreement and as of the Closing Date, in the case of the
Receivables, and shall survive the sale of the Receivables to the Trust and the
pledge thereof to the Trust Collateral Agent pursuant to the Indenture.

(a) [Reserved];

(b) Organization and Good Standing. The Servicer has been duly organized and is
validly existing and in good standing under the laws of its jurisdiction of
organization, with power, authority and legal right to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant

 

56



--------------------------------------------------------------------------------

times, and now has, power, authority and legal right to enter into and perform
its obligations under this Agreement;

(c) Due Qualification. The Servicer is duly qualified to do business as a
foreign corporation in good standing and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business (including the servicing of the Receivables as
required by this Agreement) requires or shall require such qualification;

(d) Power and Authority. The Servicer has the power and authority to execute and
deliver this Agreement and its Basic Documents and to carry out its terms and
their terms, respectively, and the execution, delivery and performance of this
Agreement and the Servicer’s Basic Documents have been duly authorized by the
Servicer by all necessary corporate action;

(e) Binding Obligation. This Agreement and the Servicer’s Basic Documents shall
constitute legal, valid and binding obligations of the Servicer enforceable in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law;

(f) No Violation. The consummation of the transactions contemplated by this
Agreement and the Servicer’s Basic Documents, and the fulfillment of the terms
of this Agreement and the Servicer’s Basic Documents, shall not conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time) a default under, the articles of
incorporation or bylaws of the Servicer, or any indenture, agreement, mortgage,
deed of trust or other instrument to which the Servicer is a party or by which
it is bound, or result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such indenture, agreement, mortgage,
deed of trust or other instrument, other than this Agreement, or violate any
law, order, rule or regulation applicable to the Servicer of any court or of any
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Servicer or any of its properties;

(g) No Proceedings. There are no proceedings or investigations pending or, to
the Servicer’s knowledge, threatened against the Servicer, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Servicer or its properties
(A) asserting the invalidity of this Agreement or any of the Basic Documents,
(B) seeking to prevent the issuance of the Notes or the consummation of any of
the transactions contemplated by this Agreement or any of the Basic Documents,
or (C) seeking any determination or ruling that might materially and adversely
affect the performance by the Servicer of its obligations under, or the validity
or enforceability of, this Agreement or any of the Basic Documents or
(D) seeking to adversely affect the federal income tax or other federal, state
or local tax attributes of the Notes;

 

57



--------------------------------------------------------------------------------

(h) No Consents. The Servicer is not required to obtain the consent of any other
party or any consent, license, approval or authorization, or registration or
declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery, performance, validity or enforceability of this
Agreement which has not already been obtained.

SECTION 8.2. Liability of Servicer, Backup Servicer and Designated Backup
Subservicer; Indemnities.

(a) The Servicer (in its capacity as such) shall be liable hereunder only to the
extent of the obligations in this Agreement specifically undertaken by the
Servicer and the representations made by the Servicer.

(b) The Servicer shall defend, indemnify and hold harmless the Trust, the
Trustee, the Seller, the Trust Collateral Agent, the Owner Trustee, the
Custodian, the Backup Servicer, the Designated Backup Subservicer, including in
its capacity as successor Servicer or as subservicer to the Servicer, the
Collateral Agent, the Insurer, their respective officers, directors, agents and
employees, and the Noteholders from and against any and all costs, expenses,
losses, damages, claims and liabilities, including reasonable fees and expenses
of counsel and expenses of litigation arising out of or resulting from the use,
ownership or operation by the Servicer or any Affiliate thereof of any Financed
Vehicle;

(c) The Servicer (when the Servicer is UACC) shall indemnify, defend and hold
harmless the Trust, the Trustee, the Seller, the Trust Collateral Agent, the
Custodian, the Owner Trustee, the Backup Servicer, the Designated Backup
Subservicer, including in its capacity as successor Servicer or as subservicer
to the Servicer, the Collateral Agent, the Insurer, their respective officers,
directors, agents and employees and the Noteholders from and against any taxes
that may at any time be asserted against any of such parties with respect to the
transactions contemplated in this Agreement, including, without limitation, any
sales, gross receipts, tangible or intangible personal property, privilege or
license taxes (but not including any federal or other income taxes, including
franchise taxes asserted with respect to, and as of the date of, the sale of the
Receivables and the Other Conveyed Property to the Trust or the issuance and
original sale of the Notes) and costs and expenses in defending against the
same;

UACC (when the Servicer is not UACC) shall indemnify, defend and hold harmless
the Trust, the Trustee, the Trust Collateral Agent, the Custodian, the Owner
Trustee, the Backup Servicer, the Designated Backup Subservicer, including in
its capacity as successor Servicer or as subservicer to the Servicer, the
Collateral Agent, the Insurer, their respective officers, directors, agents and
employees and the Noteholders from and against any taxes with respect to the
sale of Receivables in connection with servicing hereunder that may at any time
be asserted against any of such parties with respect to the transactions
contemplated in this Agreement, including, without limitation, any sales, gross
receipts, tangible or intangible personal property, privilege or license taxes
(but not including any federal or other income taxes, including franchise taxes
asserted with respect to, and as of the date of, the sale of the Receivables and
the Other Conveyed Property to the Trust or the issuance and original sale of
the Notes) and costs and expenses in defending against the same; and

 

58



--------------------------------------------------------------------------------

(d) The Servicer shall indemnify, defend and hold harmless the Trust, the
Trustee, the Trust Collateral Agent, the Custodian, the Owner Trustee, the
Backup Servicer, the Designated Backup Subservicer, including in its capacity as
successor Servicer or as subservicer to the Servicer, the Collateral Agent, the
Insurer, their respective officers, directors, agents and employees and the
Noteholders from and against any and all costs, expenses, losses, claims,
damages, and liabilities (including reasonable fees and expenses of counsel and
expenses of litigation, if any) to the extent that such cost, expense, loss,
claim, damage, or liability arose out of, or was imposed upon the Trust, the
Trustee, the Owner Trustee, the Trust Collateral Agent, the Custodian, the
Backup Servicer, the Designated Backup Subservicer, the Collateral Agent, the
Insurer or the Noteholders by reason of the breach of this Agreement by the
Servicer, the negligence, willful misfeasance, or bad faith of the Servicer in
the performance of its duties under this Agreement or by reason of reckless
disregard of its obligations and duties under this Agreement.

(e) UACC shall indemnify, defend and hold harmless the Trust, the Trustee, the
Trust Collateral Agent, the Custodian, the Owner Trustee, the Backup Servicer,
the Designated Backup Subservicer, including in its capacity as successor
Servicer or as subservicer to the Servicer, the Collateral Agent, the Insurer,
their respective officers, directors, agents and employees and the Noteholders
from and against any loss, liability or expense incurred by reason of the
violation by Servicer, Seller or Trust of federal or state securities laws in
connection with the registration or the sale of the Notes, including for any
material misstatement or omissions in any 10-D or 10-K filing, or failure to
timely file, required under the Exchange Act other than any information, report
or exhibits in such filing that are provided by the Custodian pursuant to
Section 3.4(g); provided, that UACC shall not indemnify the Insurer for the
disclosure under the captions “The Insurer” and “The Policy” in the Prospectus
Supplement. This section shall survive the termination of this Agreement, or the
earlier removal or resignation of the Trustee, the Trust Collateral Agent, the
Custodian, the Backup Servicer, the Designated Backup Subservicer or the
Collateral Agent.

(f) UACC shall indemnify the Trustee, the Owner Trustee, the Trust Collateral
Agent, the Custodian, the Backup Servicer, the Designated Backup Subservicer,
including in its capacity as successor Servicer or as subservicer to the
Servicer, and the Collateral Agent, and the respective officers, directors,
agents and employees thereof against any and all loss, liability or expense,
(other than overhead and expenses incurred in the normal course of business)
incurred by each of them in connection with the acceptance or administration of
the Trust and the performance of their duties under the Basic Documents other
than if such loss, liability or expense was incurred by the Trustee, the Owner
Trustee, the Custodian, the Backup Servicer or the Trust Collateral Agent or the
Designated Backup Subservicer as a result of any such entity’s willful
misfeasance, bad faith or negligence.

(g) Indemnification under this Article shall include, without limitation,
reasonable fees and expenses of counsel and expenses of litigation. If the
Servicer has made any indemnity payments pursuant to this Article and the
recipient thereafter collects any of such amounts from others, the recipient
shall promptly repay such amounts collected to the Servicer, without interest.
Notwithstanding anything contained herein to the contrary, any indemnification
payable by the Servicer to the Backup Servicer or the Designated Backup

 

59



--------------------------------------------------------------------------------

Subservicer, to the extent not paid by the Servicer, shall be paid solely from
the Spread Account in accordance with the terms of the Spread Account Agreement.

(h) When the Trustee, the Trust Collateral Agent, the Custodian, the Collateral
Agent, the Designated Backup Subservicer, including in its capacity as successor
Servicer or as subservicer to the Servicer, or the Backup Servicer incurs
expenses after the occurrence of a Servicer Termination Event specified in
Section 9.1(d) or (e) with respect to the Servicer, the expenses are intended to
constitute expenses of administration under Title 11 of the United States Code
or any other applicable federal or state bankruptcy, insolvency or similar law.

The provisions of this Section 8.2 shall survive the resignation of the Trustee,
Trust Collateral Agent, Collateral Agent, Custodian, Owner Trustee, Backup
Servicer and Designated Backup Subservicer and the termination of this
Agreement.

SECTION 8.3. Merger or Consolidation of, or Assumption of the Obligations of the
Servicer, Designated Backup Subservicer or Backup Servicer.

(a) UACC shall not merge or consolidate with any other person, convey, transfer
or lease substantially all its assets as an entirety to another Person, or
permit any other Person to become the successor to UACC’s business unless, after
the merger, consolidation, conveyance, transfer, lease or succession, the
successor or surviving entity shall be capable of fulfilling the duties of UACC
contained in this Agreement and shall be consented to by the Controlling Party
in writing, and, if an Insurer Default shall have occurred and be continuing,
shall be an Eligible Servicer. Any corporation (i) into which UACC may be merged
or consolidated, (ii) resulting from any merger or consolidation to which UACC
shall be a party, (iii) which acquires by conveyance, transfer, or lease
substantially all of the assets of UACC, or (iv) succeeding to the business of
UACC, in any of the foregoing cases shall execute an agreement of assumption to
perform every obligation of UACC under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to UACC under this
Agreement without the execution or filing of any paper or any further act on the
part of any of the parties to this Agreement, anything in this Agreement to the
contrary notwithstanding; provided, however, that nothing contained herein shall
be deemed to release UACC from any obligation. UACC shall provide notice of any
merger, consolidation or succession pursuant to this Section to the Owner
Trustee, the Trust Collateral Agent, the Noteholders, the Insurer and each
Rating Agency. Notwithstanding the foregoing, UACC shall not merge or
consolidate with any other Person or permit any other Person to become a
successor to UACC’s business, unless (x) immediately after giving effect to such
transaction, no representation or warranty made pursuant to Section 4.6 shall
have been breached (for purposes hereof, such representations and warranties
shall speak as of the date of the consummation of such transaction) and no event
that, after notice or lapse of time, or both, would become an Insurance
Agreement Event of Default shall have occurred and be continuing, (y) UACC shall
have delivered to the Owner Trustee, the Trust Collateral Agent, Trustee, Backup
Servicer, the Designated Backup Subservicer and Collateral Agent, the Rating
Agencies and the Insurer an Officer’s Certificate and an Opinion of Counsel each
stating that such consolidation, merger or succession and such agreement of
assumption comply with this Section and that all conditions precedent, if any,
provided for in this Agreement relating to such transaction have been

 

60



--------------------------------------------------------------------------------

complied with, and (z) UACC shall have delivered to the Owner Trustee, the Trust
Collateral Agent, the Trustee, the Collateral Agent, the Rating Agencies and the
Insurer an Opinion of Counsel, stating in the opinion of such counsel, either
(A) all financing statements and continuation statements and amendments thereto
have been executed and filed that are necessary to preserve and protect the
interest of the Trust in the Receivables and the Other Conveyed Property and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

(b) Any corporation or other entity (i) into which the Backup Servicer or the
Designated Backup Subservicer, as the case may be, may be merged or
consolidated, (ii) resulting from any merger or consolidation to which the
Backup Servicer or the Designated Backup Subservicer respectively shall be a
party, (iii) which acquires by conveyance, transfer or lease substantially all
of the assets of the Backup Servicer or the Designated Backup Subservicer,
respectively, or (iv) succeeding to the business of the Backup Servicer or the
Designated Backup Subservicer, respectively, in any of the foregoing cases shall
execute an agreement of assumption to perform every obligation of the Backup
Servicer or the Designated Backup Subservicer, as the case may be, under this
Agreement and, whether or not such assumption agreement is executed, shall be
the successor to the Backup Servicer or the Designated Backup Subservicer,
respectively, under this Agreement without the execution or filing of any paper
or any further act on the part of any of the parties to this Agreement, anything
in this Agreement to the contrary notwithstanding; provided, however, that
nothing contained herein shall be deemed to release the Backup Servicer or the
Designated Backup Subservicer from any obligation.

SECTION 8.4. Limitation on Liability of Servicer, Designated Backup Subservicer,
Backup Servicer and Others.

(a) None of UACC, the Designated Backup Subservicer, including in its capacity
as successor Servicer or as subservicer to the Servicer, the Backup Servicer nor
any of the directors or officers or employees or agents of UACC, the Designated
Backup Subservicer, the Backup Servicer, The Trust Collateral Agent, the
Collateral Agent or the Custodian shall be under any liability to the Trust or
the Noteholders, except as provided in this Agreement, for any action taken or
for refraining from the taking of any action pursuant to this Agreement;
provided, however, that this provision shall not protect UACC, the Designated
Backup Subservicer, the Backup Servicer or any such person against any liability
that would otherwise be imposed by reason of a breach of this Agreement or
willful misfeasance, bad faith or negligence (excluding errors in judgment) in
the performance of duties; provided further that this provision shall not affect
any liability to indemnify the Trustee, the Trust Collateral Agent, the
Collateral Agent, the Custodian, and the Owner Trustee for costs, taxes,
expenses, claims, liabilities, losses or damages paid by the Trustee, the Trust
Collateral Agent, the Collateral Agent, the Custodian and the Owner Trustee, in
their individual capacities. UACC, the Designated Backup Subservicer, the Backup
Servicer and any director, officer, employee or agent of UACC, the Designated
Backup Subservicer or Backup Servicer may rely in good faith on the written
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.

 

61



--------------------------------------------------------------------------------

(b) Unless acting as Servicer hereunder, the Backup Servicer shall not be liable
for any obligation of the Servicer contained in this Agreement or for any errors
of the Servicer contained in any computer tape, certificate or other data or
document delivered to the Backup Servicer hereunder or on which the Backup
Servicer must rely in order to perform its obligations hereunder, and the Owner
Trustee, the Trustee, the Trust Collateral Agent, the Custodian, the Collateral
Agent, the Backup Servicer, the Designated Backup Subservicer, the Seller and
the Insurer and the Noteholders shall look only to the Servicer to perform such
obligations. Unless acting as Servicer hereunder, the Designated Backup
Subservicer shall not be liable for any obligation of the Servicer contained in
this Agreement or for any error of the Servicer contained in any computer tape,
certificate or other data or document delivered in connection with the Basic
Documents, and the Owner Trustee, the Trustee, the Trust Collateral Agent, the
Custodian, the Collateral Agent, the Backup Servicer, the Seller, the Insurer
and the Noteholders shall look only to the Servicer to perform such obligations.
The Backup Servicer, Designated Backup Subservicer, including in its capacity as
successor Servicer or as subservicer to the Servicer, Trust Collateral Agent,
the Collateral Agent, the Trustee, the Owner Trustee and the Custodian shall
have no responsibility and shall not be in default hereunder or incur any
liability for any failure, error, malfunction or any delay in carrying out any
of their respective duties under this Agreement if such failure or delay results
from the Backup Servicer or the Designated Backup Subservicer acting in
accordance with information prepared or supplied by a Person other than itself
(or contractual agents) or the failure of any such other Person to prepare or
provide such information. The Backup Servicer shall have no responsibility,
shall not be in default and shall incur no liability for (i) any act or failure
to act of any third party (other than its contractual agents), including the
Servicer or the Controlling Party, (ii) any inaccuracy or omission in a notice
or communication received by the Backup Servicer from any third party (other
than its contractual agents), (iii) the invalidity or unenforceability of any
Receivable under applicable law, (iv) the breach or inaccuracy of any
representation or warranty made with respect to any Receivable, or (v) the acts
or omissions of any successor Backup Servicer. The Designated Backup Subservicer
shall have no responsibility, shall not be in default and shall incur no
liability for (i) any act or failure to act of any third party (other than its
contractual agents), including the Servicer (other than when CenterOne is the
Servicer), the Backup Servicer, or the Controlling Party, (ii) any inaccuracy or
omission in a notice, certificate or communication received by the Designated
Backup Subservicer from any third party (whether or not the Designated Backup
Subservicer has confirmed, verified or otherwise reviewed such data), (iii) the
invalidity or unenforceability of any Receivable under applicable law, (iv) the
breach or inaccuracy of any representation or warranty made with respect to any
Receivable or the Servicer (other than when CenterOne is the Servicer), or
(v) the acts or omissions of any other Designated Backup Subservicer.

SECTION 8.5. Delegation of Duties.

(a) The Servicer, including the Designated Backup Subservicer as successor
Servicer or as Subservicer to the Servicer, may delegate duties under this
Agreement to an Affiliate with the prior written consent of the Insurer (unless
an Insurer Default shall have occurred and be continuing), the Trust Collateral
Agent, the Trust, the Designated Backup Subservicer and the Backup Servicer. The
Servicer, including the Designated Backup Subservicer as successor Servicer or
as Subservicer to the Servicer, also may at any time

 

62



--------------------------------------------------------------------------------

perform through Subcontractors the specific duties of (i) repossession of
Financed Vehicles, (ii) tracking Financed Vehicles’ insurance and (iii) pursuing
the collection of deficiency balances on certain Liquidated Receivables, in each
case, without the consent of the Insurer and may perform other specific duties
through such Subcontractors in accordance with Servicer’s customary servicing
policies and procedures, with the prior consent of the Insurer; provided,
however, that no such delegation or sub-contracting of duties by the Servicer
shall relieve the Servicer of its responsibility with respect to such duties. So
long as no Insurer Default shall have occurred and be continuing neither UACC or
any party acting as Servicer hereunder shall appoint any Subservicer hereunder
without the prior written consent of the Insurer, the Trustee, the Designated
Backup Subservicer and the Backup Servicer.

(b) If UACC is not the Servicer, such Servicer may delegate any of its duties
and obligations hereunder to the Designated Backup Subservicer or one or more
other Subservicers pursuant to a sub-servicing agreement in form and substance
approved by the Insurer (unless an Insurer Default shall have occurred and be
continuing), the Trust Collateral Agent, the Trust and the Backup Servicer.
Notwithstanding the foregoing, the Servicer shall be liable for the fees and
expenses of its delegates (other than the fees and expenses of the Designated
Backup Subservicer which are paid under Section 5.7(b)(ii)) and remain primarily
liable for the performance of the duties and obligations so delegated and each
of the Insurer (unless an Insurer Default shall have occurred and be
continuing), the Trust Collateral Agent, the Trust and the Backup Servicer shall
have the right to look solely to the Servicer for performance.

(c) The Backup Servicer may delegate duties under this Agreement to one or more
Designated Backup Subservicers with the prior written consent of the Insurer
(unless an Insurer Default shall have occurred and be continuing), the Trust
Collateral Agent and the Trust. The Backup Servicer hereby appoints CenterOne as
the initial Designated Backup Subservicer. CenterOne hereby accepts such
appointment and each of Insurer, the Trust Collateral Agent, the Trust and the
Backup Servicer hereby consents to such appointment. Each of the Backup
Servicer, the Designated Backup Subservicer, the Insurer, the Trust Collateral
Agent and the Trust acknowledge that in the event that the Backup Servicer
becomes the Servicer hereunder, the Backup Servicer may appoint the Designated
Backup Subservicer as its Subservicer under this Agreement to service the
Receivables and the Designated Backup Subservicer shall service the Receivables,
subject to the terms, conditions and modifications contained in Schedule D, and
in that event, the rights, duties, obligations and liabilities of the Designated
Backup Subservicer as Subservicer or Servicer under this Agreement shall be
modified as provided in Schedule D. The Backup Servicer may terminate the
appointment of any Designated Backup Subservicer only upon the prior written
consent of the Insurer (unless an Insurer Default shall have occurred and be
continuing), the Trust Collateral Agent and the Trust.

(d) The Servicer shall cause any Subservicer retained by the Servicer (or by any
Subservicer) to perform its servicing duties under this Agreement to comply with
the reporting and compliance provisions of this Agreement to the same extent as
if such Subservicer were the Servicer, and to provide the information required
with respect to such Subservicer as is required to file all required reports
with the Commission. The Servicer shall

 

63



--------------------------------------------------------------------------------

be responsible for obtaining from each Subservicer and delivering to the Trust
any servicer compliance statement required to be delivered by such Subservicer
under Section 4.10, any assessment of compliance and attestation required to be
delivered by such Subservicer under Section 4.10 and any certification required
to be delivered to the Person that will be responsible for signing the Sarbanes
Certification under Section 4.10(a)(iv) as and when required to be delivered.

(e) The Servicer shall promptly upon request provide to the Depositor, acting on
behalf of the Trust, a written description (in form and substance satisfactory
to the Depositor) of the role and function of each Subcontractor retained by the
Servicer or any Subservicer to perform its servicing duties under this
Agreement, specifying (i) the identity of each such Subcontractor, (ii) which,
if any, of such Subcontractors are “participating in the servicing function”
within the meaning of Item 1122 of Regulation AB, and (iii) which, if any,
elements of the Servicing Criteria will be addressed in assessments of
compliance provided by each Subcontractor identified pursuant to clause (ii) of
this paragraph.

(f) As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Servicer shall cause any such Subcontractor retained by the
Servicer (or by any Subservicer) to perform its servicing duties under this
Agreement to comply with the reporting and compliance provisions of this
Agreement to the same extent as if such Subcontractor were the Servicer. The
Servicer shall be responsible for obtaining from each Subcontractor and
delivering to the Depositor, acting on behalf of the Trust, and the Owner
Trustee any assessment of compliance and attestation required to be delivered by
such Subcontractor, in each case as and when required to be delivered.

SECTION 8.6. Servicer, the Designated Backup Subservicer and Backup Servicer Not
to Resign. Subject to the provisions of Section 8.3, none of the Servicer, the
Designated Backup Subservicer nor the Backup Servicer shall resign from the
obligations and duties imposed on it by this Agreement as Servicer, the
Designated Backup Subservicer or Backup Servicer except upon a determination
that by reason of a change in legal requirements the performance of its duties
under this Agreement would cause it to be in violation of such legal
requirements in a manner which would have a material adverse effect on the
Servicer, the Designated Backup Subservicer or the Backup Servicer, as the case
may be, and the Insurer (so long as an Insurer Default shall not have occurred
and be continuing) or a Note Majority (if an Insurer Default shall have occurred
and be continuing) does not elect to waive the obligations of the Servicer, the
Designated Backup Subservicer or the Backup Servicer, as the case may be, to
perform the duties which render it legally unable to act or to delegate those
duties to another Person. Any such determination permitting the resignation of
the Servicer, the Designated Backup Subservicer or Backup Servicer shall be
evidenced by an Opinion of Counsel to such effect delivered and acceptable to
the Trust Collateral Agent, the Owner Trustee and the Insurer (unless an Insurer
Default shall have occurred and be continuing). No resignation of the Servicer
shall become effective until, so long as no Insurer Default shall have occurred
and be continuing, the Backup Servicer or an entity acceptable to the Insurer
shall have assumed the responsibilities and obligations of the Servicer or, if
an Insurer Default shall have occurred and be continuing, the Backup Servicer or
a replacement Servicer that is an Eligible Servicer shall have assumed the

 

64



--------------------------------------------------------------------------------

responsibilities and obligations of the Servicer. No resignation of the Backup
Servicer or the Designated Backup Subservicer shall become effective until, so
long as no Insurer Default shall have occurred and be continuing, an entity
acceptable to the Insurer shall have assumed the responsibilities and
obligations of the Backup Servicer or the Designated Backup Subservicer or, if
an Insurer Default shall have occurred and be continuing, a Person that is an
Eligible Servicer shall have assumed the responsibilities and obligations of the
Backup Servicer or the Designated Backup Subservicer; provided, however, that
(i) in the event a successor Backup Servicer or Designated Backup Subservicer as
the case may be is not appointed within 60 days after the Backup Servicer or the
Designated Backup Subservicer has given notice of its resignation and has
provided the Opinion of Counsel required by this Section, the Backup Servicer or
the Designated Backup Subservicer as the case may be may petition a court for
its removal, and (ii) the Backup Servicer or the Designated Backup Subservicer
may resign with the written consent of the Insurer; provided further, however,
that, with regard to clause (i) above, the Designated Backup Subservicer, acting
solely in its capacity as Designated Backup Subservicer under this Agreement and
prior to its being appointed subservicer or Servicer under this Agreement, may
resign as Designated Backup Subservicer rather than petitioning the court for
its removal.

ARTICLE IX

Default

SECTION 9.1. Servicer Termination Event. For purposes of this Agreement, each of
the following shall constitute a “Servicer Termination Event”:

(a) Any failure by the Servicer to deposit to the Collection Account any amount
required to be deposited therein or to purchase any Receivable required to be
purchased by it.

(b) Failure by the Servicer to deliver to the Trust Collateral Agent and (so
long as an Insurer Default shall not have occurred and be continuing) the
Insurer the Servicer’s Certificate by the Determination Date;

(c) Failure on the part of the Servicer duly to observe or perform any other
covenants or agreements of the Servicer set forth in this Agreement or under any
other Basic Documents to which it is a party, which failure (i) materially and
adversely affects the rights of Noteholders (determined without regard to the
availability of funds under the Note Policy), or of the Insurer (unless an
Insurer Default shall have occurred and be continuing), and (ii) continues
unremedied for a period of 30 days after the earlier of (x) knowledge thereof by
the Servicer, or (y) the date on which written notice of such failure, requiring
the same to be remedied, shall have been given to the Servicer by the Trust
Collateral Agent or the Insurer (or, if an Insurer Default shall have occurred
and be continuing, by any Noteholder);

(d) The entry of a decree or order for relief by a court or regulatory authority
having jurisdiction in respect of the Servicer or United Pan Am Financial Corp.
in an involuntary case under the federal bankruptcy laws, as now or hereafter in
effect, or another present or future, federal bankruptcy, insolvency or similar
law, or appointing a receiver,

 

65



--------------------------------------------------------------------------------

liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Servicer or United Pan Am Financial Corp. or of any substantial part of
its property or ordering the winding up or liquidation of the affairs of the
Servicer or United Pan Am Financial Corp. and the continuance of any such decree
or order unstayed and in effect for a period of 60 consecutive days or the
commencement of an involuntary case under the federal bankruptcy laws, as now or
hereinafter in effect, or another present or future federal or state bankruptcy,
insolvency or similar law and such case is not dismissed within 60 days; or

(e) The commencement by the Servicer or United Pan Am Financial Corp. of a
voluntary case under the federal bankruptcy laws, as now or hereafter in effect,
or any other present or future, federal or state, bankruptcy, insolvency or
similar law, or the consent by the Servicer or United Pan Am Financial Corp. to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Servicer or of
any substantial part of its property or the making by the Servicer or United Pan
Am Financial Corp. of an assignment for the benefit of creditors or the failure
by the Servicer or United Pan Am Financial Corp. generally to pay its debts as
such debts become due or the taking of corporate action by the Servicer or
United Pan Am Financial Corp. in furtherance of any of the foregoing; or

(f) Any representation, warranty or statement of the Servicer made in this
Agreement or any certificate, report or other writing delivered pursuant hereto
shall prove to be incorrect in any material respect as of the time when the same
shall have been made, and the incorrectness of such representation, warranty or
statement has a material adverse effect on the Trust, the Insurer or the
Noteholders and, within 30 days after knowledge thereof by the Servicer or after
written notice thereof shall have been given to the Servicer by the Trust
Collateral Agent or the Insurer (or, if an Insurer Default shall have occurred
and be continuing, a Noteholder), the circumstances or condition in respect of
which such representation, warranty or statement was incorrect shall not have
been eliminated or otherwise cured; or

(g) So long as an Insurer Default shall not have occurred and be continuing, an
Insurance Agreement Event of Default occurs;

(h) A claim is made under the Note Policy;

(i) Any failure by the Servicer to deliver to the Trustee for distribution to
Noteholders any proceeds or payment required to be so delivered that continues
unremedied for a period of two Business Days (or one Business Day with respect
to Purchase Amounts) after knowledge thereof by the Servicer or after written
notice thereof shall have been given to the Servicer by the Trustee or the
Insurer;

(j) an Event of Default under the Indenture shall have occurred; or

(k) a material change is made to the Servicer’s servicing practices or Credit
and Collection Policy without the consent of the Insurer.

 

66



--------------------------------------------------------------------------------

SECTION 9.2. Consequences of a Servicer Termination Event. If a Servicer
Termination Event shall occur and be continuing, the Insurer (or, if an Insurer
Default shall have occurred and be continuing either the Trust Collateral Agent
(to the extent it has knowledge thereof) or a Note Majority), by notice given in
writing to the Servicer (and to the Trust Collateral Agent if given by the
Insurer or the Noteholders) may terminate all of the rights and obligations of
the Servicer under this Agreement. On or after the receipt by the Servicer of
such written notice or upon termination of the term of the Servicer, all
authority, power, obligations and responsibilities of the Servicer under this
Agreement, whether with respect to the Notes, the Certificates or the Other
Conveyed Property or otherwise, automatically shall pass to, be vested in and
become obligations and responsibilities of the Backup Servicer, which shall
cause the Designated Backup Subservicer to assume the duties pursuant to
Section 8.5(c), (or such other replacement Servicer appointed by the Controlling
Party); provided, however, that the replacement Servicer shall have no liability
with respect to any obligation which was required to be performed by the
terminated Servicer prior to the date that the replacement Servicer becomes the
Servicer or any claim of a third party based on any alleged action or inaction
of the terminated Servicer. The replacement Servicer is authorized and empowered
by this Agreement to execute and deliver, on behalf of the terminated Servicer,
as attorney-in-fact or otherwise, any and all documents and other instruments
and to do or accomplish all other acts or things necessary or appropriate to
effect the purposes of such notice of termination, whether to complete the
transfer and endorsement of the Receivables and the Other Conveyed Property and
related documents to show the Trust as lienholder or secured party on the
related Lien Certificates, or otherwise. The terminated Servicer agrees to
cooperate with the Controlling Party and the replacement Servicer in effecting
the termination of the responsibilities and rights of the terminated Servicer
under this Agreement, including, without limitation, the transfer to the
replacement Servicer for administration by it of all cash amounts that shall at
the time be held by the terminated Servicer for deposit, or have been deposited
by the terminated Servicer, in the Collection Account or thereafter received
with respect to the Receivables and the delivery to the replacement Servicer of
all Receivable Files, Monthly Records and Collection Records and a computer tape
in readable form as of the most recent Business Day containing all information
necessary to enable the replacement Servicer or a replacement Servicer to
service the Receivables and the Other Conveyed Property. The terminated Servicer
shall grant the Trust Collateral Agent, the replacement Servicer and the
Controlling Party reasonable access to the terminated Servicer’s premises at the
terminated Servicer’s expense.

SECTION 9.3. Appointment of Successor.

(a) On and after the time the Servicer receives a notice of termination pursuant
to Section 9.2 or upon the resignation of the Servicer pursuant to Section 8.6;
(i) the Backup Servicer (unless the Controlling Party shall have exercised its
option pursuant to Section 9.3(b) to appoint an alternate replacement Servicer)
shall be the successor in all respects to the Servicer, in its capacity as
servicer under this Agreement and the Insurance Agreement and the transactions
set forth or provided for in this Agreement, and shall be subject to all the
rights, responsibilities, restrictions, duties, liabilities and termination
provisions relating thereto placed on the Servicer by the terms and provisions
of this Agreement or the Insurance Agreement except as otherwise stated herein.
The Trust Collateral Agent and such successor shall take such action, consistent
with this Agreement, as shall be necessary to effectuate any such succession. If
a replacement Servicer is acting as Servicer hereunder, it

 

67



--------------------------------------------------------------------------------

shall be subject to termination under Section 9.2 upon the occurrence of any
Servicer Termination Event applicable to it as Servicer.

(b) The Controlling Party may exercise at any time its right to appoint as
Backup Servicer or Designated Backup Subservicer or as successor to the Servicer
a Person other than the Person serving as Backup Servicer or the Designated
Backup Subservicer at the time, and (without limiting its obligations under the
Note Policy) shall have no liability to the Trust Collateral Agent, the
Servicer, the Seller, the Person then serving as Backup Servicer, the Designated
Backup Subservicer, any Noteholders or any other Person if it does so; provided,
however, that at the time of such transfer, the outstanding fees, expenses and
indemnities of the current Backup Servicer and the Designated Backup Subservicer
shall be paid in full. Notwithstanding the above, if the Backup Servicer or the
Designated Backup Subservicer shall be legally unable or unwilling to act as
Servicer, and an Insurer Default shall have occurred and be continuing, the
Backup Servicer, the Designated Backup Subservicer, the Trust Collateral Agent
or a Note Majority may petition a court of competent jurisdiction to appoint any
Eligible Servicer as the successor to the Servicer. Pending appointment pursuant
to the preceding sentence, the Backup Servicer shall act as replacement Servicer
unless it is legally unable to do so, in which event the outgoing Servicer shall
continue to act as Servicer until a successor has been appointed and accepted
such appointment. Subject to Section 8.6, no provision of this Agreement shall
be construed as relieving the Backup Servicer of its obligation to succeed as
replacement Servicer upon the termination of the Servicer pursuant to
Section 9.2 or the resignation of the Servicer pursuant to Section 8.6. If upon
the termination of the Servicer pursuant to Section 9.2 or the resignation of
the Servicer pursuant to Section 8.6, the Controlling Party appoints a
replacement Servicer other than the Backup Servicer, the Backup Servicer shall
not be relieved of its duties as Backup Servicer hereunder.

(c) Any replacement Servicer shall be entitled to such compensation (whether
payable out of the Collection Account or otherwise) as the Servicer would have
been entitled to under this Agreement if the Servicer had not resigned or been
terminated hereunder or such other compensation as agreed to by the Insurer in
writing. If any replacement Servicer is appointed as a result of the Backup
Servicer’s refusal (in breach of the terms of this Agreement) to act as Servicer
although it is legally able to do so, the Insurer and such replacement Servicer
may agree on reasonable additional compensation to be paid to such replacement
Servicer; provided, however, it being understood and agreed that the Insurer
shall give prior notice to the Backup Servicer with respect to the appointment
of such successor and the payment of additional compensation, if any. If, any
replacement Servicer is appointed for any reason other than the Backup
Servicer’s refusal to act as Servicer although legally able to do so, the Backup
Servicer shall not be liable for any Servicing Fee, additional compensation or
other amounts to be paid to such replacement Servicer in connection with its
assumption and performance of the servicing duties described herein.

(d) Notwithstanding anything contained in this Agreement to the contrary, the
Backup Servicer is authorized to accept and rely on all of the accounting
records (including computer records) and work of the prior Servicer relating to
the Receivables (collectively, the “Predecessor Servicer Work Product”) without
any audit or other examination thereof, and the Backup Servicer shall have no
duty, responsibility, obligation or liability for the acts and omissions of the
prior Servicer. If any error, inaccuracy, omission or incorrect or non-standard

 

68



--------------------------------------------------------------------------------

practice or procedure (collectively, “Errors”) exist in any Predecessor Servicer
Work Product and such Errors make it materially more difficult to service or
should cause or materially contribute to the Backup Servicer making or
continuing any Errors (collectively, “Continuing Errors”), the Backup Servicer
shall have no duty, responsibility, obligation or liability for such Continuing
Errors; provided, however, that the Backup Servicer agrees to use its best
efforts to prevent further Continuing Errors. In the event that the Backup
Servicer becomes aware of Errors or Continuing Errors, it shall, with the prior
consent of the Controlling Party use its best efforts to reconstruct and
reconcile such data as is commercially reasonable to correct such Errors and
Continuing Errors and to prevent future Continuing Errors. The Backup Servicer
shall be entitled to recover its costs thereby expended in accordance with
Section 3.03 of the Spread Account Agreement.

SECTION 9.4. Notification to Noteholders. Upon any termination of, or
appointment of a successor to, the Servicer, the Designated Backup Subservicer
or the Backup Servicer, the Trust Collateral Agent shall give prompt written
notice thereof to each Noteholder and to the Rating Agencies.

SECTION 9.5. Waiver of Past Defaults. So long as no Insurer Default shall have
occurred and be continuing, the Insurer (or, if an Insurer Default shall have
occurred and be continuing, the Note Majority) may, on behalf of all
Noteholders, waive any default by the Servicer, the Designated Backup
Subservicer or the Backup Servicer in the performance of its obligations
hereunder and its consequences. Upon any such waiver of a past default, such
default shall cease to exist, and any Servicer Termination Event arising
therefrom shall be deemed to have been remedied for every purpose of this
Agreement and the Basic Documents. No such waiver shall extend to any subsequent
or other default or impair any right consequent thereto.

ARTICLE X

Termination

SECTION 10.1. Optional Purchase of All Receivables.

(a) On the last day of any Collection Period as of which the Aggregate Principal
Balance shall be less than or equal to 10% of the Original Pool Balance, the
Servicer shall have the option to purchase the Owner Trust Estate, other than
the Trust Accounts (with the consent of the Insurer if such purchase would
result in a claim on the Note Policy or would result in any amount owing to the
Insurer under the Insurance Agreement remaining unpaid); provided, however, that
the amount to be paid for such purchase (as set forth in the following sentence)
shall be sufficient to pay the full amount of principal and interest then due
and payable on the Class A-3 Notes then outstanding, and amounts due and unpaid
to the Insurer under the Insurance Agreement and amounts due to the Trustee, the
Trust Collateral Agent, the Collateral Agent, the Backup Servicer, the
Custodian, the Designated Backup Subservicer and the Owner Trustee hereunder or
under the Trust Agreement. To exercise such option, the Servicer shall deposit
pursuant to Section 5.6 in the Collection Account an amount equal to the
aggregate Purchase Amount for the Receivables (including Liquidated
Receivables), plus the

 

69



--------------------------------------------------------------------------------

appraised value of any other property held by the Trust, such value to be
determined by an appraiser mutually agreed upon by the Servicer, the Insurer (as
the Controlling Party) and the Trust Collateral Agent or such amount as the
Servicer, Insurer and Trust Collateral Agent may mutually agree, and shall
succeed to all interests in and to the Trust.

If the Servicer does not exercise its rights with respect to the optional
purchase on the first Distribution Date that the optional purchase is permitted,
the Class A-3 Notes will be paid additional amounts on future Distribution
Dates, equal to the product of (i) one twelfth, (ii) 0.50% and (iii) the
outstanding principal balance on the Class A-3 Notes as of such Distribution
Date pursuant to clause (xi) under Section 5.7 herein. Such additional amounts
shall not be included in the calculation of Noteholders’ Monthly Interest
Distributable Amount or in any other calculations derived therefrom. The Policy
does not guarantee payment of any additional amounts that become due to the
Class A-3 Notes pursuant to the immediately preceding sentence.

(b) Upon any sale of the assets of the Trust pursuant to Section 8.1 of the
Trust Agreement, the Servicer shall instruct the Trust Collateral Agent to
deposit the proceeds from such sale after all payments and reserves therefrom
(including the expenses of such sale) have been made (the “Insolvency Proceeds”)
in the Collection Account.

(c) Notice of any termination of the Trust shall be given by the Servicer to the
Owner Trustee, the Trustee, the Backup Servicer, the Designated Backup
Subservicer, the Trust Collateral Agent, the Collateral Agent, the Custodian,
the Insurer and the Rating Agencies as soon as practicable after the Servicer
has received notice thereof.

(d) Following the satisfaction and discharge of the Indenture and the payment in
full of the principal of and interest on the Notes, the Certificateholders will
succeed to the rights of the Noteholders hereunder.

ARTICLE XI

Administrative Duties of the Servicer

SECTION 11.1. Administrative Duties.

(a) Duties with Respect to the Indenture. The Servicer shall perform all its
duties and the duties of the Trust under the Indenture. In addition, the
Servicer shall consult with the Owner Trustee as the Servicer deems appropriate
regarding the duties of the Trust under the Indenture. The Servicer shall
monitor the performance of the Trust and shall advise the Owner Trustee when
action is necessary to comply with the Trust’s duties under the Indenture. The
Servicer shall prepare for execution by the Trust or shall cause the preparation
by other appropriate Persons of all such documents, reports, filings,
instruments, certificates and opinions as it shall be the duty of the Trust to
prepare, file or deliver pursuant to the Indenture. In furtherance of the
foregoing, the Servicer shall take all necessary action that is the duty of the
Trust to take pursuant to the Indenture, including, without limitation, pursuant
to Sections 2.7, 3.5, 3.6, 3.7, 3.9, 3.10, 3.17, 5.1, 5.4, 7.3, 8.3, 9.2, 9.3,
11.1 and 11.15 of the Indenture.

 

70



--------------------------------------------------------------------------------

(b) Duties with Respect to the Trust.

(i) In addition to the duties of the Servicer set forth in this Agreement or any
of the Basic Documents, the Servicer shall perform such calculations and shall
prepare for execution or shall cause the timely preparation by other appropriate
Persons and it shall execute all such documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of the Trust or the Owner
Trustee to prepare, file or deliver pursuant to this Agreement or any of the
Basic Documents or under state and federal tax and securities laws (including
any filings required pursuant to the Sarbanes-Oxley Act of 2002 or any rule or
regulation promulgated thereunder), and at the request of the Owner Trustee
shall take all appropriate action that it is the duty of the Trust to take
pursuant to this Agreement or any of the Basic Documents, including, without
limitation, pursuant to Sections 2.6 and 2.11 of the Trust Agreement. In
accordance with the directions of the Trust or the Owner Trustee, the Servicer
shall administer, perform or supervise the performance of such other activities
in connection with the Collateral (including the Basic Documents) as are not
covered by any of the foregoing provisions and as are expressly requested by the
Trust or the Owner Trustee and are reasonably within the capability of the
Servicer. UACC shall monitor the activities of the Trust to ensure the Trust’s
compliance with Section 4.6 of the Trust Agreement and shall take all action
necessary to ensure that the Trust is operated in accordance with the provisions
of such section.

(ii) Notwithstanding anything in this Agreement or any of the Basic Documents to
the contrary, the Servicer shall be responsible for promptly notifying the Owner
Trustee and the Trust Collateral Agent in the event that any withholding tax is
imposed on the Trust’s payments (or allocations of income) to an Owner (as
defined in the Trust Agreement) as contemplated by this Agreement. Any such
notice shall be in writing and specify the amount of any withholding tax
required to be withheld by the Owner Trustee or the Trust Collateral Agent
pursuant to such provision.

(iii) Notwithstanding anything in this Agreement or the Basic Documents to the
contrary, the Servicer shall be responsible for performance of the duties of the
Trust set forth in Section 5.1(a) and (b) of the Trust Agreement with respect
to, among other things, accounting and reports to Owners (as defined in the
Trust Agreement); provided, however, that once prepared by the Servicer the
Owner Trustee shall retain responsibility for the distribution of the Schedule
K-1s necessary to enable the Certificateholder to prepare its federal and state
income tax returns.

(iv) The Servicer shall perform the duties of the Servicer specified in
Section 9.2 of the Trust Agreement required to be performed in connection with
the resignation or removal of the Owner Trustee, and any other duties expressly
required to be performed by the Servicer under this Agreement or any of the
Basic Documents.

 

71



--------------------------------------------------------------------------------

(v) In carrying out the foregoing duties or any of its other obligations under
this Agreement, the Servicer may enter into transactions with or otherwise deal
with any of its Affiliates; provided, however, that the terms of any such
transactions or dealings shall be in accordance with any directions received
from the Trust and shall be, in the Servicer’s opinion, no less favorable to the
Trust in any material respect.

(c) Tax Matters. The Servicer shall prepare and file, on behalf of the Seller,
all tax returns, tax elections, financial statements and such annual or other
reports attributable to the activities engaged in by the Trust as are necessary
for preparation of tax reports, including without limitation forms 1099. All tax
returns will be signed by the Seller.

(d) Non-Ministerial Matters. With respect to matters that in the reasonable
judgment of the Servicer are non-ministerial, the Servicer shall not take any
action pursuant to this Article unless within a reasonable time before the
taking of such action, the Servicer shall have notified the Owner Trustee, the
Trustee and the Insurer of the proposed action and the Owner Trustee and, with
respect to items (A), (B), (C) and (D) below, the Trustee shall not have
withheld consent or provided an alternative direction. For the purpose of the
preceding sentence, “non-ministerial matters” shall include:

(A) the amendment of or any supplement to the Indenture;

(B) the initiation of any claim or lawsuit by the Trust and the compromise of
any action, claim or lawsuit brought by or against the Trust (other than in
connection with the collection of the Receivables);

(C) the amendment, change or modification of this Agreement or any of the Basic
Documents;

(D) the appointment of successor Note Registrars, successor Paying Agents and
successor Trustees pursuant to the Indenture or the appointment of replacement
Servicers or the consent to the assignment by the Note Registrar, Paying Agent
or Trustee of its obligations under the Indenture; and

(E) the removal of the Trustee or the Trust Collateral Agent.

(e) Exceptions. Notwithstanding anything to the contrary in this Agreement,
except as expressly provided herein or in the other Basic Documents, the
Servicer, in its capacity hereunder, shall not be obligated to, and shall not,
(1) make any payments to the Noteholders or Certificateholders under the Basic
Documents, (2) sell the Trust Estate pursuant to Section 5.5 of the Indenture,
(3) take any other action that the Trust directs the Servicer not to take on its
behalf or (4) in connection with its duties hereunder assume any indemnification
obligation of any other Person. Notwithstanding that UACC may no longer be the
Servicer hereunder, UACC shall continue to perform the duties and obligations of
the Servicer under this Section 11.1.

 

72



--------------------------------------------------------------------------------

(f) The Backup Servicer, the Designated Backup Subservicer (including in its
capacity as successor Servicer or subservicer) or any replacement Servicer shall
not be responsible for any obligations or duties of the servicer under this
Section 11.1.

SECTION 11.2. Records. The Servicer shall maintain appropriate books of account
and records relating to services performed under this Agreement, which books of
account and records shall be accessible for inspection by the Trust and the
Insurer at any time during normal business hours.

SECTION 11.3. Additional Information to be Furnished to the Trust. The Servicer
shall furnish to the Trust and the Insurer from time to time such additional
information regarding the Collateral as the Trust and the Insurer shall
reasonably request.

SECTION 11.4. Reporting Requirements of the Commission and Indemnification.

(a) In order to comply with any rules adopted by the Securities and Exchange
Commission, notwithstanding any other provision of this Agreement, the Servicer
shall (i) agree to such modifications and enter into such amendments to this
Agreement as may be necessary, in the judgment of the Seller and its counsel, to
comply with any rules promulgated by the Commission and any interpretations
thereof by the staff of the Commission (collectively, “SEC Rules”) and
(ii) promptly upon request provide to the Seller for inclusion in any periodic
report required to be filed under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) such items of information regarding this Agreement
and matters related to the Servicer, including as applicable (by way of example
and not limitation), a description of any material litigation or governmental
action or proceeding involving the Servicer or its affiliates (collectively, the
“Servicer Information”), provided, that such information shall be required to be
provided by the Servicer only to the extent that such shall be determined by the
Seller and its counsel to be necessary to comply with any SEC Rules.

(b) The Servicer hereby agrees to indemnify and hold harmless the Seller, its
respective officers and directors and each person, if any, who controls the
Seller within the meaning of Section 15 of the Securities Act of 1933, as
amended (the “Act”), or Section 20 of the Exchange Act, from and against any and
all losses, claims, expenses, damages or liabilities to which the Seller, its
respective officers or directors and any such controlling person may become
subject under the Act or otherwise, as and when such losses, claims, expenses,
damages or liabilities are incurred, insofar as such losses, claims, expenses,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Servicer Information or arise out of, or are based upon, the
omission or alleged omission to state therein any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and will reimburse the
Seller, its respective officers and directors and any such controlling person
for any legal or other expenses reasonably incurred by it or any of them in
connection with investigating or defending any such loss, claim, expense,
damage, liability or action, as and when incurred; provided, however, that the
Servicer shall be liable only insofar as such untrue statement or alleged untrue
statement or omission or alleged omission relates solely to the information in
the Servicer Information furnished to the Seller by or on behalf of the Servicer
specifically in connection with this Agreement.

 

73



--------------------------------------------------------------------------------

(c) The Servicer (for so long as UACC is the Servicer) shall, at its expense,
timely execute and cause to be prepared and filed with the Commission all
periodic reports required to be filed with respect to the Trust under the
provisions of the Exchange Act, and the rules and regulations of the Commission
thereunder. The Seller shall cooperate in any reasonable request made by the
Servicer in connection with such filings.

ARTICLE XII

Miscellaneous Provisions

SECTION 12.1. Amendment.

(a) This Agreement may be amended from time to time by the parties hereto, with
the consent of the Trustee (which consent may not be unreasonably withheld),
with the prior written consent of the Insurer (so long as no Insurer Default has
occurred and is continuing) but without the consent of any of the Noteholders,
to cure any ambiguity, to correct or supplement any provisions in this
Agreement, to comply with any changes in the Code, or to make any other
provisions with respect to matters or questions arising under this Agreement
which shall not be inconsistent with the provisions of this Agreement or the
Insurance Agreement; provided, however, that if an Insurer Default has occurred
and is continuing, such action shall not materially adversely affect the
interests of the Insurer.

This Agreement may also be amended from time to time by the parties hereto, with
the consent of the Insurer, the consent of the Trustee, and, if an Insurer
Default has occurred and is continuing, with the consent of the Holders of Notes
evidencing not less than a majority of the outstanding principal amount of the
Notes for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Noteholders; provided, however, that no such amendment
shall (a) increase or reduce in any manner the amount of, or accelerate or delay
the timing of, collections of payments on Receivables or distributions that
shall be required to be made for the benefit of the Noteholders or (b) reduce
the aforesaid percentage of the outstanding principal amount of the Notes, the
Holders of which are required to consent to any such amendment, without the
consent of the Holders of all the outstanding Notes of each class affected
thereby; provided, further, that if an Insurer Default has not occurred and is
continuing, such action shall not materially adversely affect the interest of
the Insurer.

In order to comply with any rules adopted by the Commission, this Agreement may
be amended from time to time by the parties hereto, with the consent of the
Trustee and the Insurer, so long as an Insurer Default has not occurred and is
occurring (which consent may not be unreasonably withheld), without the consent
of any of the Noteholders, as may be necessary, in the judgment of the Seller
and its counsel, pursuant to Section 11.4, to comply with any rules promulgated
by the Commission and any interpretations thereof by the staff of the
Commission.

Promptly after the execution of any such amendment or consent, the Trust
Collateral Agent shall furnish written notification of the substance of such
amendment or consent to each Noteholder and the Rating Agencies. No such
amendment will be permitted if, as a result, any Rating Agency would lower its
publicly issued rating on any class of the Notes then outstanding.

 

74



--------------------------------------------------------------------------------

It shall not be necessary for the consent of Noteholders pursuant to this
Section to approve the particular form of any proposed amendment or consent, but
it shall be sufficient if such consent shall approve the substance thereof. The
manner of obtaining such consents (and any other consents of Noteholders
provided for in this Agreement) and of evidencing the authorization of any
action by Noteholders shall be subject to such reasonable requirements as the
Trustee or the Owner Trustee, as applicable, may prescribe.

Prior to the execution of any amendment to this Agreement, the Owner Trustee and
the Trustee, Trust Collateral Agent, Collateral Agent, Designated Backup
Subservicer and Backup Servicer shall be entitled to receive and conclusively
rely upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and the Opinion of Counsel referred to
in Section 12.2(h)(1) has been delivered. The Owner Trustee, the Trust
Collateral Agent, the Designated Backup Subservicer, the Backup Servicer and the
Trustee may, but shall not be obligated to, enter into any such amendment which
affects the Trust’s, the Owner Trustee’s, the Trust Collateral Agent’s, the
Designated Backup Subservicer’s, the Backup Servicer’s or the Trustee’s, as
applicable, own rights, duties or immunities under this Agreement or otherwise.

(b) Notwithstanding anything to the contrary contained in Section 12.1(a) above,
the provisions of the Agreement relating to (i) the Spread Account Agreement,
the Spread Account, the Requisite Amount, a Trigger Event or any component
definition of a Trigger Event and (ii) any additional sources of funds which may
be added to the Spread Account or uses of funds on deposit in the Spread Account
may be amended in any respect by the Servicer, the Insurer and the Collateral
Agent (the consent of which shall not be withheld or delayed with respect to any
amendment that does not adversely affect the Collateral Agent) without the
consent of, or notice to, the Noteholders.

SECTION 12.2. Protection of Title to Trust.

(a) The Seller shall execute and file such financing statements and cause to be
executed and filed such continuation statements, all in such manner and in such
places as may be required by law fully to preserve, maintain and protect the
interest of the Trust and the interests of the Trust Collateral Agent in the
Receivables and in the proceeds thereof. The Seller shall deliver (or cause to
be delivered) to the Insurer, the Owner Trustee and the Trust Collateral Agent
file-stamped copies of, or filing receipts for, any document filed as provided
above, as soon as available following such filing.

(b) Neither the Seller nor the Servicer shall change its name, identity or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed in accordance with paragraph (a) above
seriously misleading within the meaning of 9-506 of the UCC, unless it shall
have given the Insurer, the Owner Trustee, the Trust Collateral Agent, the
Backup Servicer and the Trustee at least five days’ prior written notice thereof
and shall have promptly filed appropriate amendments to all previously filed
financing statements or continuation statements. Promptly upon such filing, the
Seller or

 

75



--------------------------------------------------------------------------------

the Servicer, as the case may be, shall deliver an Opinion of Counsel in form
and substance reasonably satisfactory to the Insurer, stating either (A) all
financing statements and continuation statements have been executed and filed
that are necessary fully to preserve and protect the interest of the Trust and
the Trust Collateral Agent in the Receivables, and reciting the details of such
filings or referring to prior Opinions of Counsel in which such details are
given, or (B) no such action shall be necessary to preserve and protect such
interest.

(c) Each of the Seller and the Servicer shall have an obligation to give the
Insurer, the Owner Trustee, the Trust Collateral Agent and the Trustee at least
60 days’ prior written notice of any relocation of its principal executive
office or jurisdiction of organization if, as a result of such relocation, the
applicable provisions of the UCC would require the filing of any amendment of
any previously filed financing or continuation statement or of any new financing
statement and shall promptly file any such amendment or new financing statement.
The Servicer shall at all times maintain (i) each office from which it shall
service Receivables within the United States of America or Canada, and (ii) its
principal executive office within the United States of America.

(d) The Servicer shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit (i) the reader thereof to know at
any time the status of such Receivable, including payments and recoveries made
and payments owing (and the nature of each) and (ii) reconciliation between
payments or recoveries on (or with respect to) each Receivable and the amounts
from time to time deposited in the Collection Account in respect of such
Receivable.

(e) The Servicer shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to the Trust, the
Servicer’s master computer records (including any backup archives) that refer to
a Receivable shall indicate clearly the interest of the Trust in such Receivable
and that such Receivable is owned by the Trust. Indication of the Trust’s
interest in a Receivable shall be deleted from or modified on the Servicer’s
computer systems when, and only when, the related Receivable shall have been
paid in full or repurchased.

(f) If at any time the Seller or the Servicer shall propose to sell, grant a
security interest in or otherwise transfer any interest in automotive
receivables to any prospective purchaser, lender or other transferee, the
Servicer shall give to such prospective purchaser, lender or other transferee
computer tapes, records or printouts (including any restored from backup
archives) that, if they shall refer in any manner whatsoever to any Receivable,
shall indicate clearly that such Receivable has been sold and is owned by the
Trust.

(g) Upon request, the Servicer shall furnish to the Insurer, the Owner Trustee
or to the Trustee, within five Business Days, a list of all Receivables (by
contract number and name of Obligor) then held as part of the Trust, together
with a reconciliation of such list to the Schedule of Receivables and to each of
the Servicer’s Certificates furnished before such request indicating removal of
Receivables from the Trust.

 

76



--------------------------------------------------------------------------------

(h) UACC shall deliver to the Insurer, the Backup Servicer, the Owner Trustee
and the Trustee:

(1) promptly after the execution and delivery of this Agreement and, if required
pursuant to Section 12.1, of each amendment, an Opinion of Counsel stating that,
in the opinion of such Counsel, in form and substance reasonably satisfactory to
the Insurer, either (A) all financing statements and continuation statements
have been executed and filed that are necessary fully to preserve and protect
the interest of the Trust and the Trustee in the Receivables, and reciting the
details of such filings or referring to prior Opinions of Counsel in which such
details are given, or (B) no such action shall be necessary to preserve and
protect such interest; and

(2) within 90 days after the beginning of each calendar year beginning with the
first calendar year beginning more than three months after the Cutoff Date, an
Opinion of Counsel, dated as of a date during such 90-day period, stating that,
in the opinion of such counsel, either (A) all financing statements and
continuation statements have been executed and filed that are necessary fully to
preserve and protect the interest of the Trust and the Trustee in the
Receivables, and reciting the details of such filings or referring to prior
Opinions of Counsel in which such details are given, or (B) no such action shall
be necessary to preserve and protect such interest.

Each Opinion of Counsel referred to in clause (1) or (2) above shall specify any
action necessary (as of the date of such opinion) to be taken in the following
year to preserve and protect such interest.

SECTION 12.3. Notices. All demands, notices and communications upon or to the
Seller, the Servicer, the Owner Trustee, the Trustee or the Rating Agencies
under this Agreement shall be in writing, personally delivered, or mailed by
certified mail, return receipt requested, federal express or similar overnight
courier service, and shall be deemed to have been duly given upon receipt

 

  (a) in the case of the Seller to UPFC Auto Receivables Corp., 3990 Westerly
Place, Suite 200, Newort Beach, California 92660, Attention: Arash Khazei;

 

  (b) in the case of the Servicer to United Auto Credit Corporation, 3990
Westerly Place, Suite 200, Newport Beach, California 92660, Attention: Garland
Koch;

 

  (c) in the case of the Trust or the Owner Trustee, at the Corporate Trust
Office of the Owner Trustee;

 

  (d) in the case of the Trustee, the Backup Servicer, the Collateral Agent or
the Trust Collateral Agent, at the Corporate Trust Office;

 

  (e) in the case of the Designated Backup Subservicer, to CentreOne Financial
Services LLC, 190 Jim Moran Boulevard, Deerfield Beach, Florida 33442,
Attention: President;

 

  (f)

in the case of the Insurer, MBIA Insurance Corporation, 113 King Street, Armonk,
New York 10504, Attention: IPM-SF (UPFC Auto Receivables Trust 2006-A) (in each
case in which notice or other communication to the Insurer refers to a claim on
the Note Policy, a Deficiency Notice pursuant to Section 5.5 of this Agreement
or with respect to which failure on the part of the Insurer to respond shall be
deemed to constitute consent or acceptance, then a copy of such notice or other
communication should also be sent to the

 

77



--------------------------------------------------------------------------------

 

attention of the General Counsel and shall be marked to indicate “URGENT
MATERIAL ENCLOSED”);

 

  (g) in the case of Moody’s, to Moody’s Investors Service, Inc., ABS Monitoring
Department, 99 Church Street, New York, New York 10007; and

 

  (h) in the case of Standard & Poor’s, to Standard & Poor’s Ratings Group, 55
Water Street, New York, New York 10041, Attention: Asset Backed Transaction
Oversight Department, servicer_reports@sandp.com

Any notice required or permitted to be mailed to a Noteholder shall be given by
first class mail, postage prepaid, at the address of such Holder as shown in the
Note Register. Any notice so mailed within the time prescribed in the Agreement
shall be conclusively presumed to have been duly given, whether or not the
Noteholder shall receive such notice.

 

78



--------------------------------------------------------------------------------

SECTION 12.4. Assignment. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns. Notwithstanding anything to the contrary contained herein, except as
provided in Sections 7.4 and 8.4 and as provided in the provisions of this
Agreement concerning the resignation of the Servicer, this Agreement may not be
assigned by the Seller or the Servicer without the prior written consent of the
Owner Trustee, the Trust Collateral Agent, the Backup Servicer, the Designated
Backup Subservicer, the Trustee and the Insurer (or if an Insurer Default shall
have occurred and be continuing the Holders of Notes evidencing not less than
66-2/3% of the principal amount of the outstanding Notes).

SECTION 12.5. Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the parties hereto, the Trustee, the Insurer and
the Noteholders, as third-party beneficiaries. The Insurer and its successors
and assigns shall be a third-party beneficiary to the provisions of this
Agreement, and shall be entitled to rely upon and directly enforce such
provisions of this Agreement so long as no Insurer Default shall have occurred
and be continuing. Except as expressly stated otherwise herein, any right of the
Insurer to direct, appoint, consent to, approve of, or take any action under
this Agreement, shall be a right exercised by the Insurer in its sole and
absolute discretion. The Insurer may disclaim any of its rights and powers under
this Agreement (but not its duties and obligations under the Note Policy) upon
delivery of a written notice to the Owner Trustee. Nothing in this Agreement,
whether express or implied, shall be construed to give to any other Person any
legal or equitable right, remedy or claim in the Owner Trust Estate or under or
in respect of this Agreement or any covenants, conditions or provisions
contained herein.

SECTION 12.6. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 12.7. Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

SECTION 12.8. Headings. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

SECTION 12.9. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY TO
THIS AGREEMENT SHALL BE, GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

SECTION 12.10. Assignment to Trustee. The Seller hereby acknowledges and
consents to any mortgage, pledge, assignment and grant of a security interest by
the Trust to the

 

79



--------------------------------------------------------------------------------

Trust Collateral Agent pursuant to the Indenture for the benefit of the
Noteholders of all right, title and interest of the Trust in, to and under the
Receivables listed in Schedule A hereto and/or the assignment of any or all of
the Trust’s rights and obligations hereunder to the Trust Collateral Agent.

SECTION 12.11. Nonpetition Covenants.

(a) Notwithstanding any prior termination of this Agreement, the Servicer,
Backup Servicer, Designated Backup Subservicer and the Seller shall not, prior
to the date which is one year and one day after the termination of this
Agreement with respect to the Trust, acquiesce, petition or otherwise invoke or
cause the Trust to invoke the process of any court or government authority for
the purpose of commencing or sustaining a case against the Trust under any
federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Trust or any substantial part of its property, or ordering the winding up
or liquidation of the affairs of the Trust.

(b) Notwithstanding any prior termination of this Agreement, the Servicer,
Backup Servicer, Designated Backup Subservicer shall not, prior to the date that
is one year and one day after the termination of this Agreement with respect to
the Seller, acquiesce to, petition or otherwise invoke or cause the Seller to
invoke the process of any court or government authority for the purpose of
commencing or sustaining a case against the Seller under any federal or state
bankruptcy, insolvency or similar law, appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator, or other similar official of the
Seller or any substantial part of its property, or ordering the winding up or
liquidation of the affairs of the Seller.

SECTION 12.12. Limitation of Liability of Owner Trustee and Trustee.

(a) Notwithstanding anything contained herein to the contrary, this Agreement
has been countersigned by Wells Fargo Delaware Trust Company not in its
individual capacity but solely in its capacity as Owner Trustee of the Trust and
in no event shall Wells Fargo Delaware Trust Company in its individual capacity
or, except as expressly provided in the Trust Agreement, as Owner Trustee have
any liability for the representations, warranties, covenants, agreements or
other obligations of the Trust hereunder or in any of the certificates, notices
or agreements delivered pursuant hereto, as to all of which recourse shall be
had solely to the assets of the Trust. For all purposes of this Agreement, in
the performance of its duties or obligations hereunder or in the performance of
any duties or obligations of the Trust hereunder, the Owner Trustee shall be
subject to, and entitled to the benefits of, the terms and provisions of
Articles V, VI and VII of the Trust Agreement.

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed and delivered by Deutsche Bank Trust Company Americas, not in
its individual capacity but solely as Trust Collateral Agent, Custodian and
Backup Servicer and in no event shall Deutsche Bank Trust Company Americas, have
any liability for the representations, warranties, covenants, agreements or
other obligations of the Trust hereunder or in any of the certificates, notices
or agreements delivered pursuant hereto, as to all of which recourse shall be
had solely to the assets of the Trust.

 

80



--------------------------------------------------------------------------------

(c) In no event shall Deutsche Bank Trust Company Americas, in any of its
capacities hereunder, be deemed to have assumed any duties of the Owner Trustee
under the Delaware Statutory Trust Statute, common law, or the Trust Agreement.

SECTION 12.13. Independence of the Servicer. For all purposes of this Agreement,
the Servicer shall be an independent contractor and shall not be subject to the
supervision of the Trust, the Trust Collateral Agent, Designated Backup
Subservicer and Backup Servicer or the Owner Trustee with respect to the manner
in which it accomplishes the performance of its obligations hereunder. Unless
expressly authorized by this Agreement or the Trust Agreement, the Servicer
shall have no authority to act for or represent the Trust or the Owner Trustee
in any way and shall not otherwise be deemed an agent of the Trust or the Owner
Trustee.

SECTION 12.14. No Joint Venture. Nothing contained in this Agreement (i) shall
constitute the Servicer and either of the Trust or the Owner Trustee as members
of any partnership, joint venture, association, syndicate, unincorporated
business or other separate entity, (ii) shall be construed to impose any
liability as such on any of them or (iii) shall be deemed to confer on any of
them any express, implied or apparent authority to incur any obligation or
liability on behalf of the others.

SECTION 12.15. Benefits of Sale and Servicing Agreement. The Insurer and its
successors and assigns shall be a third-party beneficiary to the provisions of
this Sale and Servicing Agreement, and shall be entitled to rely upon and
directly enforce such provisions of this Sale and Servicing Agreement so long as
no Insurer Default shall have occurred and be continuing.

SECTION 12.16. State Business Licenses. The Servicer or the Certificateholder
shall prepare and instruct the Trust to file each state business license (and
any renewal thereof) required to be filed under applicable state law without
further consent or instruction from the Instructing Party (as defined in the
Trust Agreement), including a Sales Finance Company Application (and any renewal
thereof) with the Pennsylvania Department of Banking, Licensing Division, and a
Financial Regulation Application (and any renewal thereof) with the Maryland
Department of Labor, Licensing and Regulation.

SECTION 12.17. Additional Liability. In no event shall the Trustee, the Trust
Collateral Agent, the Custodian, the Backup Servicer and the Designated Backup
Subservicer, including in its capacity as successor Servicer or subservicer of
the Servicer, be liable for any indirect, special, punitive or consequential
loss or damage of any kind whatsoever, including, but not limited to, lost
profits, even if the Trustee, the Trust Collateral Agent, the Custodian, the
Backup Servicer and the Designated Backup Subservicer, including in its capacity
as successor Servicer or subservicer of the Servicer, have been advised of the
likelihood of such loss or damage and regardless of the form of action.

In no event shall the Trustee, the Trust Collateral Agent, the Collateral Agent,
the Custodian, the Backup Servicer and the Designated Backup Subservicer,
including in its capacity as successor Servicer or subservicer of the Servicer,
be liable for any failure or delay in the performance of its obligations
hereunder because of circumstances beyond its control, including,

 

81



--------------------------------------------------------------------------------

but not limited to, acts of God, flood, war (whether declared or undeclared),
terrorism, fire, riot, embargo, government action, including any laws,
ordinances, regulations, governmental action or the like which delay, restrict
or prohibit the providing of the services contemplated by this Agreement.

SECTION 12.18. Intent of the Parties; Reasonableness. The Seller, Servicer and
the Trust acknowledge and agree that the purpose of Article Four of this
Agreement is to facilitate compliance by the Trust and the Depositor with the
provisions of Regulation AB and related rules and regulations of the Commission.

Neither the Servicer nor the Trust shall exercise its right to request delivery
of information or other performance under these provisions other than in good
faith, or for purposes other than compliance with the Securities Act, the
Exchange Act and the rules and regulations of the Commission thereunder (or the
provision in a private offering of disclosure comparable to that required under
the Securities Act). The Servicer acknowledges that interpretations of the
requirements of Regulation AB may change over time, whether due to interpretive
guidance provided by the Commission or its staff, consensus among participants
in the asset-backed securities markets, advice of counsel, or otherwise, and
agrees to comply with requests made by the Trust in good faith for delivery of
information under these provisions on the basis of evolving interpretations of
Regulation AB. In connection with this transaction, the Servicer shall cooperate
fully with the Trust to deliver to the Trust any and all statements, reports,
certifications, records and any other information necessary in the good faith
determination of the Trust to permit the Trust to comply with the provisions of
Regulation AB, together with such disclosures relating to the Servicer, any
Subservicer and the Receivables, or the servicing of the Receivables, reasonably
believed by the Trust to be necessary in order to effect such compliance.

The Trust shall cooperate with the Servicer by providing timely notice of
requests for information under these provisions and by reasonably limiting such
requests to information required, in the reasonable judgment of the Trust to
comply with Regulation AB.

[Remainder of page intentionally left blank.]

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
day and the year first above written.

 

UPFC AUTO RECEIVABLES TRUST 2006-A

By:

  WELLS FARGO DELAWARE TRUST COMPANY, not in its individual capacity but solely
as Owner Trustee on behalf of the Trust

By:

       Name:   Title: UPFC AUTO RECEIVABLES CORP., Seller

By:

       Name:   Title: UNITED AUTO CREDIT CORPORATION, Servicer

By:

       Name:   Title: DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its
individual capacity but solely as Trust Collateral Agent, Custodian and Backup
Servicer

By:

       Name:   Title:

[Signature Page to Sale and Servicing Agreement]



--------------------------------------------------------------------------------

CENTERONE FINANCIAL SERVICES LLC, Designated Backup Subservicer

By:

      

Name:

 

Title:

[Sale and Servicing Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

Sch-A-1



--------------------------------------------------------------------------------

SCHEDULE B

Location of Receivables Files

 

--------------------------------------------------------------------------------

The Receivables are located at the offices of the Custodian listed below.

1761 East St. Andrew Place

Santa Ana, California 92705

 

Sch-B-1



--------------------------------------------------------------------------------

SCHEDULE C

Schedule of Servicer’s Representations

Representations and Warranties Regarding the Receivables:

1. Security Interest in Financed Vehicle. To the extent that the transfer under
this Agreement is deemed to be other than a sale, this Agreement, and all
filings under this Agreement, creates a valid and continuing security interest
(as defined in the applicable UCC) in the Receivables in favor of the Trust,
which security interest (as pledged by the Trust to the Trust Collateral Agent
pursuant to the Indenture) is prior to all other Liens, and is enforceable as
such as against creditors of and purchasers from the Seller. The Trust owns and
has good and marketable title to the Receivables free and clear of any Lien
(other than the Lien in favor of the Trust Collateral Agent), claim or
encumbrance of any Person.

2. All Filings Made. The Trust has taken all steps necessary to perfect the
Trust Collateral Agent’s security interest in the property securing the
Receivables, provided that, if not done as of the Closing Date, the Trust will
cause, within ten days of the Closing Date, the filing of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Trust Collateral Agent under the Indenture.

3. No Impairment. The Trust has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivable or otherwise to impair the rights of the Insurer, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to the Trust Collateral Agent
pursuant to the Indenture, the Trust has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Receivables. The Trust
has not authorized the filing of and is not aware of any financing statements
against the Trust that include a description of collateral covering the
Receivables other than any financing statement relating to the security interest
granted to the Trust Collateral Agent hereunder or that has been terminated. The
Trust is not aware of any judgment or tax lien filings against it. The
Receivables do not have any marks or notations indicating that they have been
pledged by the Seller to any person other than the Trust.

4. Chattel Paper. The Receivables constitute tangible chattel paper within the
meaning of the applicable UCC as in effect in the States of California, Florida,
New York, Delaware, Nevada and Minnesota.

5. Good Title. Immediately prior to the pledge of the Receivables to the Trust
Collateral Agent pursuant to the Indenture, the Trust was the sole owner thereof
and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of

 

Sch-C-1



--------------------------------------------------------------------------------

this Agreement, the Trust shall have good and indefeasible title to and will be
the sole owner of such Receivables, free of any Lien. No Dealer or Third-Party
Lender has a participation in, or other right to receive, proceeds of any
Receivable. The Trust has not taken any action to convey any right to any Person
that would result in such Person having a right to payments received under the
related Insurance Policies or the related Dealer Agreements, Auto Loan Purchase
and Sale Agreements, Dealer Assignments or Third-Party Lender Assignments or to
payments due under such Receivables.

6. Possession of Original Copies. The Servicer, as custodian on behalf of the
Trust, has in its possession all original copies of the contracts that
constitute or evidence the Receivable.

 

Sch-C-2



--------------------------------------------------------------------------------

SCHEDULE D

TERMS AND CONDITIONS OF

DESIGNATED BACKUP SUBSERVICER

In the event that the Backup Servicer shall be appointed the successor Servicer
or CenterOne shall be appointed the successor Servicer or as subservicer of the
Servicer, the following terms, conditions, and modifications to the Sale and
Servicing Agreement shall apply; provided, that all modifications made to the
Sale and Servicing Agreement on behalf of CenterOne shall apply to the Backup
Servicer unless otherwise noted:

Upon the notice to CenterOne that it shall be appointed as Servicer or
subservicer, CenterOne shall develop a reasonable transition plan and shall be
granted a reasonable period of time, which shall not exceed 90 days, to
implement such plan and assume the obligations of the Servicer and the servicing
of the Receivables in accordance with its customary servicing procedures,
including a reasonable period of time to hire required personnel, load and
configure the necessary information onto its computer systems, establish
necessary cash management procedures, locate and contact the obligors to
redirect payments, and any other transition related item required or reasonably
necessary to perform its obligations as Servicer or subservicer.

CenterOne shall service the Receivables in its own name from centralized
locations using its own personnel and properties and shall have no liability
arising from or responsibility for the personnel or properties of any other or
predecessor Servicer. All powers, rights and authorities granted to the Servicer
are hereby granted to CenterOne and each of its Affiliates and agents as are
necessary, appropriate or convenient to perform its functions as Servicer or
subservicer. If CenterOne shall be a subservicer, the Servicer shall deliver to
CenterOne copies of all information delivered to or by it in its capacity as
Servicer, and CenterOne’s obligations and liabilities shall be solely to the
Servicer and not to any other party or Person. Any provision requiring CenterOne
to use best efforts shall require only reasonable efforts with respect thereto.

The level of servicing performance provided by CenterOne is based on and subject
to CenterOne maintaining an average of not greater than 375 collection accounts
per dedicated full-time equivalent collection associate, together with attendant
supervisory personnel ratios in accordance with CenterOne’s customary servicing
policies. In the event that the Controlling Party desires to decrease the
minimum average number of accounts per dedicated full-time equivalent servicing
associate, the Base Servicing Fee and Supplemental Servicing Fee or other
compensation to CenterOne will be adjusted by the mutual agreement of CenterOne
and the Controlling Party. In the event that CenterOne is appointed Servicer or
subservicer to the Servicer, its obligations under the Agreement as Designated
Backup Subservicer shall terminate and CenterOne shall be under no obligation to
appoint a successor Designated Backup Subservicer.

“Base Servicing Fee” means, with respect to CenterOne as Servicer or
subservicer, with respect to any Collection Period, the sum of (1) the aggregate
for each Receivable of the greater of (a) the Servicing Fee Rate times the
Principal Balance of that Receivable as of the opening of



--------------------------------------------------------------------------------

business on the first day of such Collection Period times one twelfth and
(b) $15.00 and (2) the expenses of CenterOne incurred in that Collection Period.

“Additional Base Servicing Fee” means, the excess, if any, of the Base Servicing
Fee calculated using $20.00 in clause (b) of the definition thereof over the
Base Servicing Fee calculated using $15.00 in clause (b) thereof. The Additional
Base Servicing Fee will be paid pursuant to clause (x) of Section 5.7(b) of the
Agreement.

Notwithstanding anything to the contrary in this Agreement, CenterOne shall not
be required to service the Receivables in accordance with the second sentence of
Section 4.1 or the Credit and Collection Policy, but rather CenterOne shall
service the Receivables with reasonable care, using that degree of skill and
attention that CenterOne exercises with respect to all comparable automobile
receivables that it services for itself and others. CenterOne shall have no
obligation to monitor the status of any Insurance Policy.

Notwithstanding Section 4.1(a), CenterOne shall not be required to engage an
accounting firm to complete an operational audit or to deliver other internal or
third party audits to the Insurer or any other Person.

Notwithstanding Section 4.2(a) or any other provision of the Basic Documents,
CenterOne shall have no responsibility or obligation with respect to any Dealer
Agreement or Dealer Assignment, and shall have no obligation to enforce any
provisions of those agreements.

CenterOne shall have no obligation or purchase any Receivables pursuant to
Section 4.2(c) or any other provision of the Basic Documents; provided, however,
that CenterOne shall indemnify the Trust in an amount equal to the outstanding
principal balance of the applicable Receivable or Receivables plus accrued and
unpaid interest thereon which would have otherwise been repurchased pursuant to
Section 4.2(c); provided, further, that any future payments made on such
Receivable or Receivables and any proceeds with respect to such Receivables,
including any Liquidation Proceeds with respect to the related Financed
Vehicles, shall be used to reimburse CenterOne for any such indemnities paid
pursuant to this clause.

Notwithstanding Section 4.3(a) or any other provision of the Basic Documents,
CenterOne shall have no obligation to pursue any Dealer to realize upon a
Receivable, and the reimbursement of CenterOne’s fees and expenses incurred in
repossessing, liquidating or repairing a Financed Vehicle will not be limited to
the cash proceeds of such Financed Vehicle and shall be reimbursed on a monthly
basis similar to other expenses of CenterOne. In the event that CenterOne shall
pay any personal property taxes assessed on repossessed Financed Vehicles, it
shall be entitled to reimbursement of such amount on a monthly basis similar to
other expenses of CenterOne. Notwithstanding the foregoing, reimbursements under
this paragraph shall be limited to Liquidation Proceeds received in the
aggregate.

Section 4.3(b), (c), (d) and (e) shall not apply to CenterOne.

Annually and upon the occurrence of a Level 2 Trigger Event, the Designated
Backup Subservicer shall be required to: (1) conduct a site visit at UACC’s main
office and (2) refresh its data mapping of the servicing system.



--------------------------------------------------------------------------------

Within 5 Business Days after receiving notice from the Servicer of the
occurrence of a Level 3 Trigger Event, the Designated Backup Subservicer shall
provide to UACC revised payment instructions.

Section 4.4(a) and (e) shall not apply to CenterOne. Notwithstanding
Section 4.4(d), in the event that CenterOne shall sue to enforce or collect upon
any Insurance Policy and it is held that CenterOne may not enforce an Insurance
Policy on the grounds that it is not a real party in interest or a holder
entitled to enforce the Insurance Policy, any action taken by the Owner Trustee,
the Trust Collateral Agent or any other person to enforce such Insurance Policy
shall be the expense of the Trust and not the expense of CenterOne, CenterOne
being entitled to reimbursement for any such expenses.

Section 4.5(b) shall not apply to CenterOne.

Section 4.6(b) shall not apply to CenterOne.

Notwithstanding Section 4.8 or any other provision of the Basic Documents,
CenterOne shall be entitled to reimbursement for the expense incurred by it in
connection with its activities under the Sale and Servicing Agreement, including
taxes (other than taxes on its own income) and expenses incurred in connection
with distributions and reports made by the Servicer as described in Exhibit A to
this Schedule D. CenterOne shall not be liable for any of the fees and expenses
of the Owner Trustee, the Collateral Agent, the Backup Servicer, the Designated
Backup Subservicer, the Trust Collateral Agent, the Trustee, the Custodian, the
Collateral Agent, any Independent Accountant or any other Person other than its
personnel.

Notwithstanding Sections 4.10, 4.11, 4.12, 8.5, 12.18 or any other provisions of
the Agreement, CenterOne shall have no obligation or liability with respect to
or have any obligation to cause any Person other than CenterOne and the
Subservicers and Subcontractors retained by it to perform its servicing duties
under the Agreement to deliver any information, report, certification,
accountant’s letter or attestation or other material specified in Sections 4.10,
4.11, 4.12, 8.5, 12.18 or any other provisions of the Agreement requiring such
compliance with Regulation AB, and in connection with any remaining obligation
of CenterOne in connection therewith, CenterOne shall only be required to use
reasonable efforts to obtain or supply such material and shall be entitled to
additional reasonable compensation therefore, including reimbursement of its
out-of-pocket expenses in connection therewith.

With respect to the annual independent accountants report pursuant to
Section 4.11, the report (A) shall relate only to the Receivables and
CenterOne’s servicing of those Receivables, (B) the fees and expenses related
thereto shall be reimbursable expenses of CenterOne, and (C) the independence of
the accountants will be with respect to only CenterOne and its affiliates, not
the Seller or UACC.

Notwithstanding Section 5.1 or any other provision of the Basic Documents,
CenterOne shall have no obligation or liability for failure to direct the form
of investment in any account, establish any new Trust Account or notify any
party if a Trust Account shall not be an Eligible Trust Account.



--------------------------------------------------------------------------------

Section 5.7(d) shall not apply to CenterOne.

CenterOne hereby makes the representation and warranty in Section 8.1(b);
provided, that such representation and warranty in Section 8.1(b) shall be
limited to those licenses and approvals the failure of which to maintain would
have a material adverse effect on the ability of CenterOne to perform its
obligations under the Agreement, and the representation and warranty contained
in Section 8.1(g)(D) shall not apply to CenterOne.

CenterOne shall have no obligation or liability under Section 8.2(c).

Notwithstanding Section 8.6, in the event that (a) CenterOne is removed as
Servicer or subservicer of the Servicer unless a Servicer Termination Event with
respect to CenterOne has occurred and is continuing or (b) all or substantially
all of the Receivables are sold by the trust in connection with an Event of
Default, CenterOne shall be entitled to a termination fee, immediately payable
in cash as part of the Base Servicing Fee, in an amount equal to six times the
average monthly fee of CenterOne over the preceding four Collection Periods.

Notwithstanding Section 9.1, in the event that CenterOne shall be appointed the
successor Servicer or subservicer of the Servicer, each of, and solely, the
following shall constitute a “Servicer Termination Event” with respect to
CenterOne:

 

  1. Any failure by CenterOne to deposit to the Collection Account any amount
required to be deposited therein that continues unremedied for a period of two
Business Days after written notice thereof shall have been given to CenterOne by
the Trustee or the Insurer.

 

  2. Failure by CenterOne to deliver to the Trust Collateral Agent and (so long
as an Insurer Default shall not have occurred and be continuing) the Insurer the
Servicer’s Certificate by the Determination Date that continues unremedied for a
period of two Business Days;

 

  3. Failure on the part of CenterOne duly to observe or perform any other
covenants or agreements of CenterOne set forth in this Agreement which failure
(i) materially and adversely affects the rights of Noteholders (determined
without regard to the availability of funds under the Note Policy), or of the
Insurer (unless an Insurer Default shall have occurred and be continuing), and
(ii) continues unremedied for a period of 30 days after the earlier of
(x) knowledge thereof by CenterOne, or (y) the date on which written notice of
such failure, requiring the same to be remedied, shall have been given to
CenterOne by the Trust Collateral Agent or the Insurer (or, if an Insurer
Default shall have occurred and be continuing, by any Noteholder);

 

  4.

The entry of a decree or order for relief by a court or regulatory authority
having jurisdiction in respect of CenterOne in an involuntary case under the
federal bankruptcy laws, as now or hereafter in effect,



--------------------------------------------------------------------------------

 

or another present or future, federal bankruptcy, insolvency or similar law, or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of CenterOne or of any substantial part of its property
or ordering the winding up or liquidation of the affairs of CenterOne and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days or the commencement of an involuntary case under the federal
bankruptcy laws, as now or hereinafter in effect, or another present or future
federal or state bankruptcy, insolvency or similar law and such case is not
dismissed within 60 days;

 

  5. The commencement by CenterOne of a voluntary case under the federal
bankruptcy laws, as now or hereafter in effect, or any other present or future,
federal or state, bankruptcy, insolvency or similar law, or the consent by
CenterOne to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of
CenterOne or of any substantial part of its property or the making by CenterOne
of an assignment for the benefit of creditors or the failure by CenterOne
generally to pay its debts as such debts become due or the taking of corporate
action by CenterOne in furtherance of any of the foregoing; or

 

  6. Any representation, warranty or statement of CenterOne made in this
Agreement or any certificate, report or other writing delivered pursuant hereto
shall prove to be incorrect in any material respect as of the time when the same
shall have been made, and the incorrectness of such representation, warranty or
statement has a material adverse effect on the Trust, the Insurer or the
Noteholders and, within 30 days after knowledge thereof by CenterOne or after
written notice thereof shall have been given to CenterOne by the Trust
Collateral Agent or the Insurer (or, if an Insurer Default shall have occurred
and be continuing, a Noteholder), the circumstances or condition in respect of
which such representation, warranty or statement was incorrect shall not have
been eliminated or otherwise cured in all material respects.

Article X shall not apply to CenterOne.

Section 11.4(a) shall not apply to CenterOne; provided, however, that CenterOne
shall provide any information or certificates to the Seller regarding CenterOne
which the Seller is required to provide to the Commission.



--------------------------------------------------------------------------------

EXHIBIT A TO SCHEDULE D

FEE SCHEDULE OF THE

DESIGNATED BACKUP SUBSERVICER

 

Fees      

Back-up Servicing

     

Set-Up Fee:

      $3,000

Monthly Fee:

   the greater of    2.0 bsp or       $1,000

Successor Servicing

     

Boarding Fee/Expense

      $5.00 per contract

Monthly Fee:

   the greater of    300 bsp or       $20.00 per contract

Monthly Servicing Fee:

      $5,000

PASS THRU EXPENSES:

Pass through expenses listed include but, are not limited to the following
items:

Back-up Servicing

 

  •   Costs associated with due-diligence effort, including travel

 

  •   Legal fees

Transition Period Servicing – (items related to the transfer of servicing from
the branch offices to CenterOne’s centralized approach)

 

  •   Travel

 

  •   Document packaging and shipments

 

  •   Obligor letters (welcome and good-bye) and mailing costs

Successor Servicing

 

  •   Third party insurance or insurance tracking

 

  •   Third-party audit fees

 

  •   Legal fees

 

  •   Statement and mailing costs

 

  •   Costs related to repossession and liquidation processes (including the
replevin process)

 

  •   Costs related to the collection or preservation of active accounts
(including third-party skip tracing and field calls)

 

  •   Bankruptcy fees

 

  •   Lockbox fees and bank charges

 

  •   Boarding fee/expense



--------------------------------------------------------------------------------

ASSUMPTIONS:

 

  •   After the transition period, all administrative fees including but, not
limited to late fees, NSF and Phone Pay fee income will be retained by
CenterOne.

 

  •   Monthly duties are limited to receiving a month-end file from UPFC and
comparing the summarized results to the month-end servicer
statement/certificate.

 

  •   The Successor Servicing fee assumes a 375 to one collection account to
collection associate ratio. Any additional presence required would need to be
addressed through a different fee arrangement.

 

  •   CenterOne also recognizes that $5 of the $20 minimum servicing fee may be
paid in a later spot in waterfall.



--------------------------------------------------------------------------------

EXHIBIT A

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT B

SERVICER’S CERTIFICATE



--------------------------------------------------------------------------------

EXHIBIT C

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF REQUEST FOR RELEASE

DATE:

TO:

 

RE: REQUEST FOR RELEASE OF DOCUMENTS

In connection with your administration of the Receivables, we request the
release of the Receivable File(s) described below.

Agreement Dated:

Series #:

Loan #:

Borrower Name(s):

Reason for Document Request:     

     

 

PLEASE DELIVER THE RECEIVABLE FILE(S) TO     

  

“We hereby certify that all amounts received or to be received in connection
with such payments which are required to be deposited have been deposited as
provided in the Sale and Servicing Agreement.”

 

   

[Name of Servicer]

Authorized Signature

***********************************************************************************************************

TO CUSTODIAN: Please acknowledge this request, and check off documents being
enclosed with a copy of this form. You should retain this form for your files in
accordance with the terms of the Sale and Servicing Agreement.

Enclosed Documents:

 

Name

   

Title

   

Date



--------------------------------------------------------------------------------

EXHIBIT E

ASSESSMENTS OF COMPLIANCE AND ATTESTATION REPORTS SERVICING

CRITERIA1

 

Reg. AB Item 1122(d) Servicing Criteria    Custodian (1)  

General Servicing Considerations

       (i)   monitoring performance or other triggers and events of default   
    (ii)   monitoring performance of vendors of activities outsourced   
    (ii)   maintenance of back-up servicer for pool assets        (iv)  
fidelity bond and E&O policies in effect    (2)  

Cash Collection and Administration

       (i)   timing of deposits to custodial account        (ii)   wire
transfers to investors by authorized personnel        (iii)   advances or
guarantees made, reviewed and approved as required        (iv)   accounts
maintained as required        (v)   accounts at federally insured depository
institutions        (vi)   unissued checks safeguarded        (vii)   monthly
reconciliations of accounts    (3)  

Investor Remittances and Reporting

       (i)   investor reports        (ii)   remittances        (iii)   proper
posting of distributions        (iv)   reconciliation of remittances and payment
statements    (4)  

Pool Asset Administration

       (i)   maintenance of pool collateral    X     (ii)   safeguarding of pool
assets/documents    X     (iii)   additions, removals and substitutions of pool
assets        (iv)   posting and allocation of pool asset payments to pool
assets   

--------------------------------------------------------------------------------

* The descriptions of the Item 1122(d) servicing criteria use key words and
phrases and are not verbatim recitations of the servicing criteria. Refer to
Regulation AB, Item 1122 for a full description of servicing criteria.



--------------------------------------------------------------------------------

Reg. AB Item 1122(d) Servicing Criteria    Custodian     (v)   reconciliation of
servicer records        (vi)   modifications or other changes to terms of pool
assets        (vii)   loss mitigation and recovery actions        (viii)  
records regarding collection efforts        (ix)   adjustments to variable
interest rates on pool assets        (x)   matters relating to funds held in
trust for obligors        (xi)   payments made on behalf of obligors (such as
for taxes or insurance)        (xii)   late payment penalties with respect to
payments made on behalf of obligors        (xiii)   records with respect to
payments made on behalf of obligors        (xiv)   recognition and recording of
delinquencies, charge-offs and uncollectible accounts        (xv)   maintenance
of external credit enhancement or other support   



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ANNUAL CERTIFICATION

 

  Re: The Sale and Servicing Agreement dated as of [            ], 200[  ] (the
“Agreement”), among                          (the “Seller”),
                     (the “Servicer”) and              20[    ]-[    ] (the
“Issuer”).

I,                                         , the
                                              of [NAME OF COMPANY] (the
“Company”), certify to the Issuer and the Depositor, and their officers, with
the knowledge and intent that they will rely upon this certification, that:

(1) I have reviewed the servicer compliance statement of the Company provided in
accordance with Item 1123 of Regulation AB (the “Compliance Statement”), the
report on assessment of the Company’s compliance with the servicing criteria set
forth in Item 1122(d) of Regulation AB (the “Servicing Criteria”), provided in
accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and Item 1122 of Regulation AB (the “Servicing
Assessment”), the registered public accounting firm’s attestation report
provided in accordance with Rules 13a-18 and 15d-18 under the Exchange Act and
Section 1122(b) of Regulation AB (the “Attestation Report”), and all servicing
reports, officer’s certificates and other information relating to the servicing
of the Receivables by the Company during 200[ ] that were delivered by the
Company to the Issuer and the Depositor pursuant to the Agreement (collectively,
the “Company Servicing Information”);

(2) Based on my knowledge, the Company Servicing Information, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Company Servicing Information;

(3) Based on my knowledge, all of the Company Servicing Information required to
be provided by the Company under the Agreement has been provided to the Issuer
and the Depositor;

(4) I am responsible for reviewing the activities performed by the Company as
servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Company has fulfilled its obligations under the Agreement in all material
respects; and

(5) The Compliance Statement required to be delivered by the Company pursuant to
the Agreement, and the Servicing Assessment and Attestation Report required to
be provided by the Company and by any Subservicer or Subcontractor pursuant to
the



--------------------------------------------------------------------------------

Agreement, have been provided to the Issuer, the Depositor and the Trustees. Any
material instances of noncompliance described in such reports have been
disclosed to the Issuer and the Depositor. Any material instance of
noncompliance with the Servicing Criteria has been disclosed in such reports.

 

Date:

    

By:

    

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT G

SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

The assessment of compliance to be delivered by the Servicer, shall address, at
a minimum, the criteria identified as below as “Applicable Servicing Criteria”
applicable to the Servicer:

 

Reference

  

Criteria

        General Servicing Considerations    1122(d)(1)(i)    Policies and
procedures are instituted to monitor any performance or other triggers and
events of default in accordance with the transaction agreements.   
1122(d)(1)(ii)    If any material servicing activities are outsourced to third
parties, policies and procedures are instituted to monitor the third party’s
performance and compliance with such servicing activities.    1122(d)(1)(iii)   
Any requirements in the transaction agreements to maintain a back-up servicer
for the receivables are maintained.    1122(d)(1)(iv)    A fidelity bond and
errors and omissions policy is in effect on the party participating in the
servicing function throughout the reporting period in the amount of coverage
required by and otherwise in accordance with the terms of the transaction
agreements.       Cash Collection and Administration    1122(d)(2)(i)   
Payments on receivables are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.    1122(d)(2)(ii)    Disbursements made via wire transfer on behalf
of an obligor or to an investor are made only by authorized personnel.   
1122(d)(2)(iii)    Advances of funds or guarantees regarding collections, cash
flows or distributions, and any interest or other fees charged for such
advances, are made, reviewed and approved as specified in the transaction
agreements.    1122(d)(2)(iv)    The related accounts for the transaction, such
as cash reserve accounts or accounts established as a form of
overcollateralization, are separately maintained (e.g., with respect to
commingling of cash) as set forth in the transaction agreements.   
1122(d)(2)(v)    Each custodial account is maintained at a federally insured
depository institution as set forth in the transaction agreements. For purposes
of this criterion, “federally insured depository institution” with respect to a
foreign financial institution means a foreign financial institution that meets
the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.   
1122(d)(2)(vi)    Unissued checks are safeguarded so as to prevent unauthorized
access.   



--------------------------------------------------------------------------------

Reference

  

Criteria

    

1122(d)(2)(vii)

   Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations are (A) mathematically accurate; (B)
prepared within 30 calendar days after the bank statement cutoff date, or such
other number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.       Investor
Remittances and Reporting   

1122(d)(3)(i)

   Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
receivables serviced by the Servicer.   

1122(d)(3)(ii)

   Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.   

1122(d)(3)(iii)

   Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.   

1122(d)(3)(iv)

   Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.       Pool Asset
Administration   

1122(d)(4)(i)

   Collateral or security on receivables is maintained as required by the
transaction agreements or related receivables documents.   

1122(d)(4)(ii)

   Receivables and related documents are safeguarded as required by the
transaction agreements   

1122(d)(4)(iii)

   Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.   

1122(d)(4)(iv)

   Payments on receivables, including any payoffs, made in accordance with the
related receivables documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related
receivables documents.   

1122(d)(4)(v)

   The Servicer’s records regarding the receivables agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.   

1122(d)(4)(vi)

   Changes with respect to the terms or status of an obligor’s receivables
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with usual customary procedures.   

1122(d)(4)(vii)

   Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with usual customary
procedures.   



--------------------------------------------------------------------------------

Reference

  

Criteria

    

1122(d)(4)(viii)

   Records documenting collection efforts are maintained during the period a
receivable is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent receivables including, for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary
(e.g., illness or unemployment).   

1122(d)(4)(ix)

   Adjustments to interest rates or rates of return for receivables with
variable rates are computed based on the related receivables documents.   

1122(d)(4)(x)

   Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s receivables
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable receivables documents and state laws; and
(C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related receivables, or such other number of days specified in
the transaction agreements.   

1122(d)(4)(xi)

   Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.   

1122(d)(4)(xii)

   Any late payment penalties in connection with any payment to be made on
behalf of an obligor are paid from the servicer’s funds and not charged to the
obligor, unless the late payment was due to the obligor’s error or omission.   

1122(d)(4)(xiii)

   Disbursements made on behalf of an obligor are posted within two business
days to the obligor’s records maintained by the servicer, or such other number
of days specified in the transaction agreements.   

1122(d)(4)(xiv)

   Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.   

1122(d)(4)(xv)

   Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.   

 

By:

      

Name:

 

Title: